Exhibit 10.7

 

Execution Version

 

AMENDMENT No. 1, dated as of February 13, 2017 (this “Amendment”), to the Credit
Agreement, dated as of August 12, 2016 (as amended, restated, modified and
supplemented from time to time prior to the date hereof, the “Credit
Agreement”), by and among ENGILITY CORPORATION (the “Borrower”), ENGILITY
HOLDINGS, INC. (“Holdings”), the Guarantors party thereto, the several banks and
other financial institutions or entities from time to time party to the Credit
Agreement (each a “Lender” and, collectively, the “Lenders”), MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent (the “Administrative Agent”),
Collateral Agent, Swingline Lender and Issuing Bank; capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Amended Credit Agreement (as defined below).

WHEREAS, the Borrower desires (i) New Commitments (the “Term B1 Commitments” and
the Loans incurred thereunder, the “Term B1 Loans”) to refinance the existing
Term B1 Loans (the “Existing Term B1 Loans”) and (ii) New Commitments (the “Term
B2 Commitments” and the Loans incurred thereunder, the “Term B2 Loans”) to
refinance the existing Term B2 Loans (the “Existing Term B2 Loans”) and (iii)
substantially concurrently with, but immediately following, the initial funding
under the Term B1 Commitments and the Term B2 Commitments, to amend the Credit
Agreement as described herein, in each case, on the terms and subject to the
conditions set forth herein;

WHEREAS, Section 2.25 of the Credit Agreement provides that the Borrower may,
under certain circumstances, request New Commitments and may effect the joinder
of such New Commitments under the Credit Agreement pursuant to the applicable
Joinder Agreement;

WHEREAS, it is understood and agreed that this Amendment shall constitute a
Joinder Agreement for all purposes of the Credit Agreement;

WHEREAS, Section 10.1 of the Credit Agreement provides that the Administrative
Agent, the relevant Loan Parties and the Required Lenders may amend the Credit
Agreement and the other Loan Documents for certain purposes;

WHEREAS, in the case of Existing Term B1 Loans, each Lender that has delivered a
consent to this Amendment in the form of Exhibit A-1 hereto (a “Term B1
Consent”) has agreed, on the terms and conditions set forth herein, to have its
outstanding Existing Term B1 Loans (x) if such Lender delivered a Term B1
Consent indicating an election for the “Cashless Settlement Option” (any such
Lender, a “Converting Term B1 Lender”), converted into a like principal amount
in Dollars (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Amendment No. 1 Effective Date) of new Term B1
Loans  (collectively, “Converted Term B1 Loans”), effective as of the Amendment
No. 1 Effective Date (as defined below) or (y) if such Lender delivered a Term
B1 Consent indicating an election for the “Post-Closing Settlement Option”,
repaid on the Amendment No. 1 Effective Date and such Lender shall purchase by
assignment new Term B1 Loans from the Additional Term B1 Lender (as defined
below) in a like principal amount (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Amendment No. 1 Effective Date)
as the Existing Term B1 Loans of such Lender that were repaid (it being
understood that no Existing Term B1 Loans repaid pursuant to this clause (y)
shall be deemed to be Converted Term B1 Loans for purposes of the Amended Credit
Agreement);

WHEREAS, in the case of Existing Term B2 Loans, each Lender that has delivered a
consent to this Amendment in the form of Exhibit A-2 hereto (a “Term B2 Consent”
and, together with the Term B1 Consents, the “Term Consents”) has agreed, on the
terms and conditions set forth herein, to have its outstanding Existing Term B2
Loans (x) if such Lender delivered a Term B2 Consent indicating

 

 

--------------------------------------------------------------------------------

an election for the “Cashless Settlement Option” (any such Lender, a “Converting
Term B2 Lender” and, together with the Converting Term B1 Lenders, the
“Converting Term Lenders”), converted into a like principal amount in Dollars
(or such lesser amount as notified to such Lender by the Administrative Agent
prior to the Amendment No. 1 Effective Date) of new Term B2
Loans  (collectively, “Converted Term B2 Loans”), effective as of the Amendment
No. 1 Effective Date (as defined below) or (y) if such Lender delivered a Term
B2 Consent indicating an election for the “Post-Closing Settlement Option”,
repaid on the Amendment No. 1 Effective Date and such Lender shall purchase by
assignment new Term B2 Loans from the Additional Term B2 Lender (as defined
below) in a like principal amount (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Amendment No. 1 Effective Date)
as the Existing Term B2 Loans of such Lender that were repaid (it being
understood that no Existing Term B2 Loans repaid pursuant to this clause (y)
shall be deemed to be Converted Term B2 Loans for purposes of the Amended Credit
Agreement);

WHEREAS, Morgan Stanley Senior Funding, Inc. has agreed (i) to make additional
Term B1 Loans (in such capacity, the “Additional Term B1 Lender”), in a
principal amount equal to $195.0 million minus the principal amount of any
Existing Term B1 Loans that were converted into new Term B1 Loans on the
Amendment No. 1 Effective Date, the proceeds of which shall be applied to repay
in full the then outstanding non-converted Existing Term B1 Loans (the “Term B1
Loan Refinancing”) and (ii) to make additional Term B2 Loans (in such capacity,
the “Additional Term B2 Lender”), in a principal amount equal to $608.0 million
minus the principal amount of any Existing Term B2 Loans that were converted
into new Term B2 Loans on the Amendment No. 1 Effective Date, the proceeds of
which shall be applied to repay in full the then outstanding non-converted
Existing Term B2 Loans (the “Term B2 Loan Refinancing” and, together with the
Term B1 Loan Refinancing, the “Term Loan Refinancing”);

WHEREAS, substantially concurrently with, but immediately following, the initial
funding under the Term B1 Commitments and Term B2 Commitments and the
consummation of the Term Loan Refinancing, the Lenders party hereto consent to
the other amendments described herein (the “Amendments”), subject to the terms
and conditions described herein;  

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1.Term B1 Loans and Term B2 Loans; Amendment of the Credit Agreement.  

(a)Effective as of the Amendment No. 1 Effective Date, (i) the Additional Term
B1 Lender hereby acknowledges and agrees that it has a Term B1 Commitment in an
amount equal to $2,437,673.62 and agrees to make new Term B1 Loans in Dollars in
a single Borrowing on the Amendment No. 1 Effective Date in accordance with the
Amended Credit Agreement, (ii) the Additional Term B2 Lender hereby acknowledges
and agrees that it has a Term B2 Commitment in an amount equal to $46,295,610.40
and agrees to make new Term B2 Loans in Dollars in a single Borrowing on the
Amendment No. 1 Effective Date in accordance with the Amended Credit Agreement
and (iii) each Converting Term Lender acknowledges and agrees that, on the terms
and conditions set forth herein, its outstanding Existing Term B1 Loans and/or
Existing Term B2 Loans, as the case may be, shall be converted into a like
principal amount in Dollars (or such lesser amount as notified to such Lender by
the Administrative Agent) of new Term B1 Loans and/or new Term B2 Loans,
respectively, effective as of the Amendment No. 1 Effective Date.  From and
after the Amendment No. 1 Effective Date, the Additional Term B1 Lender, the
Additional Term B2 Lender and each Converting Term Lender shall be a “Term B1
Lender” and/or “Term B2 Lender, as applicable (as defined in the Amended Credit
Agreement) for all purposes under the Credit Agreement and the other Loan
Documents.  The Term B1 Loans shall be a single, fungi

-2-

 

 

--------------------------------------------------------------------------------

ble tranche regardless of whether such Term B1 Loans are made by the Additional
Term B1 Lender or converted from Existing Term B1 Loans.  The Term B2 Loans
shall be a single, fungible tranche regardless of whether such Term B2 Loans are
made by the Additional Term B2 Lender or converted from Existing Term B2
Loans.  The Term B1 Commitments and Term B2 Commitments are Incremental Term
Loan Commitments and the Term B1 Loans and Term B2 Loans are Incremental Term
Loans, in each case incurred pursuant to Section 2.25 of the Credit
Agreement.  This Amendment is a Joinder Agreement pursuant to Section 2.25 of
the Credit Agreement.  The Additional Term B1 Lender, the Additional Term B2
Lender and each Converting Term Lender hereby consents to the Amendments
described herein.

(b)The Credit Agreement is, effective as of the Amendment No. 1 Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example:  stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example:  double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit B hereto (as amended, the “Amended Credit
Agreement”).  It is understood and agreed that the joinder of the Term B1
Commitments and Term B2 Commitments and the consummation of the Term Loan
Refinancing shall occur substantially concurrently with, but immediately prior
to, the other Amendments.

Section 2.Representations and Warranties, No Default.  The Borrower hereby
represents and warrants that as of the Amendment No. 1 Effective Date, after
giving effect to this Amendment, (i) no Default or Event of Default has occurred
and is continuing, (ii) this Amendment has been duly authorized, executed and
delivered by each Loan Party party hereto and constitutes the legal, valid and
binding obligations of each such Loan Party enforceable against each in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (iii) all representations and warranties
made by any Loan Party contained in the Amended Credit Agreement or in the other
Loan Documents are true and correct in all material respects, in each case on
and as of such date as if made on and as of the date hereof except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date, provided that, in each case, such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof.

Section 3.Effectiveness.  This Amendment shall become effective on the date
(such date, the “Amendment No. 1 Effective Date”) that the following conditions
have been satisfied:

(i)Consents.  The Administrative Agent shall have received an executed signature
page to this Amendment (including in the form of a Term Consent) from (i) the
Additional Term B1 Lender, the Additional Term B2 Lender and each Converting
Term Lender, (ii) Lenders constituting the Required Lenders (as defined in the
Credit Agreement) immediately after giving effect to the joinder of the Term B1
Commitments and Term B2 Commitments and the consummation of the Term Loan
Refinancing, (iii) the Swingline Lender named in the Amended Credit Agreement
and (iv) each Loan Party;

(ii)Incremental Facility Conditions.  After giving effect to the incurrence of
the new Term B1 Loans and Term B2 Loans (including the conversion of any
Converted Term Loans) and the consummation of the Term Loan Refinancing (but,
for the avoidance of doubt, not the consummation of the other Amendments), each
of the conditions set forth in Section 2.25(a) of the Credit Agreement shall be
satisfied;

-3-

 

 

--------------------------------------------------------------------------------

(iii)Fees.  The Administrative Agent and the Joint Lead Arrangers shall have
received the fees in the amounts previously agreed in writing by the Borrower to
be received on the Amendment No. 1 Effective Date, and all reasonable and
documented expenses for which invoices have been presented prior to the
Amendment No. 1 Effective Date;

(iv)Legal Opinions.  The Administrative Agent shall have received favorable
legal opinions of (1) Bass, Berry & Sims PLC, special counsel to the Loan
Parties and (2) Mintz Levin Cohn Ferris Glovsky and Popeo PC, special New York
and Massachusetts counsel to the Loan Parties, each covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;

(v)Officer’s Certificate.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) all representations and warranties made by
any Loan Party contained in the Amended Credit Agreement or in the other Loan
Documents are true and correct in all material respects, in each case on and as
of such date as if made on and as of the Amendment No. 1 Effective Date except
to the extent that such representations and warranties relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date, provided that, in each case, such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof and
(b) no Default, shall have occurred and be continuing; and

(vi)Closing Certificates.  The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization (or other
similar organizational document), including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization (or a certification from each Loan Party that
there have been no changes other than changes specified in the certification to
the certificate or articles of incorporation or organization, including all
amendments thereto, that were delivered to the Administrative Agent on the
Closing Date), (ii) a certificate as to the good standing (where relevant) of
each Loan Party organized in the United States as of a recent date, from such
Secretary of State or similar Governmental Authority and (iii) a certificate of
a manager, director, Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Amendment No. 1 Effective Date and certifying that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement (or other similar organizational document) of such
Loan Party as in effect on the Amendment No. 1 Effective Date (or a
certification from each Loan Party that there have been no changes other than
changes specified in the certification to the by-laws or operating (or limited
liability company) agreement that were delivered to the Administrative Agent on
the Closing Date).

(vii)The Term Loan Refinancing shall be consummated and all accrued and unpaid
interest and fees shall have been paid in connection therewith.

Section 4.Consent.  Each Person delivering a Term Consent hereto agrees not to
make any claims to the Borrower pursuant to Section 2.21 of the Credit Agreement
with respect to any loss or expense that such Lender may sustain or incur as a
consequence of any event caused by the prepayment of its Existing Term B1 Loans
or Existing Term B2 Loans on the Amendment No. 1 Effective Date. 

Section 5.Counterparts.  This Amendment may be executed in any number of
counterparts (including the Term Consents) and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken

-4-

 

 

--------------------------------------------------------------------------------

together shall constitute a single instrument.  Delivery of an executed
counterpart of a signature page of this Amendment (including the Term Consents)
by facsimile or any other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

Section 6.Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 8.Jurisdiction; Consent to Service of Process.  Each party hereto hereby
submits for itself and its Property in any legal action or proceeding relating
to this Amendment, or for recognition and enforcement of any judgment in respect
hereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof, (ii) consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same, (iii) agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 of the Amended
Credit Agreement or at such other address of which the Administrative Agent
shall have been notified pursuant thereto and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction. .

Section 9.Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10.Effect of Amendment.  Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Amended
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Amended Credit Agreement or any other Loan
Document and nothing herein shall or may be construed as a novation
thereof.  Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Amended Credit Agreement or
any other Loan Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect and each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the grant of its
Liens on the Collateral made by it pursuant to the Security Documents.  From and
after the Amendment No. 1 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Amended Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Amended Credit Agreement, shall, unless expressly provided otherwise, refer to
the Credit Agreement as amended by this Amendment.  Each of the Loan Parties
hereby consents to this Amendment and confirms that all obligations of such Loan
Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Amended Credit Agreement as amended hereby and that the
amendment of the Credit Agreement pursuant to this Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document as in
effect prior to the Amendment No. 1 Effective Date.

[SIGNATURE PAGES FOLLOW]

 

 

-5-

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

engility corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Wayne M. Rehberger

 

 

 

Name: Wayne M. Rehberger

 

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

engility holdings, inc.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Wayne M. Rehberger

 

 

 

Name: Wayne M. Rehberger

 

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

ENGILITY LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

DYNAMICS RESEARCH CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------



 

 

 

SUPPORT SERVICES ORGANIZATION, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

TEXELTEK, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

TASC SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Senior Vice President, General Counsel and Corporate Secretary

 

 

 

ATAC SERVICES LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas O. Miiller

 

 

 

Name: Thomas O. Miiller

 

 

 

Title: Vice President and Secretary

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

morgan stanley senior funding, inc.,

 

as Administrative Agent, Collateral Agent, Swingline Lender and Issuing Bank

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robbie Pearson

 

 

 

Name: Robbie Pearson

 

 

 

Title: Authorized Signatory

 

 

 

morgan stanley senior funding, inc.,

 

as Additional Term B1 Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robbie Pearson

 

 

 

Name: Robbie Pearson

 

 

 

Title: Authorized Signatory

 

 

 

morgan stanley senior funding, inc.,

 

as Additional Term B2 Lender

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robbie Pearson

 

 

 

Name: Robbie Pearson

 

 

 

Title: Authorized Signatory

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

Term B1 Consent

The undersigned Term B1 Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows:

Cashless Settlement Option

☐

to convert 100% of the outstanding principal amount of the Existing Term B1
Loans held by such Term B1 Lender (or such lesser amount as notified to such
Lender by the Administrative Agent) into new Term B1 Loans in a like principal
amount in Dollars.

Post-Closing Settlement Option

☐

to have 100% of the outstanding principal amount of the Existing Term B1 Loans
held by such Term B1 Lender repaid on the Amendment No. 1 Effective Date and to
purchase by assignment from the Additional Term B1 Lender a like principal
amount in Dollars of new Term B1 Loans (or such lesser amount as notified to
such Lender by the Administrative Agent).

 

 

 

 

 

(Name of Institution)

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

Term B2 Consent

The undersigned Term B2 Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows:

Cashless Settlement Option

☐

to convert 100% of the outstanding principal amount of the Existing Term B2
Loans held by such Term B2 Lender (or such lesser amount as notified to such
Lender by the Administrative Agent) into new Term B2 Loans in a like principal
amount in Dollars.

Post-Closing Settlement Option

☐

to have 100% of the outstanding principal amount of the Existing Term B2 Loans
held by such Term B2 Lender repaid on the Amendment No. 1 Effective Date and to
purchase by assignment from the Additional Term B2 Lender a like principal
amount in Dollars of new Term B2 Loans (or such lesser amount as notified to
such Lender by the Administrative Agent).

 

 

 

 

 

(Name of Institution)

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

$1,045,000,000

CREDIT AGREEMENT

Dated as of August 12, 2016,

as Amended by Amendment No. 1 on February 13, 2017

among

ENGILITY HOLDINGS, INC.,

as Holdings,

ENGILITY CORPORATION,

as the Borrower

The Several Lenders from Time to Time Parties Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,
as Swingline Lender and Issuing Bank


and

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

KKR CAPITAL MARKETS LLC

REGIONS BANK

  and
SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners,

Dated as of August 12, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1. DEFINITIONS

 

1

 

 

 

 

 

Section 1.1

 

Defined Terms

 

1

Section 1.2

 

Other Definitional Provisions

 

40

Section 1.3

 

Pro Forma Calculations

 

41

Section 1.4

 

Certifications

 

41

 

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

41

 

 

 

 

 

Section 2.1

 

Term Commitments

 

42

Section 2.2

 

Procedure for Term Loan Borrowing

 

42

Section 2.3

 

Amortization of Term Loans

 

43

Section 2.4

 

Revolving Commitments

 

43

Section 2.5

 

Procedure for Revolving Loan Borrowing

 

44

Section 2.6

 

Swingline Commitment

 

44

Section 2.7

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

45

Section 2.8

 

Repayment of Loans

 

46

Section 2.9

 

Commitment Fees, etc.

 

47

Section 2.10

 

Termination or Reduction of Revolving Commitments

 

47

Section 2.11

 

Optional Prepayments

 

48

Section 2.12

 

Mandatory Prepayments

 

50

Section 2.13

 

Conversion and Continuation Options

 

52

Section 2.14

 

Minimum Amounts and Maximum Number of Eurocurrency Tranches

 

52

Section 2.15

 

Interest Rates and Payment Dates

 

53

Section 2.16

 

Computation of Interest and Fees

 

53

Section 2.17

 

Inability to Determine Interest Rate

 

54

Section 2.18

 

Pro Rata Treatment and Payments

 

54

Section 2.19

 

Requirements of Law

 

56

Section 2.20

 

Taxes

 

57

Section 2.21

 

Indemnity

 

60

Section 2.22

 

Illegality

 

60

Section 2.23

 

Change of Lending Office

 

61

Section 2.24

 

Replacement of Lenders

 

61

Section 2.25

 

Incremental Loans

 

62

Section 2.26

 

Certain Provisions Regarding Defaulting Lenders

 

63

Section 2.27

 

Extended Loans

 

63

Section 2.28

 

Permitted Debt Exchanges

 

65

Section 2.29

 

Refinancing Amendments

 

67

 

 

 

 

 

SECTION 3. LETTERS OF CREDIT

 

72

-i-

 

--------------------------------------------------------------------------------

Page

 

 

 

 

 

Section 3.1

 

L/C Commitment

 

72

Section 3.2

 

Procedure for Issuance of Letter of Credit

 

72

Section 3.3

 

Fees and Other Charges

 

73

Section 3.4

 

L/C Participations

 

73

Section 3.5

 

Reimbursement Obligation of the Borrower

 

74

Section 3.6

 

Obligations Absolute

 

74

Section 3.7

 

Letter of Credit Payments

 

75

Section 3.8

 

Applications; Resignation or Replacement of Issuing Bank

 

76

Section 3.9

 

Existing Letters of Credit

 

76

 

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

76

 

 

 

 

 

Section 4.1

 

Financial Condition

 

76

Section 4.2

 

No Change

 

77

Section 4.3

 

Existence; Compliance with Law

 

77

Section 4.4

 

Corporate Power; Authorization; Enforceable Obligations

 

77

Section 4.5

 

No Legal Bar

 

78

Section 4.6

 

No Material Litigation

 

78

Section 4.7

 

No Default

 

78

Section 4.8

 

Ownership of Property; Liens

 

78

Section 4.9

 

Intellectual Property

 

78

Section 4.10

 

Taxes

 

79

Section 4.11

 

Federal Regulations

 

79

Section 4.12

 

ERISA

 

79

Section 4.13

 

Investment Company Act

 

80

Section 4.14

 

Subsidiaries

 

80

Section 4.15

 

Environmental Matters

 

80

Section 4.16

 

Accuracy of Information, etc

 

80

Section 4.17

 

Security Documents

 

81

Section 4.18

 

Solvency

 

82

Section 4.19

 

Patriot Act; Foreign Corrupt Practices Act

 

82

Section 4.20

 

Sanctioned Persons

 

82

 

 

 

 

 

SECTION 5. CONDITIONS PRECEDENT

 

82

 

 

 

 

 

Section 5.1

 

Conditions to Initial Extension of Credit

 

82

Section 5.2

 

Conditions to Each Revolving Loan Extension of Credit After Closing Date

 

84

 

 

 

 

 

SECTION 6. AFFIRMATIVE COVENANTS

 

84

 

 

 

 

 

Section 6.1

 

Financial Statements

 

85

Section 6.2

 

Certificates; Other Information

 

85

Section 6.3

 

Payment of Taxes

 

87

-ii-

 

--------------------------------------------------------------------------------

Page

Section 6.4

 

Conduct of Business and Maintenance of Existence, etc.; Compliance

 

87

Section 6.5

 

Maintenance of Property; Insurance

 

87

Section 6.6

 

Inspection of Property; Books and Records; Discussions; Lender Meetings

 

88

Section 6.7

 

Notices

 

88

Section 6.8

 

Additional Collateral, etc.

 

89

Section 6.9

 

Use of Proceeds

 

91

Section 6.10

 

Post-Closing Undertakings

 

91

Section 6.11

 

Maintenance of Ratings

 

92

Section 6.12

 

Further Assurances

 

92

Section 6.13

 

Changes in Fiscal Periods

 

92

Section 6.14

 

Lines of Business

 

92

Section 6.15

 

Compliance with Sanctions, Anti-Money Laundering and Anti-Corruption Laws

 

92

 

 

 

 

 

SECTION 7. NEGATIVE COVENANTS

 

92

 

 

 

 

 

Section 7.1

 

Financial Covenant

 

93

Section 7.2

 

Indebtedness

 

93

Section 7.3

 

Liens

 

99

Section 7.4

 

Fundamental Changes

 

103

Section 7.5

 

Dispositions of Property

 

104

Section 7.6

 

Restricted Payments

 

106

Section 7.7

 

Investments

 

108

Section 7.8

 

Optional Payments and Modifications of Certain Debt Instruments

 

110

Section 7.9

 

Transactions with Affiliates

 

111

Section 7.10

 

Sales and Leasebacks

 

111

Section 7.11

 

[Reserved]

 

111

Section 7.12

 

Negative Pledge Clauses

 

112

Section 7.13

 

Clauses Restricting Subsidiary Distributions

 

113

Section 7.14

 

[Reserved]

 

114

Section 7.15

 

Limitation on Hedge Agreements

 

114

Section 7.16

 

Changes in Jurisdictions of Organization; Name

 

114

 

 

 

 

 

SECTION 8. EVENTS OF DEFAULT

 

114

 

 

 

 

 

Section 8.1

 

Events of Default

 

114

Section 8.2

 

Specified Equity Contributions

 

119

Section 8.3

 

Treatment of Certain Payments

 

120

 

 

 

 

 

SECTION 9. THE AGENTS

 

120

 

 

 

 

 

Section 9.1

 

Appointment

 

120

Section 9.2

 

Delegation of Duties

 

121

Section 9.3

 

Powers and Duties

 

121

Section 9.4

 

Exculpatory Provisions

 

121

-iii-

 

--------------------------------------------------------------------------------

Page

Section 9.5

 

Reliance by the Agents

 

122

Section 9.6

 

Notice of Default

 

122

Section 9.7

 

Non-Reliance on Agents and Other Lenders

 

122

Section 9.8

 

Indemnification

 

123

Section 9.9

 

Agent in Its Individual Capacity

 

123

Section 9.10

 

Successor Administrative Agent, Collateral Agent, Swingline Lender and Issuing
Bank

 

123

Section 9.11

 

Authorization to Release Liens and Guarantees

 

126

Section 9.12

 

Withholding Taxes

 

126

 

 

 

 

 

SECTION 10. MISCELLANEOUS

 

126

 

 

 

 

 

Section 10.1

 

Amendments and Waivers

 

126

Section 10.2

 

Notices

 

128

Section 10.3

 

No Waiver; Cumulative Remedies

 

129

Section 10.4

 

Survival of Representations and Warranties

 

130

Section 10.5

 

Payment of Expenses; Indemnification

 

130

Section 10.6

 

Successors and Assigns; Participations and Assignments

 

131

Section 10.7

 

Adjustments; Set-off

 

135

Section 10.8

 

Counterparts

 

136

Section 10.9

 

Severability

 

136

Section 10.10

 

Integration

 

136

Section 10.11

 

GOVERNING LAW

 

136

Section 10.12

 

Submission to Jurisdiction; Waivers

 

136

Section 10.13

 

Acknowledgments

 

137

Section 10.14

 

Confidentiality

 

137

Section 10.15

 

Release of Collateral and Guarantee Obligations; Subordination of Liens

 

138

Section 10.16

 

Accounting Changes

 

139

Section 10.17

 

WAIVERS OF JURY TRIAL

 

140

Section 10.18

 

USA PATRIOT ACT

 

140

Section 10.19

 

Effect of Certain Inaccuracies

 

140

Section 10.20

 

Usury Savings Clause

 

140

Section 10.21

 

Marshalling; Payments Set Aside

 

141

Section 10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

141

 

 

(a)

-iv-

 

--------------------------------------------------------------------------------

 

 

(a)

 

ANNEXES:

(b)

 

 

 

 

 

(c)

 

A-1

 

Term Commitments

(d)

 

A-2

 

Revolving Commitments

(e)

 

 

 

 

 

(f)

 

SCHEDULES:

 

 

 

 

 

 

(g)

 

3.9

 

Existing Letters of Credit

(h)

 

4.3

 

Existence; Compliance with Law

(i)

 

4.4

 

Consents, Authorizations, Filings and Notices

(j)

 

4.6

 

Litigation

(k)

 

4.8

 

Real Property

(l)

 

4.14

 

Subsidiaries

(m)

 

4.17

 

UCC Filing Jurisdictions

(n)

 

6.10

 

Post-Closing Undertakings

(o)

 

7.2(d)

 

Existing Indebtedness

(p)

 

7.3(g)

 

Existing Liens

(q)

 

7.7

 

Existing Investments

(r)

 

7.12

 

Existing Negative Pledge Clauses

 

 

(a)

EXHIBITS:

 

(b)

A Form of Assignment and Assumption

BForm of Borrowing Notice

 

(c)

C Form of Compliance Certificate

DForm of Conversion/Continuation Notice

 

(d)

E Form of Guarantee and Collateral Agreement

F[Reserved]

 

(e)

G Form of Joinder Agreement

 

(f)

H-1 Form of Term B1 Loan Note

 

(g)

H-2 Form of Term B2 Loan Note

 

(h)

H-3 Form of Revolving Note

IForm of Prepayment Notice

JForm of Subordinated Intercompany Note

 

(i)

K Form of Exemption Certificate

 

(j)

L Form of Solvency Certificate

 

(k)

M Form of Closing Certificate

 

(l)

N-1 Form of Legal Opinion of Bass, Berry & Sims PLC

 

(m)

N-2 Form of Legal Opinion of Mintz Levin Cohn Ferris Glovsky and Popeo PC

 

 

-xvi-

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT, dated as of August 12, 2016 (as amended by Amendment No. 1 on
February 13, 2017), among ENGILITY HOLDINGS, INC., a Delaware corporation
(“Holdings”), ENGILITY CORPORATION, a Massachusetts corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (the “Lenders”) and MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent and Collateral Agent.

WHEREAS, the Borrower has requested the Lenders to provide and the Lenders have
agreed to provide a $200,000,000 first lien term loan B1 facility, a
$680,000,000 first lien term loan B2 facility and(a) Term B1 Term Loans in an
aggregate principal amount of $195.0 million, (b) Term B2 Term Loans in an
aggregate principal amount of $608.0 million and (c) a $165,000,000 revolving
credit facility for the making of revolving loans and swingline loans and the
issuance of letters of credit, each for the account of the Borrower;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

(a)DEFINITIONS

 

a.

Defined Terms

.  As used in this Agreement, the terms listed in this Section 1.1 shall have
the respective meanings set forth in this Section 1.1.

“ABR”:  for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Eurocurrency Rate applicable for an interest period
of one month plus 1%.  For purposes hereof:  “Prime Rate” means the rate of
interest as announced from time to time by the Administrative Agent as its prime
rate in effect at its principal office in New York City, as in effect from time
to time.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”:  as defined in Section 10.16.

“Acquisition”:  as defined in the definition of “Permitted Acquisition.”

“Act”:  as defined in Section 10.18.

“Administrative Agent”:  Morgan Stanley, in its capacity as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors and permitted assigns in such capacity in
accordance with Section 9.10.

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly to direct or cause the direction of the management and
policies of such Person, in either case whether by contract or otherwise.

 

 

--------------------------------------------------------------------------------

 

“Affiliated Institutional Lender”:  (x) any investment fund managed or advised
by Affiliates of Holdings that is a bona fide debt fund and (y) any bank,
insurance company, investment bank or commercial finance company that is an
Affiliate of Holdings, in the case of each clause (x) and (y) that extends
credit or buys loans in the ordinary course of business.

“Agents”:  the collective reference to the Collateral Agent and the
Administrative Agent.

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitment  at such time and (b) thereafter, the sum of (i) the aggregate then
unpaid principal amount of such Lender’s Term Loans, (ii) the aggregate amount
of such Lender’s Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding and (iii) the aggregate amount of such
Lender’s New Commitments then in effect, or if such New Commitments have been
terminated, the amount of such Lender’s New Loans.

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

“Agreed Purposes”:  as defined in Section 10.14.

“Agreement”: this Credit Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR or
U.S. Base Rate floor, or otherwise, in each case, incurred or payable by the
Borrower generally to all the lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees and similar fees (regardless of whether
paid in whole or in part to any or all lenders) or other fees not paid generally
to all lenders of such Indebtedness.

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of February 13,
2017.

“Amendment No. 1 Consenting Lender”: each Lender that has returned an executed
counterpart to Amendment No. 1 to the Administrative Agent prior to the
Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date”: as defined in Amendment No. 1.

“Annual Operating Budget”:  as defined in Section 6.2(c).

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.

“Applicable Commitment Fee Rate”:  shall be 0.50% per annum.

“Applicable Margin”:  for any day, with respect to (i) ABR Loans (including any
Swingline Loan) under (x) the Revolving Facility and, 3.75% per annum, (y) the
Term B2 Facility, 3.752.75%

-2-

 

--------------------------------------------------------------------------------

 

per annum and (yz) the Term B1 Facility, 3.252.25% per annum and (ii)
Eurocurrency Loans under (x) the Revolving Facility and, 4.75% per annum, (y)
the Term B2 Facility, 4.753.75% per annum and (yz) the Term B1 Facility,
4.253.25% per annum.

“Application”:  an application, in such form as the relevant Issuing Bank may
specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.

“Approved Fund”:  as defined in Section 10.6(b).

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (a) under Section 7.5(e) or (b) not otherwise
permitted under Section 7.5 (provided that nothing contained herein shall be
considered a consent to a disposition not otherwise permitted under Section
7.5), in each case, which yields Net Cash Proceeds (valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $10,000,000.

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit A hereto.

“Auction Agent” shall mean the Administrative Agent or its successor or
permitted assign.

“Authorized Officer”:  as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, treasurer or secretary.

“Available Amount”:  as at any date, the sum of, without duplication:

(a)$30,000,000;

(b)the aggregate Available Excess Cash Flow Amount as of such date;

(c)the Net Cash Proceeds received after the Closing Date and on or prior to such
date from any Equity Issuance by, or capital contribution to, Holdings or the
Borrower (which in the case of any such Equity Issuance by the Borrower, is not
Disqualified Capital Stock) which, in the case of any such Equity Issuance by,
or capital contribution to, Holdings, have been contributed in cash as common
equity to the Borrower, in each case to the extent it is not a Specified Equity
Contribution;

(d)the aggregate amount of proceeds received by Borrower or any Subsidiary
Guarantor after the Closing Date and on or prior to such date that (i) would
have constituted Net Cash Proceeds pursuant to clause (a) of the definition of
“Net Cash Proceeds” except for the operation of any of (A) the Dollar threshold
set forth in the definition of “Asset Sale” and (B) the Dollar threshold set
forth in the definition of “Recovery Event” or (ii) constitutes Declined
Proceeds;

-3-

 

--------------------------------------------------------------------------------

 

(e)the amount received by the Borrower or any Subsidiary Guarantor in cash after
the Closing Date from any dividend or other distribution by an Unrestricted
Subsidiary;

(f)an amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in cash, Cash Equivalents and Permitted Liquid Investments by
the Borrower or any Subsidiary Guarantor in respect of any Investments made
pursuant to Section 7.7(f)(ii)(B), (h)(B), or (u)(ii); and

(g)the aggregate amount actually received in cash, Cash Equivalents or Permitted
Liquid Investments by the Borrower or any Subsidiary Guarantor in connection
with the sale, transfer or other disposition of its ownership interest in any
joint venture that is not a Subsidiary Guarantor or in any Unrestricted
Subsidiary, in each case, to the extent of the Investment in such joint venture
or Unrestricted Subsidiary;

in each case, that has not been previously applied pursuant to Section 7.6(b),
Section 7.6(n), Section 7.7(f)(ii), (h)(B) or (u)(ii) or Section 7.8(a)(i).

“Available Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) commencing with the fiscal year ending December 31, 2017,
the sum of the amount of Excess Cash Flow (to the extent such Excess Cash Flow
amount exceeds $0) for each fiscal year in respect of which consolidated
financial statements have been delivered pursuant to Section 6.1(a) on or prior
to such date, minus (b) the sum of the aggregate amount of prepayments of Term
Loans required to be made pursuant to Section 2.12(c) (without giving effect to
any reduction in such amounts pursuant to clause (ii)(B) of such section) in
respect of Excess Cash Flow for each such fiscal year.

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Commitments which are Revolving Commitments)
over (b) such Lender’s Revolving Extensions of Credit then outstanding; provided
that in calculating any Revolving Lender’s Revolving Extensions of Credit under
its Revolving Commitment for the purpose of determining such Revolving Lender’s
Available Revolving Commitments pursuant to Section 2.9(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III”: all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III.

“Benefited Lender”:  as defined in Section 10.7(a).

-4-

 

--------------------------------------------------------------------------------

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”:  (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the Board of Directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the sole
member, managing member or members or any controlling committee of managing
members thereof or any Person or Persons serving a similar function; and (d)
with respect to any other Person, the board or committee of such Person serving
a similar function.

“Borrower”:  Engility Corporation, a Massachusetts corporation.

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”:  a notice substantially in the form of Exhibit B hereto.

“Business”:  the business activities and operations of Holdings and its
Subsidiaries on the Closing Date immediately after giving effect to the
transactions contemplated by this Agreement.

“Business Day”:  a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in Dollar deposits in the London interbank
eurocurrency market.

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets, computer software or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person.

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
for purposes of this definition, “GAAP” shall mean generally accepted accounting
principles in the United States as in effect on the Closing Date; provided,
further, that any change in GAAP after the Closing Date will not cause any lease
that was not or would not have been a capital lease prior to such change to be
deemed a capital lease.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“Cash Equivalents”:

-5-

 

--------------------------------------------------------------------------------

 

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within eighteen
months from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e)investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above; and

(f)other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Obligations”:  “Borrower Cash Management Obligations” as
defined in the Guarantee and Collateral Agreement.

“Certificated Security”:  as defined in the Guarantee and Collateral Agreement.

“CFC”:  a controlled foreign corporation within the meaning of Section 957 of
the Code.

“Change in Law”:  (a) the adoption of any law, rule or regulation, or (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority.

“Change of Control”:  as defined in Section 8.1(j).

“Chattel Paper”:  as defined in the Guarantee and Collateral Agreement.

“Closing Date”: August 12, 2016, the date on which the conditions precedent set
forth in Section 5.1 shall have beenwere satisfied or waived and the Existing
Term B1 Loans hereunder shall have been fundedand Existing Term B2 Loans were
funded under the Existing Credit Agreement.

“Closing Date Refinancing” shall mean the repayment and termination of all
Indebtedness outstanding under (i) the Existing First Lien Credit Agreement and
(ii) the Existing Second Lien Credit Agreement.

-6-

 

--------------------------------------------------------------------------------

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  as defined in the Guarantee and Collateral Agreement and shall
include the Real Estate Collateral.

“Collateral Agent”:  Morgan Stanley, in its capacity as collateral agent for the
Secured Parties under the Security Documents, together with any of its
successors and permitted assigns in such capacity in accordance with Section
9.10.

“Commitment”:  as to any Lender, the sum of the Term Commitments, the Revolving
Commitments and the New Commitments (in each case, if any) of such Lender.

“Committed Reinvestment Amount”:  as defined in the definition of “Reinvestment
Prepayment Amount.”

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time and any successor statute.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“Commonly Controlled Plan”:  as defined in Section 4.12(b).

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C hereto.

“Confidential Information”:  as defined in Section 10.14.

“Consolidated Current Assets”:  at any date, all amounts (other than cash, Cash
Equivalents and Permitted Liquid Investments) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date.

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding, without
duplication, all Indebtedness consisting of Revolving Loans, L/C Obligations or
Swingline Loans, to the extent otherwise included therein.

“Consolidated EBITDA”:  of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, to the extent reflected as a charge in the
statement of such Consolidated Net Income (regardless of classification) for
such period, the sum of:

(a)provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes of such
Person paid or accrued during such period;

-7-

 

--------------------------------------------------------------------------------

 

(b)Consolidated Interest Expense and, to the extent not reflected in such
Consolidated Interest Expense, any net losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including commitment, letter of credit and administrative fees and charges with
respect to the Facilities);

(c)depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);

(d)any extraordinary, unusual or non-recurring expenses or losses (including
losses on sales of assets outside of the ordinary course of business and
restructuring and integration costs or reserves, including any severance costs,
costs associated with office and facility openings, closings and consolidations,
relocation costs and other non-recurring business optimization expenses);

(e)any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);

(f)stock-option based and other equity-based compensation expenses;

(g)transaction costs, fees, losses and expenses (whether or not any transaction
is actually consummated) (including the transactions contemplated hereby
(including any amendments or waivers of the Loan Documents), and those payable
in connection with the sale of Capital Stock, the incurrence of Indebtedness
permitted by Section 7.2, transactions permitted by Section 7.4, Dispositions
permitted by Section 7.5 or any Permitted Acquisition or other Investment
permitted by Section 7.7 (in each case whether or not successful));

(h)[Reserved];

(i)proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

(j)the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent to be realized as a result of any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or Disposition, or
from any operational change taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) the Borrower shall have certified to the
Administrative Agent that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized within 24
months and (ii) no cost savings shall be added

-8-

 

--------------------------------------------------------------------------------

 

pursuant to this clause (j) to the extent already included in clause (d) above
with respect to such period;

(k)cash expenses relating to earn-outs and similar obligations;

(l)charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with a Permitted
Acquisition or any other acquisition permitted by Section 7.7;

(m)losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

(n)costs of surety bonds in connection with financing activities of such Person
and its Restricted Subsidiaries; and

(o)costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs;

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

(a)any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

(b)any other non-cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis; and

(c)gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

provided that for purposes of calculating Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person or Properties constituting a division or line of business of any
business entity, division or line of business, in each case, acquired by the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
acquisition, or of any Subsidiary designated as a Restricted Subsidiary during
such period, shall be included on a pro forma basis for such period (but
assuming the consummation of such acquisition or such designation, as the case
may be, occurred on the first day of such period) and (B) the Consolidated
EBITDA of any Person or Properties constituting a division or line of business
of any business entity, division or line of business, in each case, Disposed of
by the Borrower or any of the Restricted Subsidiaries during such period, or of
any Subsidiary designated as an Unrestricted Subsidiary during such period,
shall be excluded for such period (assuming the consummation of such Disposition
or such designation, as the case may be, occurred on the first day of such
period).  With respect to each Subsidiary that is not a wholly-owned Subsidiary
or any joint venture, for purposes of calculating Consolidated EBITDA, the
amount of income attributable to such Subsidiary or joint venture, as
applicable, that shall be counted for such purposes shall equal the product of
(x) the Bor

-9-

 

--------------------------------------------------------------------------------

 

rower’s direct and/or indirect percentage ownership of such Subsidiary or joint
venture and (y) the aggregate amount of the applicable item of such Subsidiary
or joint venture, as applicable, except to the extent the application of GAAP
already takes into account the non-wholly owned subsidiary
relationship.  Notwithstanding the forgoing, Consolidated EBITDA shall be
calculated without giving effect to the effects of purchase accounting or
similar adjustments required or permitted by GAAP in connection with any
Investment (including any Permitted Acquisition) and any other acquisition or
Investment.  Unless otherwise qualified, all references to “Consolidated EBITDA”
in this Agreement shall refer to Consolidated EBITDA of the Borrower.

“Consolidated First Lien Net Leverage”:  at any date of determination, the
aggregate principal amount of all Funded Debt of Holdings and its Restricted
Subsidiaries on such date secured by Liens on a pari passu basis with the
Obligations (including any such Permitted Other Indebtedness incurred pursuant
to Section 7.2(bb)(i)(a)) minus Unrestricted Cash.

“Consolidated First Lien Net Leverage Ratio”:  at any date of determination, the
ratio of (a) Consolidated First Lien Net Leverage of Holdings and its Restricted
Subsidiaries for the most recently ended Test Period to (b) Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for the most recently ended Test
Period.

“Consolidated Interest Expense”:  of any Person for any period, (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Restricted Subsidiaries, minus
(b) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to the
Borrower, those paid in connection with the Loan Documents or in connection with
any amendment thereof.  Unless otherwise qualified, all references to
“Consolidated Interest Expense” in this Agreement shall refer to Consolidated
Interest Expense of the Borrower.

“Consolidated Net Income”:  of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries and (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest (including any joint venture), except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions (which dividends and
distributions shall be included in the calculation of Consolidated Net
Income).  Notwithstanding the forgoing, for purposes of calculating Excess Cash
Flow, Consolidated Net Income shall not include:  (i) extraordinary gains for
such period, (ii) the cumulative effect of a change in accounting principles
during such period, (iii) any fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction and
(iv) any income (loss) for such period attributable to the early extinguishment
of Indebtedness or Hedge Agreements.  Unless otherwise qualified, all references
to “Consolidated Net Income” in this Agreement shall refer to Consolidated Net
Income of the Borrower.  There shall be excluded from Consolidated Net Income
for any period the purchase accounting effects of adjustments to inventory,
Property and equipment, software and other intangible assets and deferred
revenue required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the

-10-

 

--------------------------------------------------------------------------------

 

Borrower and the Restricted Subsidiaries) as a result of any consummated
acquisition whether consummated before or after the Closing Date or the
amortization or write-off of any amounts thereof.

“Consolidated Total Assets”:  the total assets of Holdings and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b).

“Consolidated Total Net Leverage”:  at any date, the aggregate principal amount
of all Funded Debt of Holdings and its Restricted Subsidiaries on such date,
minus Unrestricted Cash.

“Consolidated Total Net Leverage Ratio”:  as of any date of determination, the
ratio of (a) Consolidated Total Net Leverage on such day to (b) Consolidated
EBITDA of Holdings and the Restricted Subsidiaries for the most recently ended
Test Period.

“Consolidated Total Net Leverage Test”:  as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Total Net Leverage Ratio shall be no greater than 5.75 to 1.00.

“Consolidated Working Capital”:  at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including,
without limitation, any changes in Consolidated Current Assets or Consolidated
Current Liabilities as a result of (i) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent,
(ii) the effects of purchase accounting and (iii) the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Hedge Agreements.

“Continuing Directors”:  the directors of Holdings on the Closing Date and each
other director of Holdings, if, in each case, such other director’s nomination
for election to the Board of Directors of Holdings is approved by at least 51%
of the then Continuing Directors or such other director receives the vote of the
Sponsor and/or its Affiliates (excluding any operating portfolio companies of
the Sponsor) or any other Permitted Investor in his or her nomination or
election by the shareholders of Holdings.

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any written or recorded agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Conversion/Continuation Notice”:  a Conversion/Continuation Notice
substantially in the form of Exhibit D hereto.

“Converted Term B1 Loan”: shall mean each Existing Term B1 Loan held by an
Amendment No. 1 Consenting Lender on the Amendment No. 1 Effective Date
immediately prior to the extension of credit hereunder on the Amendment No. 1
Effective Date; provided that the amount of such Amendment No. 1 Consenting
Lender’s Converted Term B1 Loans may be less than the amount of the Existing
Term B1 Loans held by such Amendment No. 1 Consenting Lender, which lower amount
shall be notified to such Amendment No. 1 Consenting Lender by the
Administrative Agent prior to the Amendment No. 1 Effective Date.

-11-

 

--------------------------------------------------------------------------------

 

“Converted Term B2 Loan”: shall mean each Existing Term B2 Loan held by an
Amendment No. 1 Consenting Lender on the Amendment No. 1 Effective Date
immediately prior to the extension of credit hereunder on the Amendment No. 1
Effective Date; provided that the amount of such Amendment No. 1 Consenting
Lender’s Converted Term B2 Loans may be less than the amount of the Existing
Term B2 Loans held by such Amendment No. 1 Consenting Lender, which lower amount
shall be notified to such Amendment No. 1 Consenting Lender by the
Administrative Agent prior to the Amendment No. 1 Effective Date.

“Declined Proceeds”:  as defined in Section 2.12(e).

“Default”:  any condition or event that, after notice or lapse of time or both,
would constitute an Event of Default.

“Defaulting Lender”:  any Lender that has (a) failed to fund any portion of its
Revolving Commitment within one Business Day of the date required to be funded
by it hereunder, unless the subject of a good faith dispute, (b) notified the
Borrower, the Administrative Agent or any Lender in writing, or has otherwise
indicated through a public statement, that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Commitments, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) become the subject of a Bail-In Action or (f) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
(i) the Administrative Agent and the Borrower may declare (A) by joint notice to
the Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B)
that a Lender is not a Defaulting Lender if in the case of both clauses (A) and
(B) the Administrative Agent and the Borrower each determines, in its sole
respective discretion, that (x) the circumstances that resulted in such Lender
becoming a “Defaulting Lender” no longer apply or (y) it is satisfied that such
Lender will continue to perform its funding obligations hereunder and (ii) a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of voting stock or any other equity interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality
thereof.

“Defaulting Revolving Lender”:  as defined in Section 2.26.

“Derivatives Counterparty”:  as defined in Section 7.6.

“Discounted Value” means, with respect to any Term Loan, the amount obtained by
discounting all Remaining Scheduled Payments with respect to the Prepaid
Principal of such Term Loan from their respective scheduled due dates to the
Prepayment Date with respect to such Prepaid Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Term Loans is payable) equal to
the Reinvestment Yield with respect to such Prepaid Principal.

-12-

 

--------------------------------------------------------------------------------

 

“Disinterested Director”:  as defined in Section 7.9.

“Disposition”:  with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”:  Capital Stock that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of clauses (a), (b) and (c), prior to the date that is 91 days after
the final scheduled maturity date of the Loans (other than (i) upon payment in
full of the Obligations (other than indemnification and other contingent
obligations not yet due and owing) and termination of the Commitments or (ii)
upon a “change in control”; provided that any payment required pursuant to this
clause (ii) is subject to the prior repayment in full of the Obligations (other
than indemnification and other contingent obligations not yet due and owing)
that are accrued and payable and the termination of the Commitments); provided
further, however, that if such Capital Stock is issued to any employee or to any
plan for the benefit of employees of the Borrower or the Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Borrower in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Disqualified Institution”:  (a) business competitors of the Borrower and its
Subsidiaries and their known Affiliates identified by the Borrower in writing to
the Administrative Agent from time to time and (b) other Persons indentified by
the Borrower to the Administrative Agent prior to the date hereof.

“Dollars” and “$”:  dollars in lawful currency of the United States.

“Domestic Subsidiary”:  any direct or indirect Restricted Subsidiary organized
under the laws of the United States, any State thereof or the District of
Columbia.

“EEA Financial Institution”:  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund of a Lender (any two or more Approved Funds being treated as a single
Eligible Assignee for all purposes

-13-

 

--------------------------------------------------------------------------------

 

hereof) and (b) any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Regulation
D under the Securities Act of 1933) and which extends credit or buys loans;
provided, that no Affiliate of Holdings or the Sponsors shall be an Eligible
Assignee other than a Sponsor Affiliated Lender or a Sponsor Affiliated
Institutional Lender.

“Engagement Letter”:  as defined in Section 10.10.

“Environmental Laws”:  any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other Governmental Authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, natural resources or human health and safety as
it relates to Releases of Materials of Environmental Concern, as has been, is
now, or at any time hereafter is, in effect.

“Environmental Liability”:  any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to:  (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Issuance”:  any issuance by Holdings, the Borrower or any Restricted
Subsidiary of its Capital Stock in a public or private offering.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.  

“EU Bail-In Legislation Schedule”:  the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Base Rate”:  for any Interest Period as to any Eurocurrency Loan,
(i) the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period or (iii) in the event the
rates referenced in the preceding clauses (i) and (ii) are not available, the
rate per annum determined by the Administrative Agent to be the average offered
quotation rate by major banks in the London interbank market to Morgan Stanley
for deposits (for delivery on the first day of the relevant period) in Dollars
of amounts in same day funds comparable to the principal amount of the
Eurocurrency Loan for which the Eurocurrency Base Rate is then being determined
with maturities comparable to such Interest Period as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i), (ii) or (iii) is below zero, the Eurocurrency Base Rate will be
deemed to be zero.

-14-

 

--------------------------------------------------------------------------------

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

provided, that, in the case of (x) Term B2 Loans, the Eurocurrency Rate shall
not be less than 1.00% per annum and (y) Term B1 Loans and Revolving Loans, the
Eurocurrency Rate shall not be less than 0.00% per annum.

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

“Excess Cash Flow”:  for any fiscal year of the Borrower, the difference, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower for such fiscal year, (ii) the amount of all non-cash charges
(including depreciation, amortization and deferred tax expense) deducted in
arriving at such Consolidated Net Income and cash receipts included in clause
(i) of the definition of “Consolidated Net Income” and excluded in arriving at
such Consolidated Net Income, (iii) the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year and (iv) the aggregate net
amount of non-cash loss on the Disposition of Property by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income; minus (b) the sum, without duplication (including, in
the case of clauses (ii) and (vii) below, duplication across periods (provided
that all or any portion of the amounts referred to in clauses (ii) and (vii)
below with respect to a period may be applied in the determination of Excess
Cash Flow for any subsequent period to the extent such amounts did not
previously result in a reduction of Excess Cash Flow in any prior period)) of:

(i)the amount of all non-cash gains or credits included in arriving at such
Consolidated Net Income (including credits included in the calculation of
deferred tax assets and liabilities);

(ii)the aggregate amount (A) actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions and (B) committed during such fiscal year to be used
to make Capital Expenditures or Permitted Acquisitions which in either case have
been actually made or consummated or for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such

-15-

 

--------------------------------------------------------------------------------

 

fiscal year (in each case under this clause (ii) other than to the extent any
such Capital Expenditure or Permitted Acquisition is made (or, in the case of
the preceding clause (B), is expected to be made) with the proceeds of new
long-term Indebtedness or an Equity Issuance or with the proceeds of any
Reinvestment Deferred Amount);

(iii)the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including the Term Loans, but excluding prepayments
made from the Available Amount or arising under Section 2.11(b)) of the Borrower
and its Restricted Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder and other than to the
extent any such prepayments are the result of the incurrence of long-term
indebtedness and other than optional prepayments of the Term Loans and optional
prepayments of Revolving Loans and Swingline Loans to the extent accompanied by
permanent optional reductions of the Revolving Commitments);

(iv)the amount of the increase, if any, in Consolidated Working Capital for such
fiscal year;

(v)the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(vi)fees and expenses incurred in connection with the Refinancing or any
Permitted Acquisition (whether or not consummated);

(vii)purchase price adjustments paid or received in connection with any
Permitted Acquisition or any other acquisition permitted under Section 7.7(h) or
(u);

(viii)(A) the amount of Investments made during such period (net of cash returns
of such Investments (in such periods or otherwise) and excluding all such
Investments made with the Available Amount) pursuant to paragraphs (d), (f) (i)
and (ii) and (h) (provided that the aggregate amount of such Investments
pursuant to paragraphs (f)(ii) and (h) reducing Excess Cash Flow during the term
of this Agreement shall not exceed $25,000,000), and (u) of Section 7.7 (to the
extent, in the case of clause (u), such Investment relates to Restricted
Payments permitted under Section 7.6(c), (e), (h) or (i) other than Restricted
Payments made with the Available Amount)) or such amounts committed during such
period to be used to make Investments pursuant to such paragraphs of Section 7.7
which have been actually made or for which a binding agreement exists as of the
time of determination of Excess Cash Flow for such period (but excluding
Investments among the Borrower and its Restricted Subsidiaries) and (B)
permitted Restricted Payments made in cash by the Borrower during such period
(other than Restricted Payments made with the Available Amount) to the extent
permitted by Section 7.6(c), (e), (h) or (i); provided that the amount of
Restricted Payments made pursuant to Section 7.6(e) and deducted pursuant to
this clause (viii) shall not exceed $10,000,000 in any fiscal year;

(ix)the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event;

-16-

 

--------------------------------------------------------------------------------

 

(x)the aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness;

(xi)cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness;

(xii)the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income;

(xiii)cash expenditures in respect of Hedge Agreements during such period to the
extent not deducted in arriving at such Consolidated Net Income;

(xiv)the amount of taxes (including penalties and interest) paid in cash in such
period or tax reserves set aside or payable (without duplication) in such period
to the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period;

(xv)the amount of cash payments made in respect of pension obligations and other
post-employment benefits obligations in such period to the extent not deducted
in arriving at such Consolidated Net Income;

(xvi)payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties in respect
of such non-wholly-owned Restricted Subsidiary to the extent not deducted in
arriving at such Consolidated Net Income; and

(xvii)the amount representing accrued expenses for cash payments (including with
respect to retirement plan obligations) that are not paid in cash in such fiscal
year, provided that such amounts will be added to Excess Cash Flow for the
following fiscal year to the extent not paid in cash during such following
fiscal year.

“Excess Cash Flow Application Date”:  as defined in Section 2.12(c).

“Excess Cash Flow Percentage”:  50%; provided, that, the Excess Cash Flow
Percentage shall be reduced to (a) 25% if the Consolidated First Lien Net
Leverage Ratio as of the last day of the relevant fiscal quarter is not greater
than 3.50 to 1.00 and (b) 0% if the Consolidated First Lien Net Leverage Ratio
as of the last day of the relevant fiscal quarter is not greater than 3.00 to
1.00.

“Exchange Act”:  as defined in Section 6.02(c).

“Excluded Capital Stock”:  (a) any Capital Stock with respect to which, in the
reasonable judgment of Administrative Agent (confirmed by written notice to the
Borrower), (i) the cost of pledging such Capital Stock in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Secured Parties therefrom or (ii) would result in material
adverse tax consequences as demonstrated by the Borrower to the reasonable
satisfaction of the Administrative Agent, (b) solely in the case of any pledge
of voting Capital Stock of any CFC or any Foreign Subsidiary Holding Company to
secure the Obligations, any voting Capital Stock of any class of such CFC or
such Foreign Subsidiary Holding Company in excess of 65% of the outstanding
voting Capital Stock of such class (such percentage to be adjusted by mutual
agreement (not to be unreasonably withheld) upon any change in law as may be
required to avoid adverse U.S.  federal income tax consequences to the Bor

-17-

 

--------------------------------------------------------------------------------

 

rower or any Subsidiary), (c) any Capital Stock to the extent the pledge thereof
would violate any applicable Requirement of Law (except to the extent such
Requirement of Law may be waived by agreement or to the extent ineffective under
the Uniform Commercial Code), (d) the Capital Stock of any Unrestricted
Subsidiary and (e) any Capital Stock of each such Subsidiary to the extent that
(i) a pledge thereof to secure the Obligations is prohibited by any applicable
Contractual Obligations (other than prohibitions which are ineffective under the
Uniform Commercial Code), (ii) any Contractual Obligation prohibits such a
pledge without the consent of the other party; provided that this clause (ii)
shall not apply if (A) such other party is a Loan Party or a wholly-owned
Subsidiary or (B) consent has been obtained to consummate such pledge and for so
long as such Contractual Obligation or replacement or renewal thereof is in
effect or (iii) a pledge thereof to secure the Obligations would give any other
party to a Contractual Obligation the right to terminate its obligations
thereunder (other than provisions which are ineffective under the Uniform
Commercial Code or other applicable law); provided that this clause (iii) shall
not apply if such other party is a Loan Party or a wholly-owned Subsidiary.

“Excluded Collateral”:  as defined in Section 4.17(a).

“Excluded Real Property”:  (a) any Real Property with respect to which, in the
reasonable judgment of Administrative Agent (confirmed by written notice to the
Borrower) the cost of providing a mortgage on such Real Property in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom and (b) any Real
Property to the extent providing a mortgage on such Real Property would (i)
result in adverse tax consequences as demonstrated by the Borrower to the
reasonable satisfaction of the Administrative Agent, (ii) violate any applicable
Requirement of Law (except to the extent such Requirement of Law may be waived
by agreement or to the extent ineffective under the Uniform Commercial Code),
(iii) be prohibited by any applicable Contractual Obligations (other than
provisions which are ineffective under the Uniform Commercial Law or other
applicable law) or (iv) give any other party (other than a Loan Party or a
wholly-owned Subsidiary) to any contract, agreement, instrument or indenture
governing such Real Property the right to terminate its obligations thereunder
(other than provisions which are ineffective under the Uniform Commercial Code
or other applicable law).

“Excluded Subsidiary”:  (a) each Domestic Subsidiary that is not a Wholly-Owned
Subsidiary (for so long as such Subsidiary remains a non-wholly-owned Restricted
Subsidiary), (b) any Foreign Subsidiary Holding Company, (c) each Domestic
Subsidiary that is a Subsidiary of a CFC, (d) each Unrestricted Subsidiary, (e)
each Domestic Subsidiary to the extent that such Domestic Subsidiary is
prohibited by any applicable Contractual Obligation or Requirement of Law (other
than prohibitions which are ineffective under the Uniform Commercial Code or
other applicable law) from guaranteeing the Obligations, (f) each Receivables
Subsidiary and (g) any other Domestic Subsidiary that is an Immaterial
Subsidiary or with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed by written notice to the Borrower) the cost of
providing a guarantee is excessive in view of the benefits to be obtained by the
Lenders.

“Excluded Swap Obligation”:  with respect to any Guarantor (a) as it relates to
all or a portion of the Guarantee Obligation of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
Obligation thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee Obligation of such Guarantor becomes
effective with respect to such Swap Obligation or (b) as it relates to all or a
portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order

-18-

 

--------------------------------------------------------------------------------

 

of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of such Guarantor becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee Obligation or
security interest is or becomes illegal.

“Existing Credit Agreement”: that certain credit agreement dated as of August
12, 2016, among the Borrower, Holdings, the Administrative Agent and the several
lenders from time to time party thereto.

“Existing First Lien Credit Agreement”: that certain credit agreement dated as
of May 23, 2014, as amended December 18, 2014, as further amended February 25,
2016, among the Borrower, Holdings, the Administrative Agent and the several
lenders from time to time party thereto.

“Existing Issuing Bank”:  each bank that has issued an Existing Letter of
Credit.

“Existing Letter of Credit”:  each letter of credit outstanding on the Closing
Date as specified on Schedule 3.9.

“Existing Loan Facility”:  as defined in Section 2.27(a).

“Existing Second Lien Credit Agreement”; that certain credit agreement dated as
of May 23, 2014, as amended December 18, 2014, among the Borrower, Holdings, the
Administrative Agent and the several lenders from time to time party thereto.

“Existing Term B1 Loan”: the Term B1 Loans (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
immediately prior to the Amendment No. 1 Effective Date.

“Existing Term B2 Loan”: the Term B2 Loans (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
immediately prior to the Amendment No. 1 Effective Date.

“Extended Loans”:  as defined in Section 2.27(a).

“Extending Lender”:  as defined in Section 2.27(b).

“Extension Election”:  as defined in Section 2.27(b).

“Extension Request”:  as defined in Section 2.27(a).

“Facility”:  each of (a) the Term B1 Commitments and the Term B1 Loans made
thereunder (the “Term B1 Facility”), (bd) the Term B2 Commitments and the Term
B2 Loans made thereunder (the “Term B2 Facility”), (ce) any New Commitments and
the New Loans made thereunder (a “New Facility”), (df) the Revolving Commitments
and the extensions of credit made thereunder (the “Revolving Facility”), (eg)
any Refinancing Term Loans made pursuant to Section 2.29 hereof and (fh) any
Replacement Revolving Facility Commitments and the Replacement Revolving Loans
made thereunder.

-19-

 

--------------------------------------------------------------------------------

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with),  any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing, and any
fiscal or regulatory legislation or rules adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

“Fee Payment Date”:  commencing with September 30, 2016 (a) the last Business
Day of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

“First Lien Net Leverage Test”: as of any date of determination, with respect to
the last day of the most recently ended Test Period, the Consolidated First Lien
Net Leverage Ratio shall be no greater than 4.00 to 1.00.

“First Tier Foreign Subsidiary”:  any Foreign Subsidiary that is a direct
subsidiary of a Domestic Subsidiary, other than a Domestic Subsidiary that is
itself a Foreign Subsidiary Holding Company.

“Fiscal Quarter”:  the then current fiscal quarter of the Borrower.

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Subsidiary”:  any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company”:  any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries that are CFCs.

“Funded Debt”:  with respect to any Person (i) all Indebtedness of such Person
of the types described in clauses (a), (b), to the extent reflected as a
liability on the balance sheet in accordance with GAAP, (c), (e) or (g) of the
definition of “Indebtedness” and (ii) all Indebtedness incurred under Sections
7.2(s), (y) and (bb).

“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”:  generally accepted accounting principles in the United States, as in
effect from time to time; provided, however, that if there occurs after the
Closing Date any change in GAAP that af

-20-

 

--------------------------------------------------------------------------------

 

fects in any respect the calculation of any covenant contained in Section 7 or
any financial definition, the Lenders and the Borrower shall negotiate in good
faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant or definition with the intent of having the
respective positions of the Lenders and the Borrower after such change in GAAP
conform as nearly as possible to their respective positions as of the Closing
Date and, until any such amendments have been agreed upon, the covenants in
Section 7 and the financial definitions shall be calculated as if no such change
in GAAP has occurred.

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Government Contract”:  as defined in the Guarantee and Collateral Agreement.

“Grantor”:  as defined in the Guarantee and Collateral Agreement.

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
substantially in the form of Exhibit E hereto, dated as of the date hereof by
and among Holdings, the Borrower and each Subsidiary Guarantor, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement.  The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case, the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantors”:  the collective reference to Holdings and the Subsidiary
Guarantors.

-21-

 

--------------------------------------------------------------------------------

 

“Hedge Agreements”:  all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary.

“Highest Lawful Rate”:  the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements”:  as defined in Section 4.1(a).

“Holdings”:  as defined in the preamble hereto and together with any of its
permitted successors and assigns.

“Immaterial Subsidiary”:  on any date, any Subsidiary of the Borrower that has
had less than 5% of Consolidated Total Assets and 5% of annual consolidated
revenues of the Borrower and its Restricted Subsidiaries as reflected on the
most recent financial statements delivered pursuant to Section 6.1 prior to such
date; provided that at no time shall all Immaterial Subsidiaries have in the
aggregate Consolidated Total Assets or annual consolidated revenues (as
reflected on the most recent financial statements delivered pursuant to Section
6.1 prior to such time) in excess of 7.5% of Consolidated Total Assets or annual
consolidated revenues, respectively, of the Borrower and its Restricted
Subsidiaries.

“Increased Amount Date”:  as defined in Section 2.25.

“Indebtedness” of any Person:  without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person for the deferred purchase price of Property or services already received,
(d) all Guarantee Obligations by such Person of Indebtedness of others, (e) all
Capital Lease Obligations of such Person, (f) all payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Hedge
Agreements (such payments in respect of any Hedge Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Hedge Agreement), (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of bankers’
acceptances; provided that Indebtedness shall not include (A) trade and other
ordinary course payables, accrued expenses and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset or (D)
earn-out and other contingent obligations until such obligations become a
liability on the balance sheet of such Person in accordance with GAAP.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indebtedness for Borrowed Money”:  (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with

-22-

 

--------------------------------------------------------------------------------

 

respect to (i) borrowed money, evidenced by debt securities, bonds, debentures,
acceptances, notes or other similar instruments and (ii) Capital Lease
Obligations, (b) reimbursement obligations for letters of credit and financial
guarantees (without duplication) (other than ordinary course of business
contingent reimbursement obligations) and (c) Hedge Agreements; provided that
the Obligations shall not constitute Indebtedness for Borrowed Money.

“Indemnified Liabilities”:  as defined in Section 10.5.

“Indemnitee”:  as defined in Section 10.5.

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Instrument”:  as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent
licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, all applications and registrations in connection therewith and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending (i) one, two, three, six or (if available
from all Lenders under the Revolving Facility) twelve months under the Revolving
Facility or (ii) one, two, three, six or (if available from all Lenders under
the relevant Facility) twelve months under the Term Facilities (or such other
period acceptable to all such Lenders, or, in the case of the borrowings to be
made on the Amendment No. 1 Effective Date, such shorter period as to which the
Administrative Agent shall consent) thereafter, as selected by the Borrower in
its Borrowing Notice or Conversion/Continuation Notice, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending (i) one, two, three, six or (with the consent of each affected
Lender under the Revolving Facility) twelve months under the Revolving Facility
or (ii) one, two, three, six or (with the consent of each affected Lender under
the relevant Facility) twelve months under the Term Facilities (or such other
period acceptable to all such Lenders) thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of

-23-

 

--------------------------------------------------------------------------------

 

such extension would be to carry such Interest Period into another calendar
month in which event such Interest Period shall end on the immediately preceding
Business Day;

(ii)any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

(iii)any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:  (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is  available) which exceeds the
Interest Period of that Loan, in each case, each as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period of that Loan.

“Investments”:  as defined in Section 7.7.

“Issuing Banks”:  (a) Morgan Stanley, for purposes of standby letters of credit
only, (b) solely with respect to Existing Letters of Credit, Barclays Bank PLC
and (c) any other Revolving Lender from time to time designated by the Borrower,
in its sole discretion, as an Issuing Bank with the consent of such other
Revolving Lender.

“Joinder Agreement”:  an agreement substantially in the form of Exhibit G
hereto.

“Junior Debt”:  any Permitted Other Indebtedness incurred pursuant to Section
7.2(bb)(i)(b) or any refinancing of such Permitted Other Indebtedness pursuant
Section 7.2(bb)(ii).

“Latest Maturity Date”:  at any date of determination, the latest of the latest
Revolving Termination Date and the latest maturity date in respect of any class
of Term Loans, in each case then in effect on such date of determination.

“L/C Commitment”:  the obligation of an Issuing Bank to issue, and of L/C
Participants to participate in, Letters of Credit pursuant to Section 3.1 in an
aggregate face amount at any one time outstanding not to exceed $35,000,000.

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired face amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed.  The L/C Obligations of any Lender at any time shall be
its Revolving Percentage of the total L/C Obligations at such time.

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the applicable Issuing Bank.

“Lead Arrangers”:  Morgan Stanley, Barclays Bank PLC, Deutsche Bank Securities
Inc., JPMorgan Chase Bank, N.A., KKR Capital Markets LLC, Regions Bank and
SunTrust Robinson Humphrey, Inc. in their capacity as joint lead arrangers and
joint bookrunners.

“Lenders”:  as defined in the preamble hereto.

-24-

 

--------------------------------------------------------------------------------

 

“Letters of Credit”:  as defined in Section 3.1(a).

“LIBO Rate”:  the rate per annum determined by the Administrative Agent to be
the offered rate which appears on the page of the Reuters Screen which displays
the London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page).

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”:  any loan made by any Lender pursuant to this Agreement.

“Loan Documents”:  the collective reference to this Agreement, Amendment No. 1,
the Security Documents and the Notes (if any) and any amendment, waiver,
supplement or other modification to any of the foregoing.

“Loan Extension Amendment”:  as defined in Section 2.27(c).

“Loan Parties”:  Holdings, the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, New Loans
or the Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or (i) in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments under such Facility, the holders of
more than 50% of the Revolving Commitments under such Facility or (ii) in the
case of any New Facility that is a revolving credit facility, prior to any
termination of the New Commitments under such Facility, the holders of more than
50% of the New Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by any Sponsor Affiliated Lender and any Defaulting Lender.

“Make-Whole Premium Amount” means, with respect to any Term Loan, an amount
equal to the Discounted Value of the Remaining Scheduled Payments with respect
to the Prepaid Principal of such Term Loan.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, (b) the material rights and
remedies available to the Administrative Agent and the Lenders, taken as a
whole, under the Loan Documents or (c) the ability of the Loan Parties, taken as
a whole, to fully and timely perform their payment obligations under the Loan
Documents.

“Material Real Property”:  any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated fair market
value (in the good faith judgment of such Loan Party) exceeding $5,000,000 and
any after-acquired Real Property located in the United States owned in fee by a
Loan Party having a gross purchase price exceeding $5,000,000 at the time of
acquisition.

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation,

-25-

 

--------------------------------------------------------------------------------

 

asbestos, pollutants, contaminants, radioactivity and any other substances that
are defined as hazardous or toxic under any Environmental Law, that are
regulated pursuant to any Environmental Law.

“Maximum Incremental Facilities Amount”:  at any date of determination, (a) the
sum of (i) $150,000,000 plus (ii) an additional amount, if after giving effect
to the incurrence of such additional amount, the Borrower would be in compliance
with the First Lien Net Leverage Test (assuming the Indebtedness being incurred
as of such date of determination would be included in the definition of
Consolidated First Lien Net Leverage, whether or not such Indebtedness would
otherwise be so included), minus (b) the sum of (i) the aggregate principal
amount of New Commitments incurred pursuant to Section 2.25 prior to such date
and (ii) the aggregate principal amount of Permitted Other Indebtedness issued
or incurred (including any unused commitments obtained) pursuant to Section
7.2(bb)(i)(a) prior to such date.

“MFN Adjustment”:  as defined in Section 2.25(a).

“Minimum Tender Condition”:  as defined in Section 2.28(b).

“Moody’s”:  Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

“Morgan Stanley”:  Morgan Stanley Senior Funding, Inc.

“Mortgaged Properties”:  all Material Real Property that shall be subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgage”:  any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which Holdings, the Borrower, or any Restricted Subsidiary currently
has, or within the past five years has had, an obligation to contribute.

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash, Cash Equivalents and Permitted
Liquid Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received)
received by any Loan Party, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith; (ii) taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); (iii) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii) above) (A) associated with the assets that are the
subject of such event and (B) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a

-26-

 

--------------------------------------------------------------------------------

 

payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such event occurring on the date of such reduction and (iv) the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (iv)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or any Domestic Subsidiary as
a result thereof and (b) in connection with any Equity Issuance or other
issuance or sale of debt securities or instruments or the incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

“New Facility”:  as defined in the definition of “Facility.”

“New Lender”:  as defined in Section 2.25.

“New Loans”:  any loan made by any New Lender pursuant to this Agreement.

“New Revolving Loans”:  as defined in Section 2.25.

“New Commitments”:  as defined in Section 2.25.

“New Term Facility”: any New Commitments to provide New Term Loans and any New
Term Loans under a New Facility.

“New Term Lender”:  a Lender that has a New Term Loan.

“New Term Loans”:  as defined in Section 2.25.

“Non-Excluded Taxes”:  as defined in Section 2.20(a).

“Non-Guarantor Subsidiary”:  any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt”:  Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings, the Borrower or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity and (b) as to which the
lenders or holders thereof will not have any recourse to the capital stock or
assets of Holdings, the Borrower or any of its Restricted Subsidiaries.

“Non-US Lender”:  as defined in Section 2.20(d).

“Note”:  any promissory note evidencing any Loan, which promissory note shall be
substantially in the form of Exhibit H-1 hereto for Term B1 Loans, Exhibit H-2
hereto for Term B2 Loans and H-3 hereto for Revolving Loans, as applicable, or
such other form as agreed upon by the Administrative Agent and the Borrower.

“Obligations”:  the unpaid principal of and premium, if any, and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) the Loans,
the Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any

-27-

 

--------------------------------------------------------------------------------

 

Lender (or, in the case of Specified Hedge Agreements or Cash Management
Obligations of the Borrower or any of its Subsidiaries to the Administrative
Agent, the Collateral Agent, any Lender or any Affiliate of any Lender (or any
Affiliate that was a Lender or an Affiliate thereof at the time the
documentation with regard to such Specified Hedge Agreements or Cash Management
Obligations was entered into)), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, in each
case, which may arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit, any Specified Hedge Agreement or
Cash Management Obligations or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; provided that (a) obligations of the Borrower or
any of the Subsidiary Guarantors under any Specified Hedge Agreement or any Cash
Management Obligations shall be secured and guaranteed pursuant to the Security
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (b) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Specified Hedge Agreements or Cash Management
Obligations.  Notwithstanding anything to the contrary, the “Obligations” shall
not include any Excluded Swap Obligations.

“Other Taxes”:  any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are imposed with respect to an assignment after the initial
syndication (other than an assignment made pursuant to Section 2.24) as a result
of a connection between the assignor and the jurisdiction imposing the tax other
than connections arising from execution of, delivery of, performance under,
receipt of payments under, a security interest under, engaging in a transaction
under, or enforcement of any Loan Document.

“Participant”:  as defined in Section 10.6(c).

“Participant Register”:  as defined in Section 10.6(c)(i).

“Patriot Act”:  as defined in Section 10.18.

“Payment Amount”:  as defined in Section 3.5.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”:  (a) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders, (b) any acquisition made solely with the Net Cash Proceeds of any
substantially concurrent Equity Issuance or capital contribution (other than
Disqualified Capital Stock) or (c) any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a business,
division, product line or business line of any Person (each, an “Acquisition”),
if such Acquisition described in this clause (c) complies with the following
criteria:

(i)no Event of Default pursuant to clause (a), (f) or (g) of Section 8.1 shall
be in effect immediately prior or after giving effect to such Acquisition; and

-28-

 

--------------------------------------------------------------------------------

 

(ii)if the total consideration (other than any equity consideration (including
by way of any substantially concurrent Equity Issuance or capital contribution
(other than Disqualified Capital Stock)) in respect of such Acquisition exceeds
$10,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of the Borrower signed by a Responsible Officer to such effect,
together with all relevant financial information for such Subsidiary or asset to
be acquired reasonably requested by the Administrative Agent prior to such
acquisition to the extent available.

“Permitted Debt Exchange”:  as defined in Section 2.28(a).

“Permitted Debt Exchange Notes”:  as defined in Section 2.28(a).

“Permitted Debt Exchange Offer”:  as defined in Section 2.28(a).

“Permitted Investors”:  the collective reference to the Sponsors and their
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of Holdings and its Subsidiaries that have ownership
interests in Holdings as of the Closing Date, and the directors of Holdings and
its Subsidiaries on, or as of no later than 60 days following, the Closing Date.

“Permitted Liquid Investments”:  any of the following:  (a) securities issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition, (b) certificates of deposit, time deposits and eurodollar time
deposits with maturities of 24 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 24 months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $250,000,000, (c) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) commercial paper having a
rating of at least A-1 from S&P or P-1 1 from Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and maturing within 24 months after the date of
acquisition and Indebtedness and Preferred Stock issued by Persons with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition, (e) readily marketable direct
obligations issued by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition, (f) marketable short-term money market and similar securities
having a rating of at least P-1 or A-1 from Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
24 months after the date of creation or acquisition thereof, (g) Investments
with average maturities of 12 months or less from the date of acquisition in
money market funds rated AA- (or the equivalent thereof) or better by S&P or Aa3
(or the equivalent thereof) or better by Moody’s, (h) instruments equivalent to
those referred to in clauses (a) through (g) above denominated in euro or pound
sterling or any other foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction including, without limitation, certificates of
deposit or bankers’ acceptances of, and bank deposits with, any bank organized
under the laws of any country that is a member of the European Economic
Community or Canada or any subdivision thereof, whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof, in each case with maturities of not
more than 24 months from the

-29-

 

--------------------------------------------------------------------------------

 

date of acquisition and (i) investment in funds which invest substantially all
of their assets in Cash Equivalents of the kinds described in clauses (a)
through (h) of this definition.

“Permitted Other Indebtedness”:  subordinated or senior Indebtedness (which
Indebtedness may be unsecured or secured and which, if secured, may either have
the same lien priority as the Obligations or may be secured by a Lien ranking
junior to the Lien securing the Obligations), in either case issued or incurred
by any Loan Party, (a) the terms of which do not provide for scheduled principal
payments, mandatory prepayments, redemptions or sinking fund payments prior to
the date at least 180 days following the Term B2 Maturity Date (or, such later
date that is the latest final maturity date of any incremental extensions of
credit hereunder) (other than customary offers to repurchase upon a change of
control, asset sale or casualty or condemnation event, customary acceleration
rights after an event of default and AHYDO payments), (b) the covenants, events
of default, guarantees, collateral and other terms of which (other than interest
rates, fees, funding discounts and redemption or prepayment premiums), taken as
a whole, are not more restrictive to the Borrower and its Restricted
Subsidiaries than the terms of this Agreement; provided that a certificate of an
Authorized Officer of the relevant Loan Party shall be delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the issuance or incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements (which
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirements unless the Administrative Agent notifies the Borrower
within three Business Days after receipt of such certificate that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)), (c) if such Indebtedness is secured, such Indebtedness
shall not be secured by any property or assets other than the Collateral and (d)
no Subsidiary of the Borrower (other than a Guarantor) shall be an obligor under
such Indebtedness.

“Permitted Other Indebtedness Documents”:  all documents and instruments
(including any guarantee, security agreement or mortgage and which may include
any or all of the Loan Documents) issued or executed and delivered with respect
to any Permitted Other Indebtedness by any Loan Party.

“Permitted Other Indebtedness Obligations”: if any secured Permitted Other
Indebtedness is issued or incurred, the collective reference to (a) the unpaid
principal of and premium, if any, and interest at the applicable rate provided
in the Permitted Other Indebtedness Documents (including interest accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) on the indebtedness outstanding thereunder, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel that are required to be paid by
the Borrower pursuant thereto) or otherwise.

“Permitted Other Indebtedness Secured Parties”:  the holders from time to time
of the secured Permitted Other Indebtedness Obligations (and any representative
on their behalf).

“Permitted Refinancings”:  with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (b) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being refinanced that were due on or after the date that is one year following
the Term B2 Maturity Date were

-30-

 

--------------------------------------------------------------------------------

 

instead due one year following the Term B2 Maturity Date, (c) if the
Indebtedness being refinanced, refunded, modified, renewed or extended is
subordinated in right of payment to the Obligations, such refinancing,
refunding, modification, renewal or extension is subordinated in right of
payment to the Obligations (i) on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
refinanced, refunded, modified, renewed or extended, (ii) on terms consistent
with the then-prevailing market terms for subordination of comparable
Indebtedness or then prevailing market terms for subordinated high-yield
Indebtedness or (iii) on terms reasonably satisfactory to the Administrative
Agent, (d) the terms and conditions (including, if applicable, as to collateral)
of any such refinanced, refunded, modified, renewed or extended Indebtedness are
not materially less favorable to the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended, (e)
no Default or Event of Default shall have occurred and be continuing at the time
thereof or no Default or Event of Default would result from any such
refinancing, refunding, modification, renewal or extension and (f) neither the
Borrower nor any Restricted Subsidiary shall be an obligor or guarantor of any
such refinancings, replacements, refundings, renewals or extensions except to
the extent that such Person was such an obligor or guarantor in respect of the
applicable Indebtedness being modified, refinanced, refunded, renewed or
extended.

“Permitted Subordinated Indebtedness”:  unsecured, senior subordinated or
subordinated Indebtedness of the Borrower or any Restricted Subsidiary
(including guarantees thereof by the Borrower or any Guarantor, as applicable),
provided that (a) no scheduled principal payments, mandatory prepayments,
redemptions or sinking fund payments of any Permitted Subordinated Indebtedness
shall be required prior to the date at least 180 days following the Term B2
Maturity Date (or, such later date that is the latest final maturity date of any
incremental extensions of credit hereunder) (other than customary offers to
purchase upon a change of control, asset sale and customary acceleration rights
upon an event of default and AHYDO payments), (b) the covenants and events of
default of such Permitted Subordinated Indebtedness (i) shall be, taken as a
whole, customary for Indebtedness of a similar nature as such Permitted
Subordinated Indebtedness or (ii) shall otherwise not have been objected to by
the Administrative Agent, after the Administrative Agent shall have been
afforded a period of five Business Days to review such terms of such Permitted
Subordinated Indebtedness, (c) the terms of subordination applicable to any
Permitted Subordinated Indebtedness shall be (i) taken as a whole, customary for
comparable unsecured subordinated high yield debt securities or (ii) shall
otherwise not have been objected to by the Administrative Agent, after the
Administrative Agent shall have been afforded a period of five Business Days to
review such terms of such Permitted Subordinated Indebtedness and (d) no Default
or Event of Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan as defined in Section
3(3) of ERISA and in respect of which Holdings, the Borrower or any of its
Restricted Subsidiaries is (or, if such plan were terminated at such time, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA, but excluding any Multiemployer Plan.

“Pledged Securities”:  as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.

“Prepaid Principal” means, with respect to any Term Loan, the principal amount
of such Term Loan that is to be prepaid.

-31-

 

--------------------------------------------------------------------------------

 

“Prepayment Date” means, with respect to the Prepaid Principal of any Term Loan,
the date on which such Prepaid Principal is to be prepaid.

“Prepayment Notice”:  a Prepayment Notice substantially in the form of Exhibit I
hereto.

“Prime Rate”:  as defined in the definition of “ABR.”

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Company Costs”:  costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors and officers’
insurance and other executive costs, legal and other professional fees, and
listing fees.

“Qualified Capital Stock”:  any Capital Stock that is not Disqualified Capital
Stock.

“Rate Determination Notice”:  as defined in Section 2.22.

“Ratio Calculation Date”:  as defined in Section 1.3(a).

“Real Estate Collateral”:  Material Real Property on which a Lien is granted
pursuant to any Security Document and all real estate interests on which a Lien
is required to be granted under Section 6.8.

“Real Property”:  collectively, all right, title and interest of the Borrower or
any other Subsidiary in and to any and all parcels of real property owned,
leased or operated by the Borrower or any other Subsidiary together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which the Borrower or any
Restricted Subsidiary sells its accounts receivable to either (a) a Person that
is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell its accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person.

“Receivables Fee” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

-32-

 

--------------------------------------------------------------------------------

 

“Recovery Event”:  any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary, in an amount for each such event
exceeding $1,000,000.

“Refinancing”:  the repayment of certain existing Indebtedness of the Borrower
on the Closing Date as further described in Section 6.9 (other than Existing
Letters of Credit that have been deemed issued hereunder).

“Refinancing Amendment”:  as defined in Section 2.29(e).

“Refinancing Effective Date”:  as defined in Section 2.29(a).

“Refinancing Term Loans”:  as defined in Section 2.29(a).

“Refunded Swingline Loans”:  as defined in Section 2.7(b).

“Register”:  as defined in Section 10.6(b)(iv).

“Regulation U”:  Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse an
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Bank.

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.12 as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”:  a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed by the applicable Loan Party (directly or indirectly through a
Subsidiary) to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire assets or make investments useful in the Business.

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (i) the date occurring 450 days after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which any Loan Party shall have determined not to acquire assets or make
investments useful in the Business with such portion of such Reinvestment
Deferred Amount.

“Reinvestment Yield” means, with respect to any Term Loan, 0.50% over the yield
to maturity implied by (i) the yields reported, as of 10:00 a.m., New York City
time, on the second Business Day preceding the Prepayment Date with respect to
the Prepaid Principal of such Term Loan, on the dis

-33-

 

--------------------------------------------------------------------------------

 

play designated as “Page PX1” on the Bloomberg Financial Markets Services Screen
(or, if not available, any other nationally recognized trading screen reporting
online intraday trading in U.S. Treasury securities) for actively traded U.S.
Treasury securities having a maturity equal to the period of time from such
Prepayment Date through and including the first anniversary of the Closing Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable, the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Prepayment Date with respect to such
Prepaid Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the period of time from such Prepayment Date
through and including the first anniversary of the Closing Date.  Such implied
yield will be determined, if necessary, by (x) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (y) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than period of time
from such Prepayment Date through and including the first anniversary of the
Closing Date and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such period.  The Reinvestment Yield will be
rounded to that number of decimal places used in the interest rate for the Term
B2 Loans.

“Release”:  any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Remaining Scheduled Payments” means, with respect to the Prepaid Principal of
any Term Loan, all payments of interest thereon that would be due after the
Prepayment Date with respect to such Prepaid Principal if prepayment of such
Prepaid Principal were made on the first anniversary of the Closing Date and a
prepayment premium of 1.00% of such Prepaid Principal, provided that if such
Prepayment Date is not an Interest Payment Date, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Prepayment Date and required to be paid on such Prepayment Date
pursuant to Section 2.15.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Revolving Facilities”:  as defined in Section 2.29(c).

“Replacement Revolving Facility Commitments”:  as defined in Section 2.29(c).

“Replacement Revolving Facility Effective Date”:  as defined in Section 2.29(c).

“Replacement Revolving Loans”:  as defined in Section 2.29(c).

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA
with respect to a Single Employer Plan (other than a Single Employer Plan
maintained by a Commonly Controlled Entity that is considered a Commonly
Controlled Entity only pursuant to subsection (m) or (o) of Section 414 of the
Code), other than those events as to which the thirty day notice period is
waived by the PBGC in accordance with the regulations thereunder as of the date
hereof (no matter how such notice requirements may be changed in the future).

“Representatives”:  as defined in Section 10.14.

“Repricing Transaction” shall mean (1) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement) (i) the net

-34-

 

--------------------------------------------------------------------------------

 

proceeds of which are used to prepay or replace, in whole or in part,
outstanding principal of the Term Loans, and (ii) the effect of which is to
reduce the All-In Yield of such Indebtedness relative to the Term Loans so
prepaid or replaced, and (2) any amendment to the Term Loans which has the
effect of reducing the All-In Yield applicable to the Term Loans; provided that
any refinancing or repricing of the Term Loans in connection with any
Transformative Acquisition or in connection with a transaction that would result
in a Change of Control shall not constitute a Repricing Transaction.

“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding, (ii)
the Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Revolving Extensions of Credit then outstanding and (iii)
the New Commitments then in effect in respect of any New Facility that is a
revolving credit facility or, if such New Commitments have been terminated, the
New Revolving Loans then outstanding.  For purposes of this definition, Required
Lenders shall be determined by excluding all Loans and Commitments held or
beneficially owned by a Sponsor Affiliated Lender and by a Defaulting Lender.

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including, for the avoidance of doubt, any
Sanctions, the Foreign Corrupt Practices Act of 1977, the Patriot Act, Trading
with the Enemy Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and Basel III), in each case applicable to or binding upon
such Person or any of its Property or to which such Person or any of its
Property is subject.

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer (or similar title), controller, secretary or treasurer
(or similar title) of Holdings or the Borrower, as applicable, or (with respect
to Section 6.7) any Restricted Subsidiary and, with respect to financial
matters, the chief financial officer (or similar title), controller or treasurer
(or similar title) of Holdings or the Borrower, as applicable.

“Restricted Payments”:  as defined in Section 7.6.

“Restricted Subsidiary”:  any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Revolving Commitment Period”:  the period from and including the day following
the Closing Date to the Revolving Termination Date.

“Revolving Commitments”:  as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under heading “Revolving Commitment” opposite such Lender’s
name on Annex A-2, or, as the case may be, in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The aggregate amount of the
Revolving Commitments as of the Closing Date is $165,000,000.

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of, without duplication (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and (c)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

-35-

 

--------------------------------------------------------------------------------

 

“Revolving Facility”:  as defined in the definition of “Facility.”

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”:  as defined in Section 2.4(a).

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

“Revolving Termination Date”:  the fifth anniversary of the Closing Date or such
earlier date as the Revolving Commitment terminates as provided herein.

“S&P”:  Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

“Sanctions”:  any economic or financial sanctions or trade embargoes imposed,
administered or enforced by administered by the Office of Foreign Assets Control
of the U.S. Treasury Department or the U.S. State Department, the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

“SEC”:  the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”:  collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Bank, any other holder from
time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

“Securities Act”:  the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security”:  as defined in the Guarantee and Collateral Agreement.

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

“Senior Notes” means the Borrower’s $300,000,000 senior notes due 2024, issued
on the Closing Date pursuant to the Senior Notes Indenture.

“Senior Notes Indenture” means that certain indenture, dated as of the Closing
Date, by and between the Borrower and Deutsche Bank Trust Company Americas, as
trustee, as the same may be amended, restated, substituted, replaced,
refinanced, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Single Employer Plan”:  any Plan subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA.

-36-

 

--------------------------------------------------------------------------------

 

“Solvent”:  with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the solvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim,” (ii) “claim” means any (x)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Specified Equity Contribution”:  as defined in Section 8.2.

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) any Lender or any Affiliate
thereof at the time such Hedge Agreement was entered into, as counterparty and
(b) that has been designated by such Lender and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement.  The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or Affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.  For the avoidance of
doubt, all Hedge Agreements in existence on the Closing Date between the
Borrower or any Subsidiary Guarantor and any Lender shall constitute Specified
Hedge Agreements.

“Sponsor Affiliated Institutional Lender”:  (x) any investment fund managed or
advised by Affiliates of the Sponsor that is a bona fide debt fund and (y) any
bank, insurance company, investment bank or commercial finance company that is
an Affiliate of the Sponsor, in the case of each clause (x) and (y) that extends
credit or buys loans in the ordinary course of business.

“Sponsor Affiliated Lender”: a Sponsor or any Affiliate thereof that is not a
Sponsor Affiliated Institutional Lender.

“Sponsors”:  Kohlberg Kravis Roberts & Co. L.P., General Atlantic Service
Company, LLC, and their respective Affiliates (but excluding any operating
portfolio companies of the foregoing).

“Subordinated Intercompany Note”:  a Subordinated Intercompany Note
substantially in the form of Exhibit J hereto.

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof.  Unless
otherwise qualified, all references to a “Subsid

-37-

 

--------------------------------------------------------------------------------

 

iary” or to “Subsidiaries” in this Agreement shall refer to a direct or indirect
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors”:  (a) each Subsidiary other than any Excluded Subsidiary
and (b) any other Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 and of each Revolving Lender to
participate in Swingline Loans pursuant to Section 2.7(c) in an aggregate
principal amount at any one time outstanding not to exceed $35,000,000.

“Swingline Lender”:  (a) Morgan Stanley, in its capacity as the lender of
Swingline Loans or (b) upon the resignation of Morgan Stanley as a Swingline
Lender, any Revolving Lender from time to time designated by the Borrower, in
its sole discretion, as the Swingline Lender (with the consent of such other
Revolving Lender).

“Swingline Loans”:  as defined in Section 2.6(a).

“Swingline Participation Amount”:  as defined in Section 2.7(c).

“Taxes”:  all present and future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Term B1 Commitment”:  as to any Lender, the obligation of such Lender, if any,
to make a Term B1 Loan to the Borrower on the Amendment No. 1 Effective Date in
a principal amount not to exceed the amount set forth under the heading “Term B1
Commitment” opposite such Lender’s name on Annex A-1, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto.  The aggregate amount of the Term B1 Commitments is
$200,000,0002,437,673.62.

“Term B1 Facility”:  as defined in the definition of “Facility.”

“Term B1 Lender”:  each Lender that has a Term B1 Commitment or, following the
termination of the Term B1 Loan Commitments, has a Term B1 Loan outstanding.

“Term B1 Loan”:  as defined in Section 2.1(a).

“Term B1 Maturity Date”:  the fourth anniversary of the Closing Date.

“Term B1 Loan”: as defined in Section 2.1(a).

“Term B2 Commitment”:  as to any Lender, the obligation of such Lender, if any,
to make a Term B2 Loan to the Borrower on the Amendment No. 1 Effective Date in
a principal amount not to exceed the amount set forth under the heading “Term B2
Commitment” opposite such Lender’s name on Annex A-1, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto.  The aggregate amount of the Term B2 Commitments is
$680,000,00046,295,610.40.

-38-

 

--------------------------------------------------------------------------------

 

“Term B2 Facility”:  as defined in the definition of “Facility.”

“Term B2 Lender”:  each Lender that has a Term B2 Commitment or, following the
termination of the Term Loan B2 Commitments, has a Term B2 Loan outstanding.

“Term B2 Loan”:  as defined in Section 2.1(b).

“Term B2 Maturity Date”:  the seventh anniversary of the Closing Date.

“Term B2 Loan”: as defined in Section 2.1.

“Term Commitment”:  any Term B1 Commitment, Term B2 Commitment and/or any New
Commitments, as applicable.

“Term Facility”:  the Term B1 Facility, Term B2 Facility and/or any New Term
Facility, as applicable.

“Term Lender”:  any Term B1 Lender, any Term B2 Lender and/or any New Term
Lender, as applicable.

“Term Loan”:  any Term B1 Loan, any Term B2 Loan, any Refinancing Term Loan
and/or any New Term Loans, as applicable.

“Term Loan Refinancing” shall mean (i) the repayment (including by conversion to
Term B1 Loans) of the Existing Term B1 Loans on the Amendment No. 1 Effective
Date and (ii) the repayment (including by conversion to Term B2 Loans) of the
Existing Term B2 Loans on the Amendment No. 1 Effective Date.

“Term Percentage”:  as to any Term Lender, prior to the initial funding of the
Term Loans, the percentage which the sum of such Lender’s Term Commitments then
constitutes of the aggregate Term Commitments or, at any time after the initial
funding of the Term Loans, the percentage which the aggregate principal amount
of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding.

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

“Tranche”:  as defined in Section 2.25.

“Transferee”:  any Eligible Assignee or Participant.

“Trigger Date”:  as defined in Section 2.12(b).

“Type”:  as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

“United States”:  the United States of America.

“Unrestricted Cash”:  the sum of all cash, cash Equivalents and Permitted Liquid
Investments to the extent not subject to any Lien (other than the Liens
described in Section 7.3) to the extent held by Holdings, the Borrower and its
Restricted Subsidiaries on the applicable date, in each case determined on a
consolidated basis in accordance with GAAP.

-39-

 

--------------------------------------------------------------------------------

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Borrower that is
designated after the Closing Date by a resolution of the Board of Directors of
the Borrower as an Unrestricted Subsidiary, but only to the extent that, such
Subsidiary:  (a) has no Indebtedness other than Non-Recourse Debt; (b) is not
party to any agreement, contract, arrangement or understanding with Holdings,
the Borrower or any Restricted Subsidiary unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to
Holdings, the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of Holdings or the
Borrower; (c) is a Person with respect to which neither Holdings, the Borrower
nor any of the Restricted Subsidiaries has any direct or indirect obligation (x)
to subscribe for additional Capital Stock or warrants, options or other rights
to acquire Capital Stock or (y) to maintain or preserve such Person’s financial
condition or to cause such Person to achieve any specified levels of operating
results; and (d) does not guarantee or otherwise provide credit support after
the time of such designation for any Indebtedness of Holdings, the Borrower or
any of its Restricted Subsidiaries.  If, at any time, any Unrestricted
Subsidiary would fail to meet the foregoing requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes hereof.  Subject to the foregoing, the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default would be
in existence following such designation, (ii) any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and (iii) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be deemed to be an Investment in an
Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.7 in an amount equal to the
fair market value of the Subsidiary so designated; provided that the Borrower
may subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently redesignate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four fiscal quarters; provided, further, that, at the time of each
designation or subsequent redesignation, the Borrower shall deliver to the
Administrative Agent an officer’s certificate executed by an Authorized Officer
of the Borrower, certifying the Borrower’s compliance with the preceding
clauses.

“US Lender”:  as defined in Section 2.20(e).

“Wholly-Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares or similar
nominal shares) is owned by such Person directly or indirectly through its
Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

b.

Other Definitional Provisions

.

i.Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

ii.As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and

-40-

 

--------------------------------------------------------------------------------

 

its Subsidiaries not defined in Section 1.1 and accounting terms partly defined
in Section 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP, (ii) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation,” and (iii)
references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (to the extent such amendments, supplements, restatements or other
modifications are not restricted by this Agreement).

iii.The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

iv.The term “license” shall include sub-license.  The term “documents” includes
any and all documents whether in physical or electronic form.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

c.

Pro Forma Calculations

.  Solely for purposes of determining whether any action is otherwise permitted
to be taken hereunder, the Consolidated Total Net Leverage Ratio and the
Consolidated First Lien Net Leverage Ratio shall be calculated as follows:

(a)In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness subsequent to the
commencement of the period for which such ratio is being calculated but prior to
or simultaneously with the event for which the calculation of such ratio is made
(a “Ratio Calculation Date”), then such ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness as if the same had occurred at the beginning
of the applicable four-quarter period.

(b)For purposes of making the computation referred to above, if any
acquisitions, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the relevant
Ratio Calculation Date, Consolidated EBITDA shall be calculated on a pro forma
basis, assuming that all such acquisitions, Dispositions and designations had
occurred on the first day of the four-quarter reference period in a manner
consistent, where applicable, with the pro forma adjustments set forth in clause
(j) of and the last proviso of the first sentence of the definition of
“Consolidated EBITDA.”  If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any acquisition or Disposition, in each case with respect
to a business or an operating unit of a business, that would have required
adjustment pursuant to this provision, then such ratio shall be calculated
giving pro forma effect thereto for such period as if such acquisition or
Disposition had occurred at the beginning of the applicable four-quarter period.

-41-

 

--------------------------------------------------------------------------------

 

 

d.

Certifications

.  All certifications and other statements made by any officer, director or
employee of a Loan Party pursuant to any Loan Document are and will be made on
behalf of such Loan Party and not in such officer’s, director’s or employee’s
individual capacity.

(b)AMOUNT AND TERMS OF COMMITMENTS

 

a.

Term Commitments

.

i.Subject to the terms and conditions set forth herein, each Term B1 Lender
agrees (x) to make a loan to the Borrower denominated in Dollars (a “Term B1
Loan”) on the ClosingAmendment No. 1 Effective Date in an aggregate amount not
to exceed the amount of its Term B1 Commitment. and (y) to the conversion of
each Converted Term B1 Loan of such Lender into a Term B1 Loan of such Lender as
of the Amendment No. 1 Effective Date in a principal amount equal to the
principal amount of such Lender’s Converted Term B1 Loans immediately prior to
such conversion; provided that each Term B1 Loan converted pursuant to clause
(y) on the Amendment No. 1 Effective Date shall initially be a Eurocurrency Loan
with an Interest Period equal to the remaining Interest Period on the applicable
Converted Term B1 Loan immediately prior to the effectiveness of Amendment No.
1.  The Term B1 Loans may from time to time be Eurocurrency Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.  Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Term B1 Loans shall be paid in
full no later than the Term B1 Maturity Date.  Each Lender’s Term B1 Commitment
shall terminate immediately and without further action on the ClosingAmendment
No. 1 Effective Date after giving effect to the funding of such Term B1
Commitment on such date.  

ii.Subject to the terms and conditions set forth herein, each Term B2 Lender
agrees (x) to make a loan to the Borrower denominated in Dollars (a “Term B2
Loan”) on the ClosingAmendment No. 1 Effective Date in an aggregate amount not
to exceed the amount of its Term B2 Commitment. and (y) to the conversion of
each Converted Term B2 Loan of such Lender into a Term B2 Loan of such Lender as
of the Amendment No. 1 Effective Date in a principal amount equal to the
principal amount of such Lender’s Converted Term B1 Loans immediately prior to
such conversion; provided that each Term B2 Loan converted pursuant to clause
(y) on the Amendment No. 1 Effective Date shall initially be a Eurocurrency Loan
with an Interest Period equal to the remaining Interest Period on the applicable
Converted Term B2 Loan immediately prior to the effectiveness of Amendment No.
1.  The Term B2 Loans may from time to time be Eurocurrency Loans or ABR Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.  Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Term B2 Loans shall be paid in
full no later than the Term B2 Maturity Date.  Each Lender’s Term B2 Commitment
shall terminate immediately and without further action on the ClosingAmendment
No. 1 Effective Date after giving effect to the funding of such Term B2
Commitment on such date.

 

b.

Procedure for Term Loan Borrowing

.  The Borrower shall give the Administrative Agent an irrevocable fully
executed Borrowing Notice (which notice must be received by the Administrative
Agent prior to 12:00 Noon, New York City time, one Business Day prior to the
anticipated ClosingAmendment No. 1 Effective Date) requesting that the Term
Lenders make the Term Loans on the ClosingAmendment No. 1 Effective Date and
specifying the amount to be borrowed and the requested Interest Period, if
applicable.  Upon receipt

-42-

 

--------------------------------------------------------------------------------

 

of such notice the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 11:00 A.M., New York City time, on the ClosingAmendment
No. 1 Effective Date each Term Lender shall make available to the Administrative
Agent at the Funding Office an amount in like funds as received by the
Administrative Agent equal to the Term Loan or Term Loans to be made by such
Lender.  The Administrative Agent shall credit the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Term Lenders in immediately
available funds.

 

c.

Amortization of Term Loans

.

i.The Term B1 Loans of each Term B1 Lender shall be payable in equal consecutive
quarterly installments commencing on DecemberMarch 31, 20162017 on the last
Business Day of each March, June, September and December following the Closing
Date in an amount equal to two and one half of one percent (2.50%) of the stated
principal amount of the Term B12 Loans in effect on the ClosingAmendment No. 1
Effective Date (as adjusted to reflect any prepayments thereof), with the
remaining balance thereof payable on the Term B1 Maturity Date; provided, that,
with respect to any Term B1 Lender which has a portion of its Term B1 Loan
purchased pursuant to Section 2.11(b), the amount of each payment otherwise
payable in respect thereof pursuant to this Section 2.3(b) shall be reduced by
deducting therefrom an amount equal to the principal amount of the Term B1 Loan
so purchased multiplied by two and one half of one percent (2.50%).

ii.The Term B2 Loans of each Term B2 Lender shall be payable in equal
consecutive quarterly installments commencing on March 31, 2017 on the last
Business Day of each March, June, September and December following the Closing
Date in an amount equal to one quarter of one percent (0.25%) of the stated
principal amount of the Term B2 Loans in effect on the Amendment No. 1 Effective
Date (as adjusted to reflect any prepayments thereof), with the remaining
balance thereof payable on the Term B2 Maturity Date; provided, that, with
respect to any Term B2 Lender which has a portion of its Term B2 Loan purchased
pursuant to Section 2.11(b), the amount of each payment otherwise payable in
respect thereof pursuant to this Section 2.3(b) shall be reduced by deducting
therefrom an amount equal to the principal amount of the Term B2 Loan so
purchased multiplied by one quarter of one percent (0.25%).

 

d.

Revolving Commitments

.

i.Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving
Commitment.  During the Revolving Commitment Period, the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions
hereof.  The Revolving Loans may from time to time be Eurocurrency Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13.

ii.The Borrower shall repay all outstanding Revolving Loans made to it on the
Revolving Termination Date.

-43-

 

--------------------------------------------------------------------------------

 

 

e.

Procedure for Revolving Loan Borrowing

.  The Borrower may borrow under the Revolving Commitments during the Revolving
Commitment Period on any Business Day; provided that the Borrower shall give the
Administrative Agent a fully executed Borrowing Notice (which notice must be
received by the Administrative Agent (i) in the case of Eurocurrency Loans,
prior to 12:00 Noon, New York City time, three Business Days prior to the
requested Borrowing Date or (ii) in the case of ABR Loans, prior to 10:00 a.m.,
New York City time, on the proposed Borrowing Date), specifying (x) the amount
and Type of Revolving Loans to be borrowed, (y) the requested Borrowing Date and
(z) in the case of Eurocurrency Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period
therefor.  Each borrowing by the Borrower under the Revolving Commitments shall
be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurocurrency Loans, $1,000,000 or a whole multiple of $500,000 in
excess thereof; provided that the Swingline Lender may request, on behalf of the
Borrower, borrowings under the Revolving Commitments that are ABR Loans in other
amounts pursuant to Section 2.7(a).  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 11:00 A.M., New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account designated in writing
by the Borrower to the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by such Revolving Lenders and in like
funds as received by the Administrative Agent.  If no election as to the Type of
a Revolving Loan is specified, then the requested Loan shall be an ABR Loan.  If
no Interest Period is specified with respect to any requested Eurocurrency Loan,
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

f.

Swingline Commitment

.

i.(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) in Dollars to the Borrower;
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect (provided
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lenders’ other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the
Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments under the Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  The Swingline Loans shall be ABR Loans
only.  The Swingline Lender shall not be obligated to make Swingline Loans if
(A) it has elected not to do so after the occurrence and during the continuation
of a Default or Event of Default or (B) any of the Lenders is a Defaulting
Lender but, in the case of this clause (B) only to the extent that (i) the
Swingline Commitments of such Defaulting Lender may not be reallocated pursuant
to clause (a) of Section 2.26 or (ii) other arrangements satisfactory to it and
Borrower to eliminate such Swingline Lender’s risk with respect to the
Defaulting Lender’s participation in such Swingline Loan (including cash
collateralization by the Borrower of such Defaulting Lender’s pro rata share of
the outstanding Swingline Loans) have not been entered into.

-44-

 

--------------------------------------------------------------------------------

 

ii.The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Termination Date.

 

g.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

.

i.Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender and the Administrative Agent a fully executed
Borrowing Notice (which notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 P.M., New York City time, New York City
time, on the proposed Borrowing Date, specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period).  Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof.  Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a fully executed Borrowing Notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by the Swingline Lender.  The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower with the Administrative Agent or as otherwise directed by the Borrower
on such Borrowing Date in immediately available funds.

ii.The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs such Swingline Lender to act on its behalf), request each Revolving
Lender to make, and each such Revolving Lender hereby agrees to make, subject to
satisfaction of the conditions set forth in Section 5.2, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay such Swingline Lender.  In connection with any
resignation of the Administrative Agent pursuant to Section 9.10, the Swingline
Lender shall request each Revolving Lender to make, and each such Revolving
Lender hereby agrees to make, a Revolving Loan, in an amount equal to the
outstanding Swingline Loans made by the retiring Administrative Agent in its
capacity as Swingline Lender, such Revolving Loans to be made on the effective
date of such resignation.  Each Revolving Lender shall make the amount of
Revolving Loans available to the Administrative Agent at the Funding Office in
immediately available funds on the date of such request or, if such request is
made after 10:00 A.M., New York City time on any Business Day, not later than
10:00 A.M., New York City time, on the next Business Day.  The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.

iii.If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
Borrowing Notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (A)
such Revolving Lender’s Revolving Percentage times (B) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.  

-45-

 

--------------------------------------------------------------------------------

 

iv.Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount with respect to
any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all such Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

v.Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to pay the Swingline Participation Amount pursuant to Section 2.7(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Loan Party, (iv) any breach of this Agreement or any other Loan Document
by the Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

h.

Repayment of Loans

.  

i.The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Lender or Term Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Loan of such
Revolving Lender made to the Borrower outstanding on the Revolving Termination
Date (or on such earlier date on which the Loans become due and payable pursuant
to Section 8.1) and (ii) the principal amount of each outstanding Term Loan of
such Term Lender made to the Borrower in installments according to the
amortization schedule set forth in Section 2.3 (or on such earlier date on which
the Loans become due and payable pursuant to Section 8.1).  The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans made
to the Borrower from time to time outstanding from the date made until payment
in full thereof at the rates per annum, and on the dates, set forth in Section
2.15.  

ii.Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.  

iii.The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.  

-46-

 

--------------------------------------------------------------------------------

 

iv.The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
presumptively correct absent demonstrable error of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.  

v.The Borrower shall repay all Existing Term B1 Loans (other than Converted Term
B1 Loans) and Existing Term B2 Loans (other than Converted Term B2 Loans) on the
Amendment No. 1 Effective Date, together with all accrued interest on all
Existing Term B1 Loans and Existing Term B2 Loans to but excluding the Amendment
No. 1 Effective Date.

 

i.

Commitment Fees, etc.

i.The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a commitment fee for the period from and including the Closing
Date to the last day of the Revolving Commitment Period, computed at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date; provided that (i) for
purposes of calculating any fees owing in accordance with this Section 2.9(a),
the Available Revolving Commitment for the Swingline Lender shall exclude any
outstanding Swingline Loans and (ii) the Swingline Lender shall not be entitled
to any commitment fee with respect to its Swingline Commitment separate from
that to which it is entitled with respect to its Available Revolving Commitment;
provided, further, that (i) any commitment fee accrued with respect to any of
the Revolving Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall be
payable by the Borrower so long as such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time of such Lender becoming a
Defaulting Lender and (ii) no commitment fee shall accrue on any of the
Revolving Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.  

ii.The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.  

 

j.

Termination or Reduction of Revolving Commitments

.  The Borrower shall have the right, upon not less than two Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans made on the effective date thereof, the total Revolving
Extensions of Credit would exceed the total Revolving Commitments.  Any such
partial reduction shall be in an amount equal to $1,000,000, or a whole multiple
of $500,000 in excess thereof, and shall reduce permanently the Revolving
Commitments then in effect.  Notwithstanding anything to the contrary contained
in this Agreement, the Borrower may rescind any notice of termination under this
Section 2.10 if such termination would have resulted from a refinancing of all
of the Loans, which refinancing shall not be consummated or shall otherwise be
delayed.  

-47-

 

--------------------------------------------------------------------------------

 

 

k.

Optional Prepayments

.  

i.The Borrower may at any time and from time to time prepay the Revolving Loans,
the Swingline Loans or the Term Loans, in whole or in part, without premium or
penalty (except as set forth in clause (d) below), upon delivery of a Prepayment
Notice delivered to the Administrative Agent no later than 12:00 Noon, New York
City time, three Business Days prior thereto, in the case of Eurocurrency Loans,
and no later than 12:00 Noon, New York City time, on the prepayment date, in the
case of ABR Loans that are Revolving Loans, Term Loans or Swingline Loans, which
notice shall specify (x) the date and amount of prepayment, (y) whether the
prepayment is of Swingline Loans, Revolving Loans, Term Loans or New Loans and
(z) whether the prepayment is of Eurocurrency Loans or ABR Loans; provided that
if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21.  Upon receipt of any such Prepayment Notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein (provided that such notice may be
conditioned on receiving the proceeds of any refinancing), together with (except
in the case of Revolving Loans that are ABR Loans and Swingline Loans) accrued
interest to such date on the amount prepaid.  Partial prepayments of Term Loans
and of Revolving Loans shall be in an aggregate principal amount of (i)
$1,000,000 or a whole multiple of $100,000 in excess thereof (in the case of
prepayments of ABR Loans) or (ii) $1,000,000 or a whole multiple of $500,000 in
excess thereof (in the case of prepayments of Eurocurrency Loans), and in each
case shall be subject to the provisions of Section 2.18.  Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  

ii.Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement and without otherwise limiting the rights
in respect of prepayments of the Loans of the Borrower and its Subsidiaries, so
long as no Default or Event of Default has occurred and is continuing, Holdings,
the Borrower and its Subsidiaries may repurchase outstanding Term Loans pursuant
to this Section 2.11(b) on the following basis:

 

1.

Holdings, the Borrower and any Subsidiary may, from time to time, purchase or
prepay Term Loans, in each case, on a non-pro rata basis through (x) Dutch
auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between Holdings or the
Borrower and the Auction Agent or (y) open market purchases;

 

2.

With respect to all repurchases made by Holdings, the Borrower or a Subsidiary
of the Borrower, such repurchases shall be deemed to be voluntary prepayments
pursuant to this Section 2.11 in an amount equal to the aggregate principal
amount of such Term Loans; provided that

-48-

 

--------------------------------------------------------------------------------

 

 

notwithstanding such characterization as a voluntary prepayment, no such
repurchase shall operate to reduce any percentage amount set forth in Section
2.3; provided, further, that such repurchases shall not be subject to the
provisions of paragraph (a)  of this Section 2.11, Section 2.18 and Section
2.21;

 

3.

Upon the purchase by Holdings, the Borrower or any Subsidiary of the Borrower of
any Term Loans, automatically and without the necessity of any notice or any
other action all principal and accrued and unpaid interest on the Term Loans so
repurchased shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents (and in connection with any Term Loan purchased pursuant to
this Section 2.11(b), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect such cancellation);

 

4.

failure by Holdings, the Borrower or a Subsidiary of the Borrower to make any
payment to a Lender required by an agreement permitted by this Section 2.11(b)
shall not constitute an Event of Default under Section 8.1(a);

 

5.

no proceeds of any Revolving Loans may be used directly to purchase Term Loans;

 

6.

after giving effect to all Term Loans purchased and cancelled pursuant to this
Section 2.11(b), the aggregate principal amount of all Loans and Commitments
then held by all Sponsor Affiliated Lenders (whether by assignment,
participation or other derivative transaction) shall not exceed 25% of the sum
of (i) the aggregate unpaid principal amount of

-49-

 

--------------------------------------------------------------------------------

 

 

the Term Loans then outstanding and (ii) the Revolving Commitments then in
effect, or, if the Revolving Commitments have been terminated, the Revolving
Extensions of Credit then outstanding.

iii.In connection with any optional prepayments by the Borrower of the Loans
pursuant to Section 2.11(a) or Section 2.11(b), such prepayments shall be
applied on a pro rata basis to the then outstanding Loans being prepaid
irrespective of whether such outstanding Loans are ABR Loans or Eurocurrency
Loans; provided that if all Lenders elect to participate in an Offer on a pro
rata basis in accordance with their respective principal amounts then due and
owing, prepayments pursuant to Section 2.11(b) shall be applied first to ABR
Loans to the full extent thereof before application to Eurocurrency Loans.

iv.Notwithstanding anything in this Section 2.11 to the contrary, in the event
that the Borrower consummates any Repricing Transaction, then the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, if such Repricing Transaction is consummated prior to the
date that is six months after the ClosingAmendment No. 1 Effective Date, a
premium of 1.00% of the principal amount of the Term Loans subject to such
Repricing Transaction.

 

l.

Mandatory Prepayments

.  

i.If any Indebtedness (excluding any Indebtedness incurred in accordance with
Section 7.2) shall be incurred by Holdings, the Borrower or any Restricted
Subsidiary, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied no later than one Business Day after the date of receipt of such Net
Cash Proceeds toward the prepayment of the Term Loans as set forth in Section
2.12(d).  

ii.If on any date Holdings, the Borrower or any Restricted Subsidiary shall for
its own account receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered to the Administrative
Agent in respect thereof, such Net Cash Proceeds shall be applied not later than
five Business Days after such date toward the prepayment of the Term Loans as
set forth in Section 2.12(d); provided that, notwithstanding the foregoing, (x)
on each Reinvestment Prepayment Date, the Term Loans shall be prepaid as set
forth in Section 2.12(d) by an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event and (y) on the date (the
“Trigger Date”) that is six months after any such Reinvestment Prepayment Date,
the Term Loans shall be prepaid as set forth in Section 2.12(d) by an amount
equal to the portion of any Committed Reinvestment Amount with respect to the
relevant Reinvestment Event not actually expended by such Trigger Date; provided
that unless and until the aggregate amount of Net Cash Proceeds from all such
Asset Sales or Recovery Events, after giving effect to the reinvestment rights
set forth herein, exceeds $25,000,000 in any fiscal year of the Borrower, no
such prepayment shall be required pursuant to this Section 2.12(b).  

iii.If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2017, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply an amount equal to (i)
the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the sum of
(A) the aggregate amount of all prepayments of Revolving Loans and Swingline
Loans during such fiscal year (other than to the extent made with the proceeds
of the incur

-50-

 

--------------------------------------------------------------------------------

 

rence of Indebtedness) and solely to the extent accompanied by permanent
optional reductions of the Revolving Commitments and (B) all optional
prepayments of Term Loans during such fiscal year (including optional
prepayments pursuant to Section 2.11(b)), in each case other than to the extent
any such prepayment is funded with the proceeds of long-term Indebtedness,
toward the prepayment of Term Loans as set forth in Section 2.12(d).  Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten days after the date on which the financial statements referred to
in Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders.  

iv.Amounts to be applied in connection with prepayments pursuant to this Section
2.12 shall be applied to the prepayment of the Term Loans in accordance with
Section 2.18(b) until paid in full.  In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 2.12, such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurocurrency Loans; provided that if no Lender exercises the right to
waive a given mandatory prepayment of the Term Loans pursuant to Section
2.12(e), then, with respect to such mandatory prepayment, the amount of such
mandatory prepayment shall be applied first to Term Loans that are ABR Loans to
the full extent thereof before application to Term Loans that are Eurocurrency
Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.21.  Each prepayment of the Term Loans
under this Section 2.12 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid.  

v.Each Lender may elect (in its sole discretion) to decline all (but not less
than all) of its pro rata share (such amount, the “Declined Proceeds”) of any
mandatory prepayment by giving notice of such election in writing to the
Administrative Agent by 11:00 a.m., on the date that is three (3) Business Days
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. If a Lender fails to deliver a notice of election
declining receipt of its pro rata share of such mandatory prepayment to the
Administrative Agent within the time frame specified above, any such failure
will be deemed to constitute an acceptance of such Lender’s pro rata share of
the total amount of such mandatory prepayment of Term Loans.  Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall
immediately notify the Borrower of such election.  Any Declined Proceeds by any
Lender shall be retained by the Borrower and its Restricted Subsidiaries and/or
applied by the Borrower or any of its Restricted Subsidiaries in any manner not
inconsistent with the terms of this Agreement.

vi.On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 7.2(aa), the Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay
Term Loans in an aggregate principal amount equal to 100% of the Net Cash
Proceeds from such issuance or incurrence of Permitted Other Indebtedness.

vii.Beginning on the Closing Date, the Borrower shall apply 100% of all cash
proceeds net of all fees, commissions, costs and other expenses, from any
issuance or incurrence of Refinancing Term Loans and Replacement Revolving
Facility Commitments (other than solely by means of extending or renewing then
existing Refinancing Term Loans and Replacement Revolving Facility Commitments
without resulting in any net proceeds), no later than three (3) Business Days
after the date on which such Refinancing Term Loans and/or Replacement Revolving
Facility Commitments are incurred, to prepay Term Loans and/or Revolving
Commitments in accordance with Section 2.29.

viii.In the event and on such occasion that the total outstanding Revolving
Extensions of Credit exceed the total Revolving Commitments, the Borrower shall
prepay Revolving Loans and/or Swingline Loans (or, if no such Loans are
outstanding, deposit in a cash collateral account opened by the

-51-

 

--------------------------------------------------------------------------------

 

Administrative Agent an amount equal to the necessary aggregate then undrawn and
unexpired amount of such Letters of Credit) made to the Borrower, in an
aggregate amount equal to the amount by which the Revolving Extensions of Credit
exceed the total Revolving Commitments.  Each prepayment shall be applied to the
Revolving Loans included in the repaid Loans such that each Revolving Lender
receives its ratable share of such prepayment (based upon the respective
Aggregate Exposures of the Revolving Lenders at the time of such prepayment).

 

m.

Conversion and Continuation Options

.  

i.The Borrower may elect from time to time to convert Eurocurrency Loans made to
the Borrower to ABR Loans by giving the Administrative Agent prior irrevocable
written notice of such election no later than 12:00 Noon, New York City time, on
the third Business Day preceding the proposed conversion date; provided that if
any Eurocurrency Loan is so converted on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.21.  The Borrower may elect from time to time to
convert ABR Loans made to the Borrower to Eurocurrency Loans by giving the
Administrative Agent prior irrevocable written notice of such election no later
than 12:00 Noon, New York City time, on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor); provided that no ABR Loan under a particular Facility
may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.  

ii.Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable written notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any Eurocurrency Loan is
so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21; provided, further, that no Eurocurrency Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that (i) if the Borrower shall
fail to give any required notice as described above in this paragraph such
Eurocurrency Loans shall be automatically continued as Eurocurrency Loans having
an Interest Period of one month’s duration on the last day of such then-expiring
Interest Period and (ii) if such continuation is not permitted pursuant to the
preceding proviso, such Eurocurrency Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.  

 

n.

Minimum Amounts and Maximum Number of Eurocurrency Tranches

.  Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall

-52-

 

--------------------------------------------------------------------------------

 

be equal to a minimum of $1,000,000 or a whole multiple of $500,000 in excess
thereof and (b) no more than twelve Eurocurrency Tranches shall be outstanding
at any one time.  

 

o.

Interest Rates and Payment Dates

.  

i.Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Base
Rate determined for such day plus the Applicable Margin for such Eurocurrency
Loan.  

ii.Each ABR Loan shall bear interest at a rate per annum equal to ABR plus the
Applicable Margin for such ABR Loan.  

iii.Upon the occurrence and during the continuance of any Event of Default
pursuant to Section 8.1(a) or (f), (i) if all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.15 plus 2.00% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans under the Revolving
Facility plus 2.00%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2.00% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2.00%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(after as well as before judgment); provided that no amount shall be payable
pursuant to this Section 2.15(c) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender; provided further no amounts shall accrue pursuant
to this Section 2.15(c) on any overdue Loan, Reimbursement Obligation,
commitment fee or other amount payable to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

iv.Interest shall be payable by the Borrower in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c) of this Section
2.15 shall be payable from time to time on demand.  

 

p.

Computation of Interest and Fees

.  

i.Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate.  Any change in the interest rate
on a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.  

-53-

 

--------------------------------------------------------------------------------

 

ii.Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct in the absence
of demonstrable error.  The Administrative Agent shall, at the reasonable
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.15(a) and Section 2.15(b).  

 

q.

Inability to Determine Interest Rate

.  If prior to the first day of any Interest Period for any Eurocurrency Loan:  

(c)the Administrative Agent shall have determined (which determination shall be
presumptively correct absent demonstrable error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(d)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the date of this Agreement the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter.  If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.  

 

a.

Pro Rata Treatment and Payments

.  

i.Each borrowing by the Borrower from the Lenders hereunder, each payment by the
Borrower on account of any commitment fee and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Term Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.  Each
payment (other than prepayments) in respect of principal or interest in respect
of the Term Loans or New Term Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the Term
Lenders or New Term Lenders, as applicable, pro rata according to the respective
amounts then due and owing to such Lenders, other than payments pursuant to
Section 2.11(b) or 2.24.

ii.Each mandatory prepayment of the Term Loans shall be allocated between each
Term Facility and any New Facility comprising Term Loans, if any, pro rata,
except as affected by the opt-out provision under Section 2.12(e).  Each
optional prepayment of the Term Loans shall be allocated between the Facilities
as directed by the Borrower.  Each optional prepayment of the Term Loans or New
Term Loans shall be allocated to the Lenders holding such Loans on a pro rata
basis, based on the principal amount of such Loans held by such Lender of the
Term Loans or New Term Loans applied to the re

-54-

 

--------------------------------------------------------------------------------

 

maining installments thereof as specified by the Borrower (except for
prepayments pursuant to Section 2.11(b) or Section 2.24) and each mandatory
prepayment of the Term Loans or New Term Loans shall be allocated to the Lenders
holding such Loans on a pro rata basis, based on the principal amount of such
Loans held by such Lender of the Term Loans or New Term Loans and shall be
applied to the remaining installments thereof in direct order of
maturity.  Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

iii.Each payment (including prepayments) to be made by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.  Each payment (including prepayments) to be
made by the Borrower on account of principal of and interest on the New
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the New Revolving Loans then held by the New Lenders.  Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Bank that issued such Letter of Credit.  

iv.All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 2:00 P.M.,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds.  Any payment received by the Administrative Agent after 2:00 P.M., New
York City time may be considered received on the next Business Day in the
Administrative Agent’s sole discretion.  The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received.  If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.  

v.Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of
demonstrable error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall give notice of such
fact to the Borrower and the Administrative Agent shall also be entitled to
recover such amount with interest thereon, for each day from such Borrowing Date
until the date such amount is paid to the Administrative Agent, at the rate per
annum applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.  

-55-

 

--------------------------------------------------------------------------------

 

vi.Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.  

 

b.

Requirements of Law

.  

i.Except with respect to Taxes, which are addressed in Section 2.20, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority first made, in each case, subsequent to the date
hereof:  

 

1.

shall impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

 

2.

shall impose on such Lender any other condition not otherwise contemplated
hereunder;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.  

ii.If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any entity controlling such Lender with

-56-

 

--------------------------------------------------------------------------------

 

any request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) from any Governmental Authority first
made, in each case, subsequent to the date hereof shall have the effect of
reducing the rate of return on such Lender’s or such entity’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such entity could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such entity’s policies with respect to capital adequacy or
liquidity requirements) by an amount deemed by such Lender to be material, then
from time to time, after submission by such Lender to the Borrower (with a copy
to the Administrative Agent) of a reasonably detailed written request therefor
(consistent with the detail provided by such Lender to similarly situated
borrowers), the Borrower shall pay to such Lender, in Dollars, such additional
amount or amounts as will compensate such Lender or such entity for such
reduction.  

iii.A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 2.19 submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of demonstrable error.  Notwithstanding anything to the contrary in this Section
2.19, the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.19 for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances giving rise to such
claim have a retroactive effect, then such 180-day period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section 2.19 shall survive the termination of this Agreement
and the payment of the Obligations.

Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law
regardless of the date enacted, adopted, issued or implemented.

 

c.

Taxes

.  

i.Except as otherwise provided in this Agreement or as required by law, all
payments made by the Borrower or any Loan Party under this Agreement and the
other Loan Documents to the Administrative Agent or any Lender under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes.  The term “Non-Excluded Taxes” shall mean Taxes
other than (i) net income Taxes, branch profits Taxes and franchise Taxes (and
net worth Taxes and capital Taxes imposed expressly in lieu of net income Taxes)
imposed on the Administrative Agent or any Lender (A) by the jurisdiction (or
any political subdivision thereof) under the laws of which the Administrative
Agent or any Lender (or, in the case of a pass-through entity, any of its
beneficial owners) is organized or in which its applicable lending office is
located or (B) as a result of a present or former connection between the
Administrative Agent or such Lender or beneficial owner and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) and (ii) any tax, assessment or other
governmental charge that would not have been imposed but for a failure by any
Lender, the Administrative Agent or any financial institution through which any
payment is made to enter into or to comply with any applicable certification,
documentation, information or other reporting requirement or agreement
concerning United States

-57-

 

--------------------------------------------------------------------------------

 

accounts maintained by the Lender, the Administrative Agent or any such
financial institution or concerning United States ownership of the Lender, or
any substantially similar requirement or agreement, if entering into or
complying with such requirement or agreement is required by statute or
regulation of the United States as a precondition to relief or exemption from
such tax, assessment or other governmental charge; provided that such
certification, documentation, information or other reporting requirement or
agreement has been requested by the Borrower.  If any such nonexcluded Taxes or
Other Taxes are required to be withheld from any amounts payable by or on behalf
of the Borrower or any Loan Party under this Agreement and the other Loan
Documents to the Administrative Agent, any Issuing Bank or any Lender hereunder,
the amounts payable by the applicable Loan Party shall be increased to the
extent necessary to yield to the Administrative Agent, such Issuing Bank or such
Lender (after deduction or withholding of all Non-Excluded Taxes and Other Taxes
including Non-Excluded Taxes attributable to amounts payable under this Section
2.20(a)) interest or any such other amounts payable at the rates or in the
amounts specified in this Agreement or the relevant Loan Document; provided,
however, that the Borrower or any Loan Party under this Agreement and the other
Loan Documents shall not be required to pay to or increase any such amounts
payable to or in respect of any Lender or the Administrative Agent with respect
to any Non-Excluded Taxes or Other Taxes (i) that are attributable to such
Lender’s (or, in the case of a pass-through entity, any of its beneficial
owners’) or the Administrative Agent’s failure to comply with the requirements
of paragraph (d) or (e), as applicable, of this Section 2.20, (ii) that are U.S.
federal withholding Taxes resulting from any Requirement of Law in effect on the
date such Lender becomes a party hereto, unless such Taxes are imposed as a
result of any change in facts, occurring after such Lender becomes a party
hereto, that is attributable to the Borrower or any Loan Party, except (in the
case of an assignment) to the extent that such Lender’s assignor (if any) was
entitled, at the time of such assignment, to receive additional amounts from the
Borrower or any Loan Party under this Agreement and the other Loan Documents
with respect to such Taxes pursuant to this paragraph or (iii) that are U.S.
federal withholding Taxes imposed under FATCA.  

ii.In addition, the Borrower or any Loan Party under this Agreement and the
other Loan Documents shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.  

iii.Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
and any Loan Party under this Agreement and the other Loan Documents, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
such Lender.  The Borrower or any Loan Party under this Agreement and the other
Loan Documents shall indemnify the Administrative Agent, the Issuing Bank and
the Lenders for any payments by them of Non-Excluded Taxes or Other Taxes
(including any incremental taxes, interest or penalties on any such Other Taxes)
that become payable by the Administrative Agent, any Issuing Bank or any Lender
within thirty days after the Lender, the Issuing Bank or the Administrative
Agent delivers to the Borrower (with a copy to the Administrative Agent) either
(a) a copy of the receipt issued by a Governmental Authority evidencing payment
of such Taxes or (b) certificates as to the amount of such payment or liability
prepared in good faith.  

iv.(i) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
accurate and complete copies of IRS Form W-8ECI, W-8 EXP, W-8BEN, W-8BEN-E or
W-8IMY (together with any applicable underlying IRS forms required from each of
its beneficial owners) or (ii) in the case of a Non-US Lender claiming exemption
from United States federal withholding tax under Section 871(h) or 881(c) of the
Code with respect to payments of “portfolio interest,” a state

-58-

 

--------------------------------------------------------------------------------

 

ment substantially in the form of Exhibit K hereto and two accurate and complete
copies of IRS Form W-8BEN, W-8BEN-E, W-8ECI, W-8 EXP or W-8IMY (together with
any applicable underlying IRS forms required from each of its beneficial
owners), or any subsequent versions or successors to such forms, in each case
properly completed and duly executed by such Non-US Lender claiming complete
exemption from, or a reduced rate of, United States federal withholding tax on
all payments by the Borrower or any Loan Party under this Agreement and the
other Loan Documents.  Such forms shall be delivered by each Non-US Lender on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Borrower
or the Administrative Agent.  In addition, each Non-US Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-US Lender.  Each Non-US Lender shall (i) promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the United States taxing authorities for such
purpose) and (ii) take such steps as shall not be disadvantageous to it, in its
reasonable judgment, and as may be reasonably necessary (including the
re-designation of its lending office pursuant to Section 2.23) to avoid any
requirement of applicable laws of any such jurisdiction that the Borrower or any
Loan Party make any deduction or withholding for taxes from amounts payable to
such Lender.  Notwithstanding any other provision of this paragraph, a Non-US
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-US Lender is not legally able to deliver.  

(ii)The Administrative Agent shall deliver to the Borrower, on or before the
date on which it becomes the Administrative Agent hereunder, whichever of the
following is applicable:  (A) two accurate and complete copies of IRS Form W-9,
or any subsequent versions or successors to such form and certify that such
Administrative Agent is not subject to backup withholding; or (B) two accurate
and complete copies of IRS Form W-8IMY certifying on Part I and Part IV of such
IRS Form W-8IMY (or applicable successor form or Parts) that it is a U.S. branch
that has agreed to be treated as a U.S. person for United States federal
withholding Tax purposes with respect to payments received by it from the
Borrower in its capacity as an intermediary.  The Administrative Agent shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide the certification described in the preceding sentence.

(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Taxes imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iii), “FATCA” shall include any amendment made to FATCA after the
date of this Agreement.

v.Each Lender that is a United States person (as such term is defined in Section
7701(a)(30) of the Code) (a “US Lender”) shall deliver to the Borrower and the
Administrative Agent two accurate and complete copies of IRS Form W-9, or any
subsequent versions or successors to such form and certify that such lender is
not subject to backup withholding.  Such forms shall be delivered by each US
Lender on or before the date it becomes a party to this Agreement.  In addition,
each US Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such US Lender.  Each US Lender
shall promptly notify the Borrower at any time it determines that it is no

-59-

 

--------------------------------------------------------------------------------

 

longer in a position to provide any previously delivered certifications to the
Borrower (or any other form of certification adopted by the United States taxing
authorities for such purpose).  

vi.If the Administrative Agent or any Lender determines, in good faith, that it
has received a refund of any Non-Excluded Taxes or Other Taxes (including any
incremental taxes, interest or penalties on any such Other Taxes) as to which it
has been indemnified by the Borrower or any Loan Party or with respect to which
the Borrower or any Loan Party has paid additional amounts pursuant to this
Section 2.20, it shall promptly pay over the amount of such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or any Loan Party under this Section 2.20 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender
incurred in good faith in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.  In no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower the payment of which
would place the Administrative Agent or such Lender in a less favorable net
after-tax position than the Administrative Agent or such Lender would have been
in if the additional amounts giving rise to such refund of any Non-Excluded
Taxes or Other Taxes had never been paid.  The agreements in this Section 2.20
shall survive the termination of this Agreement and the payment of the
Obligations.  

 

d.

Indemnity

.  Other than with respect to Taxes, which shall be governed solely by Section
2.20, the Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense (other than lost profits, including the loss
of Applicable Margin) that such Lender may actually sustain or incur as a
consequence of (a) any failure by the Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) any failure by the Borrower in making any prepayment of or
conversion from Eurocurrency Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto.  A reasonably
detailed certificate as to (showing in reasonable detail the calculation of) any
amounts payable pursuant to this Section 2.21 submitted to the Borrower by any
Lender shall be presumptively correct in the absence of demonstrable
error.  This covenant shall survive the termination of this Agreement and the
payment of the Obligations.  

 

e.

Illegality

.  Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof, in
each case, first made after the date hereof, shall make it unlawful for any
Lender to make or maintain Eurocurrency Loans as contemplated by this Agreement,
such Lender shall promptly give notice thereof (a “Rate Determination Notice”)
to the Administrative Agent and the Borrower, and (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert ABR Loans to Eurocurrency Loans shall be suspended during the period
of such illegality and (b) such Lender’s Loans then outstanding as Eurocurrency
Loans, if any, shall be converted automatically to ABR Loans on the respective
last days of

-60-

 

--------------------------------------------------------------------------------

 

the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.  If any such conversion of a Eurocurrency
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrower shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.21.  

 

f.

Change of Lending Office

.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.19, 2.20(a) or 2.22 with respect to such Lender, it will,
if requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event with the object of avoiding the consequences of such
event; provided that such designation is made on terms that, in the good faith
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no material economic, legal or regulatory disadvantage and; provided, further,
that nothing in this Section 2.23 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section
2.19, 2.20(a) or 2.22.  

 

g.

Replacement of Lenders

.  The Borrower shall be permitted to (a) replace with a financial institution
or financial institutions, or (b) prepay, without premium or penalty (but
subject to Section 2.21), the Loans of, any Lender that (i) requests
reimbursement for amounts owing or otherwise results in increased costs imposed
on the Borrower or on account of which the Borrower is required to pay
additional amounts to any Governmental Authority pursuant to Section 2.19, 2.20
or 2.21 (to the extent a request made by a Lender pursuant to the operation of
Section 2.21 is materially greater than requests made by other Lenders) or gives
a notice of illegality pursuant to Section 2.22, (ii) is a Defaulting Lender or
defaults in its obligation to comply with its obligations under Section 3.4 or
(iii) has refused to consent to any waiver or amendment with respect to any Loan
Document that requires such Lender’s consent and has been consented to by the
Required Lenders; provided that, in the case of a replacement pursuant to clause
(a) above, (A) such replacement does not conflict with any Requirement of Law,
(B) the replacement financial institution or financial institutions shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (C) the Borrower shall be liable to such
replaced Lender under Section 2.21 (as though Section 2.21 were applicable) if
any Eurocurrency Loan owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (D) the
replacement financial institution or financial institutions, (x) if not already
a Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(b)(i)(B) and (y) shall pay
(unless otherwise paid by the Borrower) any processing and recordation fee
required under Section 10.6(b)(ii)(B), (E) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6, (F) the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.19 or 2.20, as the case may be, in respect of any period
prior to the date on which such replacement shall be consummated, (G) if
applicable, the replacement financial institution or financial institutions
shall consent to such amendment or waiver and (H) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.  Prepayments
pursuant to clause (b) above (i) shall be accompanied by accrued and unpaid
interest on the principal amount so prepaid up to the date of such prepayment
and (ii) shall not be subject to the provisions of Section 2.18.

-61-

 

--------------------------------------------------------------------------------

 

 

h.

Incremental Loans

.  

i.The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more new term loan or revolving commitments
(the “New Commitments”) hereunder, in an aggregate amount for all such New
Commitments not in excess of the Maximum Incremental Facilities Amount.  Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that the New Commitments shall be effective, which date
shall be reasonably acceptable to the Administrative Agent; provided that any
Lender offered or approached to provide all or a portion of any New Commitments
may elect or decline, in its sole discretion, to provide such New Commitments.

Such New Commitments shall become effective as of such Increased Amount Date;
provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Commitments and to the
making of any Tranche of New Loans pursuant thereto and after giving effect to
any Permitted Acquisition or similar Investment consummated in connection
therewith (provided, however, that, if the proceeds of any New Loans shall be
used for a Permitted Acquisition, the Lenders providing such New Loans may waive
any such Default or Event of Default existing on the applicable Increased Amount
Date); (ii) the proceeds of any New Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation,
Permitted Acquisitions and Investments permitted under Section 7.7 and
prepayments or refinancing of Permitted Other Indebtedness); (iii) the New Loans
shall share ratably in the Collateral; (iv) no Lender shall be obligated to
provide any portion of any New Commitment; (v) the New Loans that are term loans
(“New Term Loans”) shall share ratably or less in any mandatory prepayments of
the existing Term Loans; (vi) in the case of any New Term Loans, the maturity
date thereof shall not be earlier than the Term B2 Maturity Date and the
weighted average life to maturity shall be equal to or greater than the weighted
average life to maturity of Term B2 Loans; (vii) in the case of any New Loans
that are revolving loans or commitments (“New Revolving Loans”) the maturity
date or commitment termination date thereof shall not be earlier than the
Revolving Termination Date and such New Revolving Loans shall not require any
scheduled commitment reductions prior to the Revolving Termination Date; (viii)
the New Revolving Loans shall share ratably or less in any mandatory prepayments
of the existing Revolving Loans; (ix) all terms and documentation with respect
to any New Loans which differ from those with respect to the Loans under the
applicable Facility shall be reasonably satisfactory to the Administrative Agent
(except to the extent permitted by clauses (vi) and (vii) above and the last
sentence of this paragraph); (x) such New Loans or New Commitments shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the Borrower, the Administrative Agent and one or more New Lenders; (xi) with
respect to any Mortgages that exist at the time of such New Loans, modifications
to such Mortgages may be recorded and the Borrower shall deliver or cause to be
delivered any title endorsements reasonably requested by Administrative Agent;
(xii) the Borrower shall deliver or cause to be delivered any customary legal
opinions, including legal opinions from local counsel with respect to any
mortgage modifications, or other documents reasonably requested by
Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Security Documents providing for such New Loans
to be secured thereby; (xiii) with respect to any New Term Loans incurred on or
prior to the date that is 18 months after the Closing Date, if the All-In Yield
relating to the New Term Loans exceeds the All-In Yield then in effect with
respect to the Term B2 Loans by more than 50 basis points the Applicable Margin
relating to (x) the existing Term B2 Loans shall be adjusted so that the All-In
Yield relating to such New Term Loans does not exceed the All-In Yield
applicable to the existing Term B2 Loans by more than 50 basis points (the
amount of any such adjustment, the “MFN Adjustment”) and (y) the All-In Yield
applicable to the existing Term B1 Loans shall be adjusted by an amount equal to
the MFN Adjustment; (xiv) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Guarantors) in respect of such

-62-

 

--------------------------------------------------------------------------------

 

New Loans; and (xv) the New Loans shall not be secured by any asset of the
Borrower and its subsidiaries other than the Collateral.  Any New Loans made on
an Increased Amount Date that have terms and provisions that differ from those
of the Term Loans or Revolving Loans, as applicable, outstanding on the date on
which such New Loans are made shall be designated as a separate tranche (a
“Tranche”) of Term Loans or Revolving Loans, as applicable, for all purposes of
this Agreement, except as the relevant Joinder Agreement otherwise
provides.  For the avoidance of doubt, the rate of interest and the amortization
schedule (if applicable) of any New Commitments shall be determined by the
Borrower and the applicable New Lenders and shall be set forth in the applicable
Joinder Agreement.  

ii.On any Increased Amount Date on which any New Commitment become effective,
subject to the foregoing terms and conditions, each lender with a New Commitment
(each, a “New Lender”) shall become a Lender hereunder with respect to such New
Commitment.  

iii.The terms and provisions of the New Commitments of any Tranche shall be,
except as otherwise set forth in the relevant Joinder Agreement, identical to
those of the applicable Loans and for purposes of this Agreement, any New Loans
or New Commitments shall be deemed to be Term Loans, Revolving Loans or
Revolving Commitments, as applicable.  Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.25.

 

i.

Certain Provisions Regarding Defaulting Lenders

.  Notwithstanding anything to the contrary contained in this Agreement, if any
Swingline Commitment or L/C Commitment exists at the time a Revolving Lender
becomes a Defaulting Lender (such Lender, a “Defaulting Revolving Lender”) then:

 

(a)

all or any part of such Swingline Commitment and L/C Commitment shall be
reallocated among the non-Defaulting Revolving Lenders in accordance with their
respective Revolving Percentages but only to the extent (i) the sum of all
non-Defaulting Revolving Lenders’ Revolving Extensions of Credit plus such
Defaulting Revolving Lender’s Revolving Extensions of Credit do not exceed the
total of all non-Defaulting Revolving Lenders’  Revolving Commitments, (ii) the
Revolving Extension of Credit of any such non-Defaulting Revolving Lender does
not exceed such Revolving Lender’s Revolving Commitment after giving effect to
the reallocation and (iii) the conditions set forth in Section 5.2 are satisfied
at such time;

 

(b)

if the reallocation described in clause (a) above cannot, or can only partially,
be effected, the Borrower shall (i) first, within one Business Day following
notice by the Administrative Agent, prepay any outstanding Swingline Loans to
the extent the Swingline Commitments related thereto have not been reallocated
pursuant to clause (a) above and (ii) second, within five Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s Revolving Percentage of the L/C Commitment (after giving effect to any
partial reallocation pursuant to clause (a) above) for so long as such L/C
Commitment is outstanding; and

 

(c)

if the L/C Commitment of the non-Defaulting Revolving Lenders is reallocated
pursuant to clause (a) above, then the fees payable to the Lenders pursuant to
Section 2.9 and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Percentages.

 

j.

Extended Loans

.

-63-

 

--------------------------------------------------------------------------------

 

i.Notwithstanding anything to the contrary in this Agreement, the Borrower may
at any time and from time to time request that all or a portion of a class of
Loans (an “Existing Loan Facility”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of such Loans (any such Loans which have been so converted,
“Extended Loans”) and to provide for other terms consistent with this Section
2.27.  In order to establish any Extended Loans, the Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Loans to be
established which shall be identical to the class of Loans from which such
Extended Loans are to be converted except that:

 

1.

all or any of the scheduled amortization payments of principal of the Extended
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the class of Loans being converted to the extent provided in the
applicable Loan Extension Amendment;

 

2.

the interest margins with respect to the Extended Loans may be different from
the interest margins for the class of Loans being converted and upfront fees may
be paid to the Extending Lenders, in each case, to the extent provided in the
applicable Loan Extension Amendment;

 

3.

the Loan Extension Amendment may provide for other covenants and terms that
apply solely to any period after the latest final maturity of all classes of
Loans in effect on the effective date of the Loan Extension Amendment
immediately prior to the establishment of such Extended Loans; and

 

4.

no Extended Loans may be optionally prepaid prior to the date on which the Loans
under the class from which they were converted are repaid unless such optional
prepayment is accompanied by a pro rata optional prepayment of the Loans under
such class that were not converted.

Any Extended Loans converted pursuant to any Extension Request shall be
designated as a class of Extended Loans for all purposes of this Agreement;
provided that any Extended Loans converted may, to the

-64-

 

--------------------------------------------------------------------------------

 

extent provided in the applicable Loan Extension Amendment, be designated as an
increase in any previously established  class of Extended Loans.

ii.The Borrower shall provide the applicable Extension Request to all Lenders of
such class that is subject to the Extension Request at least five (5) Business
Days prior to the date on which Lenders under such class being converted are
requested to respond.  No Lender shall have any obligation to agree to have any
of its Loans of such class converted into Extended Loans pursuant to any
Extension Request.  Any Lender (an “Extending Lender”) wishing to have all or a
portion of its Loans under such class being converted into Extended Loans shall
notify the Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Loans of such
class which it has elected to request be converted into Extended Loans (subject
to any minimum denomination requirements reasonably imposed by the
Administrative Agent).  In the event that the aggregate amount of Loans under
such class being converted exceeds the amount of Extended Loans requested
pursuant to the Extension Request, Loans subject to Extension Elections shall be
converted to Extended Loans on a pro rata basis based on the amount of Loans
included in each such Extension Election. Notwithstanding the conversion of any
Loans, if such extension relates to the Revolving Commitments, such Extending
Lender shall be treated identically to all other Revolving Lenders for purposes
of determining its pro rata share of any borrowing or repayment of Revolving
Loans and the obligations of a Revolving Lender in respect of Swingline Loans
and Letters of Credit, except that the applicable Loan Extension Amendment may
provide that the maturity date of such Swingline Loans and/or L/C Commitment may
be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
applicable Issuing Bank, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).

iii.Extended Loans shall be established pursuant to an amendment (a “Loan
Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Lender providing an Extended Loan thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Lender).  Each Loan Extension
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto.  In connection with any Loan Extension Amendment, the Loan
Parties and the Collateral Agent shall enter into confirmations or
reaffirmations to the Security Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Extended Loans are provided with the benefit of the
applicable Security Documents.

 

k.

Permitted Debt Exchanges

.

i.Notwithstanding anything to the contrary contained in this Agreement, pursuant
to one or more offers (each, a “Permitted Debt Exchange Offer”) made from time
to time by the Borrower to all Lenders (other than any Lender that, if requested
by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933,
as amended) or an institutional “accredited investor” (as defined in Rule 501
under the Securities Act of 1933, as amended)) with outstanding Term Loans under
one or more classes of Term Loans (as determined by the Borrower) on the same
terms, the Borrower may from time to time following the Closing Date consummate
one or more exchanges of Term Loans for Permitted Other Indebtedness in the form
of notes (such notes, “Permitted Debt Exchange Notes,” and each such exchange a
“Permitted Debt Exchange”), so long as the following conditions are
satisfied:  (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of a Permitted Debt
Exchange Offer is delivered to the relevant Lenders, (ii) the aggregate
principal amount (calculated on the face

-65-

 

--------------------------------------------------------------------------------

 

amount thereof) of Term Loans exchanged shall equal the aggregate principal
amount (calculated on the face amount thereof) of Permitted Debt Exchange Notes
issued in exchange for such Term Loans, (iii) the aggregate principal amount
(calculated on the face amount thereof) of all Term Loans exchanged under each
applicable class by the Borrower pursuant to any Permitted Debt Exchange shall
automatically be cancelled and retired by the Borrower on date of the settlement
thereof (and, if requested by the Administrative Agent, any applicable
exchanging Lender shall execute and deliver to the Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in the Term Loans being exchanged pursuant to the
Permitted Debt Exchange to the Borrower for immediate cancellation), (iv) if the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of a given class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
classes without specifying a maximum aggregate principal amount offered to be
exchanged for each class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) each such Permitted Debt Exchange
Offer shall be made on a pro rata basis to the Lenders (other than any Lender
that, if requested by the Borrower, is unable to certify that it is either a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act of 1933, as amended) or an institutional “accredited investor” (as defined
in Rule 501 under the Securities Act of 1933, as amended)) of each applicable
class based on their respective aggregate principal amounts of outstanding Term
Loans under each such class, (vi) all documentation in respect of such Permitted
Debt Exchange shall be consistent with the foregoing, and all written
communications generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and made in consultation
with the Borrower and the Administrative Agent and (vii) any applicable Minimum
Tender Condition shall be satisfied.  

ii.With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.28, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 or 2.12, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable classes be tendered.  Upon
the consummation of any Permitted Debt Exchange, the outstanding principal
amount of the applicable class of Term Loans shall automatically be deemed
reduced in an aggregate amount equal to the principal amount of Term Loans
exchanged in such Permitted Debt Exchange.

iii.In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least 10 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting

-66-

 

--------------------------------------------------------------------------------

 

reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.28 and without conflict
with Section 2.28(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than five (5) Business Days following the date on which the Permitted
Debt Exchange Offer is made.

iv.The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

 

l.

Refinancing Amendments

.

i.Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), all proceeds of which are used to refinance in whole or in part any
class of Term Loans pursuant to Section 2.12(g).  Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which the Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not earlier
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

 

1.

before and after giving effect to the Borrowing of such Refinancing Term Loans
on the Refinancing Effective Date each of the conditions set forth in
Section 5.2 shall be satisfied;

 

2.

the final maturity date of the Refinancing Term Loans shall be no earlier than
the maturity date of the refinanced Term Loans;

 

3.

the weighted average life to maturity of such Refinancing Term Loans shall be no
shorter than the then-remaining weighted average life to maturity of the
refinanced Term Loans;

 

4.

the aggregate principal amount of the Refinancing Term Loans shall not exceed
the outstanding principal amount of the refinanced Term Loans plus amounts used
to pay

-67-

 

--------------------------------------------------------------------------------

 

 

fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith;

 

5.

all other terms applicable to such Refinancing Term Loans (other than provisions
relating to original issue discount, upfront fees, interest rates and any other
pricing terms (optional prepayment or mandatory prepayment or redemption terms
shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) taken as a whole shall (as determined by the Borrower in
good faith) be substantially similar to, or no more restrictive to the Borrower
and its Restricted Subsidiaries than, the terms, taken as a whole, applicable to
the Term Loans being refinanced (except to the extent such covenants and other
terms apply solely to any period after the Latest Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent);

 

6.

there shall be no borrower (other than the Borrower) and no guarantors (other
than the Guarantors) in respect of such Refinancing Term Loans;

 

7.

Refinancing Term Loans shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral; and

 

8.

Refinancing Term Loans may participate on a pro rata basis or on a less than pro
rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.12(g)) hereunder, as specified in the applicable
Refinancing Amendment.

-68-

 

--------------------------------------------------------------------------------

 

ii.The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 10.6 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan.  Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established class of Term Loans made to the Borrower.

iii.Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Facility Commitments” and the revolving
loans thereunder, “Replacement Revolving Loans”), which replace in whole or in
part any class of Revolving Commitments under this Agreement.  Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five (5)
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:

 

1.

before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 5.2 shall be satisfied;

 

2.

after giving effect to the establishment of any Replacement Revolving Facility
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Facility Commitments, the aggregate amount of Revolving Commitments
shall not exceed the aggregate amount of the Revolving Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date plus amounts used to pay fees, premiums, costs and expenses (including
original issue discount) and accrued interest associated therewith;

 

3.

no Replacement Revolving Facility Commitments shall have a final maturity date
(or require commitment reductions or amortizations) prior to the Revolving
Termination Date for the Revolving Commitments being replaced;

-69-

 

--------------------------------------------------------------------------------

 

 

4.

all other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than those,
taken as a whole, applicable to the Revolving Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
Revolving Termination Date or are otherwise reasonably acceptable to the
Administrative Agent);

 

5.

there shall be no borrower (other than the Borrower) and no guarantors (other
than the Guarantors) in respect of such Replacement Revolving Facility; and

 

6.

Replacement Revolving Facility Commitments and extensions of credit thereunder
shall not be secured by any asset of the Borrower and its subsidiaries other
than the Collateral.

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establish

-70-

 

--------------------------------------------------------------------------------

 

ment of such Replacement Revolving Facility, such withdrawal shall be on terms
and conditions reasonably satisfactory to such Issuing Bank, as the case may be,
in its sole discretion.  The Borrower agrees to reimburse each Issuing Bank, as
the case may be, in full upon demand, for any reasonable and documented
out-of-pocket cost or expense attributable to such withdrawal.

iv.The Borrower may approach any Lender or any other person that would be a
permitted assignee of a Revolving Facility Commitment pursuant to Section 10.6
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established class of Revolving Facility Commitments.

v.The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Facility Commitments shall execute and deliver to
the Administrative Agent an amendment to this Agreement (a “Refinancing
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Refinancing Term Loans and/or Replacement
Revolving Facility Commitments.  For purposes of this Agreement and the other
Loan Documents, (A) if a Lender is providing a Refinancing Term Loan, such
Lender will be deemed to have a Term Loan having the terms of such Refinancing
Term Loan and (B) if a Lender is providing a Replacement Revolving Facility
Commitment, such Lender will be deemed to have a Revolving Facility Commitment
having the terms of such Replacement Revolving Facility
Commitment.  Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.29), (i) the aggregate amount of Refinancing Term Loans and
Replacement Revolving Facility Commitments will not be included in the
calculation of clause (a) of the definition of Maximum Incremental Facilities
Amount, (ii) no Refinancing Term Loan or Replacement Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) there shall be no condition to any incurrence of any Refinancing Term Loan
or Replacement Revolving Facility Commitment at any time or from time to time
other than those set forth in clause (a) or (c) above, as applicable and
(iv) all Refinancing Term Loans, Replacement Revolving Facility Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that rank equally and ratably in right of security with
the Term Loans and other Obligations.

vi.Each party hereto hereby agrees that, upon the Refinancing Effective Date of
any Refinancing Term Loans or Replacement Revolving Facility Commitments, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Term Loans or Replacement
Revolving Facility Commitments evidenced thereby as provided for in
Section 10.1.  Any amendment to this Agreement or any other Loan Document that
is necessary to effect the provisions of this Section 2.29 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing between the Administrative Agent and the
Borrower and furnished to the other parties hereto.

-71-

 

--------------------------------------------------------------------------------

 

(e)LETTERS OF CREDIT

 

a.

L/C Commitment

.  

i.Subject to the terms and conditions hereof, each Issuing Bank, in reliance on
the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) under the Revolving
Commitment for the account of the Borrower or any Guarantor (it being understood
that the Borrower shall remain primarily responsible for any Letter of Credit
issued for the account of any Guarantor) on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
such Issuing Bank; provided that no Issuing Bank shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the Revolving Extensions of
Credit of such Issuing Bank would exceed such Issuing Bank’s Revolving
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero.  Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date (unless cash collateralized or backstopped, in each
case in a customary manner agreed to by the Borrower and the Issuing Bank acting
reasonably; provided that the obligations of L/C Participants pursuant to
Section 3.4 shall no longer apply to any such Letter of Credit); provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); provided, further, that in the event there is
a Defaulting Lender, the Issuing Bank shall not be required to issue a Letter of
Credit to the extent (x) the Defaulting Lender’s pro rata share of L/C
Commitment may not be reallocated pursuant to Section 2.26(a) or (y) the Issuing
Bank has not otherwise entered into arrangements satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender, including the Borrower cash
collateralizing such Defaulting Lender’s pro rata share of the L/C Obligations.

ii.No Issuing Bank shall at any time be obligated to issue any Letter of Credit
if such issuance would conflict with, or cause such Issuing Bank to exceed any
limits imposed by, any applicable Requirement of Law.  

 

b.

Procedure for Issuance of Letter of Credit

.  The Borrower may from time to time request that the relevant Issuing Bank
issue a Letter of Credit (or amend, renew or extend an outstanding Letter of
Credit) by delivering to such Issuing Bank at its address for notices specified
to the Borrower by such Issuing Bank an Application therefor, with a copy to the
Administrative Agent, completed to the reasonable satisfaction of such Issuing
Bank, and such other certificates, documents and other papers and information as
such Issuing Bank may reasonably request.  Upon receipt of any Application, the
relevant Issuing Bank will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
(or amend, renew or extend, as the case may be) the Letter of Credit requested
thereby (but in no event without the consent of the applicable Issuing Bank
shall any Issuing Bank be required to issue (or amend, renew or extend, as the
case may be) any Letter of Credit earlier than three Business Days after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit (or such amendment, renewal or extension, as the case may
be) to the beneficiary thereof or as otherwise may be agreed to by such Issuing
Bank and the Borrower.  Such Issuing Bank shall furnish a copy of such Letter of
Credit to the Borrower promptly following the issuance (or such amendment,
renewal or extension, as the case may be) thereof.  Each Issuing Bank shall
prompt

-72-

 

--------------------------------------------------------------------------------

 

ly furnish to the Administrative Agent, which shall in turn promptly furnish to
the relevant Revolving Lenders, notice of the issuance (or such amendment,
renewal or extension, as the case may be) of each Letter of Credit issued by it
(including the amount thereof).  

 

c.

Fees and Other Charges

.  

i.The Borrower will pay a fee on each outstanding Letter of Credit requested by
it, at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurocurrency Loans under the Revolving Facility, on the face amount
of such Letter of Credit, which fee shall be shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date; provided that, with respect to any Defaulting Lender, such
Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time.  In addition, the Borrower shall pay to each Issuing Bank
for its own account a fronting fee on the aggregate face amount of all
outstanding Letters of Credit issued by it to the Borrower separately agreed to
by the Borrower and such Issuing Bank (but in any event not to exceed 0.25% per
annum), payable quarterly in arrears on each Fee Payment Date after the issuance
date.  

ii.In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Bank for costs and expenses agreed by the Borrower and such Issuing Bank
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit requested by the Borrower.  

 

d.

L/C Participations

.  

i.Each Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce such Issuing Bank to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Bank, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in such Issuing Bank’s obligations
and rights under and in respect of each Letter of Credit issued by it and the
amount of each draft paid by such Issuing Bank thereunder.  Each L/C Participant
agrees with each Issuing Bank that, if a draft is paid under any Letter of
Credit issued by it for which such Issuing Bank is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent for the account of such Issuing Bank upon
demand an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed; provided
that, nothing in this paragraph shall relieve the Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of the Issuing
Bank.  Each L/C Participant’s obligation to pay such amount shall be absolute
and unconditional and shall not be affected by any circumstance, including (i)
any setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against any Issuing Bank, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the financial condition of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  

-73-

 

--------------------------------------------------------------------------------

 

ii.If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Bank pursuant to Section
3.4(a) in respect of any unreimbursed portion of any payment made by such
Issuing Bank under any Letter of Credit is paid to the Administrative Agent for
the account of such Issuing Bank within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Administrative Agent for
the account of such Issuing Bank on demand an amount equal to the product of (i)
such amount, times (ii) the daily average Federal Funds Effective Rate during
the period from and including the date such payment is required to the date on
which such payment is immediately available to such Issuing Bank, times (iii) a
fraction the numerator of which is the number of days that elapse during such
period and the denominator of which is 360.  If any such amount required to be
paid by any L/C Participant pursuant to Section 3.4(a) is not made available to
the Administrative Agent for the account of the relevant Issuing Bank by such
L/C Participant within three Business Days after the date such payment is due,
such Issuing Bank shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility.  A
certificate of the relevant Issuing Bank submitted to any relevant L/C
Participant with respect to any amounts owing under this Section 3.4 shall be
presumptively correct in the absence of demonstrable error.  

iii.Whenever, at any time after any Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a) such Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Bank), or any payment of interest on account thereof, such Issuing Bank will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Bank shall be required to be returned by such
Issuing Bank, such L/C Participant shall return to the Administrative Agent for
the account of such Issuing Bank the portion thereof previously distributed by
such Issuing Bank to it.  

 

e.

Reimbursement Obligation of the Borrower

.  The Borrower agrees to reimburse each Issuing Bank on the Business Day
following the date on which such Issuing Bank notifies the Borrower of the date
and amount of a draft presented under any Letter of Credit issued by such
Issuing Bank at the Borrower’s request and paid by such Issuing Bank for the
amount of (a) such draft so paid and (b) any Non-Excluded Taxes and Other Taxes
(other than Taxes in respect of which the Borrower or any Loan Party under this
Agreement and the other Loan Documents would not be required to pay increased
amounts pursuant to Section 2.20(a) if such Non-Excluded Taxes or Other Taxes
were withheld), fees, charges or other costs or expenses reasonably incurred by
such Issuing Bank in connection with such payment (the amounts described in the
foregoing clauses (a) and (b) in respect of any drawing, collectively, the
“Payment Amount”).  Each such payment shall be made to such Issuing Bank at its
address for notices specified to the Borrower and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at a rate equal to (i) until the
second Business Day next succeeding the date of the relevant notice, the rate
applicable to ABR Loans under the Revolving Facility and (ii) thereafter, the
rate set forth in Section 2.15(c).  

 

f.

Obligations Absolute

.  The Borrower’s obligations under this Section 3 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment that the Borrower may have or have had
against any Issuing Bank, any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees with each Issuing Bank that such Issuing Bank
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.5 shall not be affected by,

-74-

 

--------------------------------------------------------------------------------

 

among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee, or any other
events or circumstances that, pursuant to applicable law or the applicable
customs and practices promulgated by the International Chamber of Commerce, are
not within the responsibility of such Issuing Bank, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Bank or its employees or agents.  No Issuing
Bank shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Bank or its employees or agents.  The
Borrower agrees that any action taken or omitted by any Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards or care specified in the Uniform Commercial Code of the State of
New York, shall be binding on the Borrower and shall not result in any liability
of such Issuing Bank to the Borrower.  

 

g.

Letter of Credit Payments

. If any draft shall be presented for payment under any Letter of Credit, the
relevant Issuing Bank shall promptly notify the Borrower of the date and amount
thereof.  The responsibility of such Issuing Bank to the Borrower in connection
with any draft presented for payment under any Letter of Credit issued by such
Issuing Bank shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to the examination of the documents
(including each draft) delivered under such Letter of Credit with reasonable
care so as to ascertain whether they appear on their face to be in accordance
with the terms and conditions with such Letter of Credit.  As between the
Borrower and Issuing Bank, the Borrower assumes all risks of the acts and
omissions of, or misuse of the Letters of Credit issued by such Issuing Bank, by
the respective beneficiaries of such Letters of Credit.  In furtherance and not
in limitation of the foregoing, Issuing Bank shall not be responsible for:  (i)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any acts by a Governmental Authority; none of
the above shall affect or impair, or prevent the vesting of, any of Issuing
Bank’s rights or powers hereunder.  

-75-

 

--------------------------------------------------------------------------------

 

 

h.

Applications; Resignation or Replacement of Issuing Bank

.

i.To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement or any other Loan
Document, the provisions of this Agreement or such other Loan Document shall
apply.

ii.An Issuing Bank may be replaced as Issuing Bank upon 60 days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower, and an Issuing
Bank that is the Administrative Agent hereunder shall resign as set forth in
Section 9.10(c).  An Issuing Bank may be replaced at any time by written
agreement among the Borrower, Administrative Agent, the replaced Issuing Bank
(provided that no consent will be required if the replaced Issuing Bank has no
Letters of Credit or Reimbursement Obligations with respect thereto outstanding)
and the successor Issuing Bank.  The Administrative Agent shall notify the
Lenders of any such replacement of such Issuing Bank.  At the time any such
replacement or resignation shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank.  From and
after the effective date of any such replacement or resignation, (i) any
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement or resignation of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto to the extent that Letters of Credit issued by
it remain outstanding and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit.

 

i.

Existing Letters of Credit

. The parties hereto agree that each Existing Letter of Credit shall be deemed
to be issued hereunder and shall constitute a Letter of Credit for all purposes
under this Agreement, without any further action by the Borrower or any Existing
Issuing Bank.

(f)REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings (to the
extent applicable) and the Borrower hereby jointly represent and warrant (as to
itself and each of its Restricted Subsidiaries) to the Agents and each Lender,
which representations and warranties shall be made on the Closing Date and on
the date of each borrowing of Loans or issuance, extension or renewal of a
Letter of Credit hereunder that:  

 

a.

Financial Condition

.  

i.The audited consolidated balance sheet of Holdings and its Subsidiaries as at
December 31, 2013, December 31, 2014 and December 31, 2015, and the related
statements of income and of cash flows for the fiscal years ended on such dates
reported on by and accompanied by an unqualified report from (the “Historical
Financial Statements”), present fairly in all material respects the financial
condition of Holdings and its Subsidiaries as at such date, and the results of,
their operations, their cash flows and their changes in stockholders’ equity for
the respective fiscal years then ended.  All such finan

-76-

 

--------------------------------------------------------------------------------

 

cial statements, including the related schedules and notes thereto and year end
adjustments, have been prepared in accordance with GAAP (except as otherwise
noted therein).  

ii.[Reserved.].

 

b.

No Change

.  There has been no event, development or circumstance since December 31, 2015
that has had or would reasonably be expected to have a Material Adverse
Effect.  

 

c.

Existence; Compliance with Law

.  Except as set forth in Schedule 4.3, each of Holdings, the Borrower and its
Restricted Subsidiaries (a) (i) is duly organized (or incorporated), validly
existing and in good standing (or, only where if applicable, the equivalent
status in any foreign jurisdiction) under the laws of the jurisdiction of its
organization or incorporation (other than any Immaterial Subsidiaries), (ii) has
the corporate or organizational power and authority, and, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, the legal right, to own and operate its Property, to lease the Property
it operates as lessee and to conduct the business in which it is currently
engaged and (iii) is duly qualified as a foreign corporation or limited
liability company and in good standing (where such concept is relevant) under
the laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification except, in
each case, to the extent that the failure to be so qualified or in good standing
(where such concept is relevant) would not have a Material Adverse Effect and
(b) is in compliance with all Requirements of Law except to the extent that any
such failure to comply therewith would not have a Material Adverse Effect.  

 

d.

Corporate Power; Authorization; Enforceable Obligations

.

i.Each Loan Party has the corporate power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder.  Each Loan Party
has taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  

ii.No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.  

iii.Each Loan Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto.  This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms (provided that, with respect to the
creation and perfection of security interests with respect to the Capital Stock
of Foreign Subsidiaries, only to the extent enforceability of such obligation
with respect to which Capital Stock is governed by the Uni

-77-

 

--------------------------------------------------------------------------------

 

form Commercial Code), except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing.  

 

e.

No Legal Bar

.  The execution, delivery and performance of this Agreement and the other Loan
Documents by the Loan Parties thereto, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not (a) violate
the organizational or governing documents of the Loan Parties, (b) except as
would not reasonably be expected to have a Material Adverse Effect, violate any
Requirement of Law binding on the Borrower or any of its Restricted Subsidiaries
or any Contractual Obligation of Holdings, the Borrower or any of its Restricted
Subsidiaries or (c) result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
permitted by Section 7.3).  

 

f.

No Material Litigation

.  Except as set forth in Schedule 4.6, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, likely to be commenced within a reasonable
time period against the Borrower or any of its Restricted Subsidiaries or
against any of their Properties which, taken as a whole, would reasonably be
expected to have a Material Adverse Effect.

 

g.

No Default

.  No Default or Event of Default has occurred and is continuing.  

 

h.

Ownership of Property; Liens

.  Each of the Borrower and its Restricted Subsidiaries has good title in fee
simple to, or a valid leasehold interest in, all its Real Property, and good
title to, or a valid leasehold interest in, all its other Property (other than
Intellectual Property) in each case, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect, and none of such
Property is subject to any Lien except as permitted by the Loan
Documents.  Schedule 4.8 lists all Real Property which is owned or leased by any
Loan Party as of the Closing Date.

 

i.

Intellectual Property

.  Each of the Borrower and its Restricted Subsidiaries owns, or has a valid
license to use, all Intellectual Property necessary for the conduct of its
business as currently conducted free and clear of all Liens except as permitted
by the Loan Documents, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  To the Borrower’s knowledge, no
holding, injunction, decision or judgment has been rendered by any Governmental
Authority against the Borrower or any Restricted Subsidiary and neither the
Borrower nor any of its Restricted Subsidiaries has entered into any settlement
stipulation or other agreement which would limit, cancel or question the
validity of the Borrower’s or any Restricted Subsidiary’s rights in, any
Intellectual Property in any respect that would reasonably be expected to have a
Material Adverse Effect.  To Borrower’s knowledge, no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by the
Borrower or its Restricted Subsidiaries of any Intellectual Property owned by
the Borrower or any of its Restricted Subsidiaries or the validity or
effectiveness of any Intellectual Property, except as would not reasonably

-78-

 

--------------------------------------------------------------------------------

 

be expected to have a Material Adverse Effect.  To the Borrower’s knowledge, the
use of Intellectual Property by the Borrower and its Restricted Subsidiaries
does not infringe on the rights of any Person in a manner that would reasonably
be expected to have a Material Adverse Effect.  The Borrower and its Restricted
Subsidiaries take all reasonable actions that in the exercise of their
reasonable business judgment should be taken to protect their Intellectual
Property, including Intellectual Property that is confidential in nature, except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect.  

 

j.

Taxes

.  Each of Holdings, the Borrower and its Restricted Subsidiaries (i) has filed
or caused to be filed all federal, state, provincial and other Tax returns that
are required to be filed and (ii) has paid all Taxes shown to be due and payable
on said returns and all other Taxes imposed on it or any of its Property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which any reserves required in conformity with GAAP have been
provided on the books of the Borrower or such Restricted Subsidiary, as the case
may be), except in each case where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  

 

k.

Federal Regulations

.  No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for any purpose that violates the provisions of the
regulations of the Board.  If requested by any Lender (through the
Administrative Agent) or the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
Regulation U.  

 

l.

ERISA

.  

i.Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect:  (i) neither a Reportable Event
nor a failure to meet the minimum funding standards (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) with respect to
periods beginning on or after January 1, 2008 or an “accumulated funding
deficiency” (within the meaning of Section 412(a) of the Code or Section
302(a)(2) of ERISA) has occurred during the five-year period prior to the date
on which this representation is made with respect to any Single Employer Plan,
and each Single Employer Plan has complied with the material applicable
provisions of ERISA and the Code; (ii) no termination of a Single Employer Plan
has occurred, and no Lien in favor of the PBGC or a Single Employer Plan has
arisen on the assets of Holdings, the Borrower or any of its Restricted
Subsidiaries, during such five-year period; the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made, exceed the value of the assets of such
Single Employer Plan allocable to such accrued benefits; (iii) none of Holdings,
the Borrower or any of its Restricted Subsidiaries has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or would reasonably be
expected to result in a liability under ERISA; (iv) none of Holdings, the
Borrower or any of its Restricted Subsidiaries would become subject to any
liability under ERISA if the Borrower or such Restricted Subsidiary were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made; and (v) to the
knowledge of Holdings, the Borrower or any of its Restricted Subsidiaries, no
Multiemployer Plan is in Reorganization or Insolvent.  

-79-

 

--------------------------------------------------------------------------------

 

ii.Holdings, the Borrower and its Restricted Subsidiaries have not incurred, and
do not reasonably expect to incur, any liability under ERISA or the Code with
respect to any plan within the meaning of Section 3(2) of ERISA which is subject
to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA that is
maintained by a Commonly Controlled Entity (other than Holdings, the Borrower
and its Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue
of being treated as a single employer under Title IV of ERISA with the sponsor
of such plan that would reasonably be likely to have a Material Adverse Effect
and result in a direct obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries to pay money.  

 

m.

Investment Company Act

.  No Loan Party is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.  

 

n.

Subsidiaries

.  

i.The Subsidiaries listed on Schedule 4.14 constitute all the Subsidiaries of
the Borrower at the date of this Agreement.  Schedule 4.14 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and the designation of such Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary.  

ii.As of the Closing Date, except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to officers, employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any of its Restricted Subsidiaries.  

 

o.

Environmental Matters

.  Other than exceptions to any of the following that would not reasonably be
expected to have a Material Adverse Effect, none of the Borrower or any of its
Restricted Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law for the operation of the Business; or (ii)
has become subject to any Environmental Liability.  

 

p.

Accuracy of Information, etc

.  As of the Closing Date, no statement or information (excluding the
projections and pro forma financial information referred to below) contained in
this Agreement, any other Loan Document or any certificate furnished to the
Administrative Agent or the Lenders or any of them, by or on behalf of any Loan
Party for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents when taken as a whole, contained as of the date such
statement, information, or certificate was so furnished, any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading.  As of the Closing Date, the
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made and as of the
Closing Date, in light of the circumstances under which they were made, it being
recognized by the Agents and the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that

-80-

 

--------------------------------------------------------------------------------

 

actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.  

 

q.

Security Documents

.  

i.The Guarantee and Collateral Agreement is effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein of a type in
which a security interest can be created under Article 9 of the UCC (including
any proceeds of any such item of Collateral) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealings;
provided that for purposes of this Section 4.17(a), Collateral shall be deemed
to exclude any Property expressly excluded from the definition of “Collateral”
as set forth in the Guarantee and Collateral Agreement (the “Excluded
Collateral”).  In the case of (i) the Pledged Securities described in the
Guarantee and Collateral Agreement (other than Excluded Capital Stock) when any
stock certificates or notes, as applicable, representing such Pledged Securities
are delivered to the Collateral Agent, (ii) the Intellectual Property
registrations and applications described in the Guarantee and Collateral
Agreement, when applicable intellectual property filings with the United States
Patent and Trademark Office or the United States Copyright Office are made with
respect to the security interest of the Collateral Agent, and (iii) the other
Collateral described in the Guarantee and Collateral Agreement (other than
Excluded Collateral, deposit accounts and securities accounts), when financing
statements in appropriate form are filed in the offices specified on Schedule
4.17 (as such schedule may be supplemented by the Borrower from time to time to
reflect the acquisition or creation of new Subsidiaries, if applicable) (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Collateral Agent) and such other filings as are specified on
Schedule 7 to the Guarantee and Collateral Agreement are made, the Collateral
Agent shall have a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (to the extent a security
interest in such Collateral can be perfected through the filing of financing
statements and the filings specified on Schedule 7 to the Guarantee and
Collateral Agreement, and through the delivery of the Pledged Securities), as
security for the Obligations, in each case prior in right to the Lien of any
other Person (except (i) in the case of Collateral other than Pledged
Securities, Liens permitted by Section 7.3 which by operation of law or contract
would have priority over the Liens securing the Obligations and (ii) Liens
having priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.  

ii.Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 6.8(b), such Mortgage shall be effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties a legal, valid
and enforceable Lien on the Mortgaged Property described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and when such Mortgage is filed in the
recording office designated by the Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted by
Section 7.3 or other encumbrances or rights permitted by the relevant
Mortgage).  

-81-

 

--------------------------------------------------------------------------------

 

 

r.

Solvency

.   As of the Closing Date, the Loan Parties are (on a consolidated basis), and
after giving effect to the Refinancing will be, Solvent.

 

s.

Patriot Act; Foreign Corrupt Practices Act

.  To the extent applicable, each Loan Party and its respective officers and
employees, and to the knowledge of each Loan Party, their directors and agents,
is in compliance, in all material respects, with (i) Sanctions, including the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) the Patriot Act and (iii) the Foreign Corrupt Practices
Act of 1977, as amended and other applicable Anti-Corruption Laws. No part of
the proceeds of the Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

 

t.

Sanctioned Persons

.  None of the Borrower, any Guarantor, any of their respective Subsidiaries
nor, to the knowledge of the Borrower, any director, officer or employee of the
Borrower, any Guarantor or any of their respective Subsidiaries is subject to
any Sanctions; and the Borrower will not directly or, to the knowledge of the
Borrower, indirectly use the proceeds of the Loans or Letters of Credit in
violation of Sanctions or otherwise make available such proceeds to any Person
in violation of any Sanctions.

(g)CONDITIONS PRECEDENT

 

a.

Conditions to Initial Extension of Credit

.  The agreement of each Lender to make the initial extension of credit
requested to be made by it is subject to the satisfaction (or waiver), prior to
or concurrently with the making of such extension of credit on the Closing Date,
of the following conditions precedent:

 

(a)

Credit Agreement.  The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Collateral
Agent, Holdings, the Borrower, the Lenders party hereto and the Issuing Bank and
(ii) the Guarantee and Collateral Agreement, executed and delivered by Holdings,
the Borrower and each Subsidiary Guarantor.    

 

(b)

Senior Notes.  The Borrower shall have received aggregate gross proceeds of
$300,000,000 from the consummation of the offering of the Senior Notes.

 

(c)

Solvency Certificate.  The Administrative Agent shall have received a solvency
certificate signed by the chief financial officer or president on behalf of
Holdings, substantially in the form of Exhibit L hereto.

 

(d)

Lien Searches.  The Collateral Agent shall have received the results of a recent
lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

-82-

 

--------------------------------------------------------------------------------

 

 

(e)

Closing Certificate.  The Administrative Agent shall have received a certificate
of each Loan Party, dated as of the Closing Date, substantially in the form of
Exhibit M hereto, with appropriate insertions and attachments.

 

(f)

Legal Opinions.  The Administrative Agent shall have received an executed legal
opinion of (i) Bass, Berry & Sims PLC, special counsel to the Loan Parties, and
(ii) Mintz Levin Cohn Ferris Glovsky and Popeo PC, special New York and
Massachusetts counsel to the Loan Parties.  

 

(g)

Pledged Stock; Stock Powers.  The Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.  

 

(h)

Filings, Registrations and Recordings.  Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent for the benefit of the Secured Parties, a first
priority perfected Lien on the Collateral described therein, shall have been
delivered to the Collateral Agent in proper form for filing, registration or
recordation.  

 

(i)

Insurance.  The Administrative Agent shall have received insurance certificates
and endorsements satisfying the requirements of Section 6.5(c).  

 

(j)

Patriot Act.  The Lenders shall have received from each of the Loan Parties
documentation and other information requested by any Lender no less than 3
Business Days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

 

(k)

Representations and Warranties.  The representations and warranties in Section 4
shall be true and correct in all material respects except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality.

 

(l)

Transaction Costs.  All costs, fees, expenses (including legal fees and
expenses, title premiums, survey charges and recording taxes and fees) and other
compensation payable to the Lead Arrangers, the Administrative Agent, the
Collateral Agent or the Lenders shall have been paid to the extent due and
invoiced on or prior to the Closing Date.

 

(m)

Financial Statements.  The Administrative Agent and the Lead Arrangers shall
have received from Holdings (i) the Historical Financial Statements, (ii)
unaudited financial statements for any interim period or periods of Holdings
ended after the date of the most recent audited financial statements and at
least 45 days prior to the Closing Date, (iii) to the extent reasonably
requested by the Lead Arrangers or the Administrative Agent, customary
additional unqualified audited and unaudited financial statements for all
recent, probable or pending acquisitions and (iv) customary pro forma financial
statements, in form reasonably satisfactory to the Lenders.

 

(n)

No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

(o)

Borrowing Notice.  The receipt by the Administrative Agent of a fully executed
Borrowing Notice.

-83-

 

--------------------------------------------------------------------------------

 

 

(p)

Flood. A completed “Life-of-Loan” Federal Emergency Management Agency flood
hazard determination with respect to each Material Real Property together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto) and, with respect to any
Material Real Property which is located in a special flood hazard area, evidence
of flood insurance as required by this Agreement.

 

(q)

Closing Date Refinancing. Prior to, or consummated substantially concurrently
with, the Closing Date, the Closing Date Refinancing shall have been consummated
and all commitments in respect thereof, and any security interests and
guaranties granted in connection therewith, if any, shall have been terminated
and released (or have been authorized to be released pursuant to a customary
payoff letter or provision shall have been made for the repayment or
constructive discharge of such Indebtedness).

Each Lender, by delivering its signature page to this Agreement, an Assignment
and Assumption or a Joinder Agreement and funding its Term Loan, Revolving Loan
or any New Loan, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
approved by the Administrative Agent, the Required Lenders or any Lender, as
applicable, on the Closing Date or as of the date of the funding of such Term
Loan, Revolving Loan or New Loan.

 

b.

Conditions to Each Revolving Loan Extension of Credit After Closing Date

.  The agreement of each Lender to make any Revolving Loan or to issue any
Letter of Credit hereunder on any date (including the Closing Date) is subject
to the satisfaction of the following conditions precedent:

(a)Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects, in each case on and as of such date as if made
on and as of such date except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, provided that, in each case, such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof.  

(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.  

(c)Borrowing Notice.  The receipt by the Administrative Agent of a fully
executed Borrowing Notice.

Each borrowing of a Revolving Loan by and issuance, extension or renewal of a
Letter of Credit on behalf of the Borrower hereunder after the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.  

(h)AFFIRMATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not

-84-

 

--------------------------------------------------------------------------------

 

been cash collateralized or backstopped, in each case on customary terms agreed
to by the Borrower and the applicable Issuing Bank acting reasonably) or any
Loan or other amount is owing to any Lender or any Agent hereunder (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of Specified Hedge Agreements or Cash Management Obligations), the
Borrower shall, and shall cause each of the Restricted Subsidiaries to:

 

a.

Financial Statements

.  Furnish to the Administrative Agent for delivery to each Lender (which may be
delivered via posting on IntraLinks or another similar electronic platform):  

(a)within 120 days after the end of each fiscal year of the Holdings, commencing
with the fiscal year ending December 31, 2016, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, reported on without qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

(b)within 45 days after the end of each of the first three quarterly periods of
each fiscal year of Holdings, commencing with the fiscal quarter ending
September 30, 2016, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth, commencing after the first full fiscal year after the Closing Date, in
comparative form the figures as of the end of and for the corresponding period
in the previous year (including for any year prior to the Closing Date, in
comparative form to the Business whether or not included in the financial
statements of Holdings), certified by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments
and the lack of notes);

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of footnotes).    

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date on which such documents are posted on Holdings' behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).  

 

b.

Certificates; Other Information

.  Furnish to the Administrative Agent for delivery to each Lender, or, in the
case of clause (g), to the relevant Lender:  

(a)[Reserved];

(b)within five (5) Business Days after the delivery of any financial statements
pursuant to Section 6.1, (i) a Compliance Certificate of a Responsible Officer
on behalf of the Borrower stating that such Responsible Officer has obtained no
knowledge of any Default or Event

-85-

 

--------------------------------------------------------------------------------

 

of Default that has occurred and is continuing except as specified in such
certificate and (ii) to the extent not previously disclosed to the
Administrative Agent, (x) a description of any Default or Event of Default that
occurred and (y) a description of any new Subsidiary and of any change in the
name or jurisdiction of organization of any Loan Party and a listing of any
material registrations of or applications for United States Intellectual
Property by any Loan Party since the date of the most recent list delivered
pursuant to this clause (or, in the case of the first such list so delivered,
since the Closing Date);

(c)not later than 120 days after the end of each fiscal year of the Borrower, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year and the related consolidated statements of
projected cash flow and projected income (collectively, the “Annual Operating
Budget”)); provided that at any time the Borrower or Holdings is subject to the
reporting requirements set forth in Section 13(a) or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), the Administrative Agent shall
deliver the Annual Operating Budget only to “private-side” Lenders (i.e.,
Lenders that wish to receive material non-public information with respect to any
Loan Party or its securities for purposes of United States federal or state
securities laws).  

(d)promptly after the same are sent, copies of all financial statements and
material reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities (except for Permitted Investors) and,
promptly after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC, in each case to
the extent not already provided pursuant to Section 6.1 or any other clause of
this Section 6.2;

(e)[Reserved];

(f)[Reserved]; and

(g)promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.  

Notwithstanding anything to the contrary in this Section 6.2, none of Holdings,
the Borrower or any of the Restricted Subsidiaries will be required to disclose
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) constitutes classified information.  

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency, another relevant website or other information
platform (the “Platform”), if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).  Holdings, the Borrower and each Lender
acknowledges that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, its Subsidiaries or their securities).  Each of Holdings
and the Borrower agrees to use commercially reasonable efforts to designate all
information provided to Administrative Agent by or on behalf of Holdings or the
Borrower which is suitable to make available to public lenders by written notice
to the

-86-

 

--------------------------------------------------------------------------------

 

Administrative Agent indicating that such information does not contain material
non-public information with respect to Holdings, the Borrower, their respective
Subsidiaries or their respective securities.  If Holdings or the Borrower has
not so indicated whether a document or notice delivered pursuant to this Section
6.2 contains material non-public information, the Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, the Borrower, their respective Subsidiaries and their
respective securities.  Notwithstanding the foregoing, the Borrower shall not be
under any obligation to mark documents as public and agrees that financial
statements required to be delivered pursuant to Section 6.1 and, unless it
otherwise notifies the Administrative Agent, all Loan Documents (including
notices and amendments thereto) may be posted to the “public-side” Lenders.

 

c.

Payment of Taxes

.  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material Taxes, governmental
assessments and governmental charges (other than Indebtedness), except (a) where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves required in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or its
Restricted Subsidiaries, as the case may be, or (b) to the extent that failure
to pay or satisfy such obligations would not reasonably be expected to have a
Material Adverse Effect.  

 

d.

Conduct of Business and Maintenance of Existence, etc.; Compliance

.  Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.  

 

e.

Maintenance of Property; Insurance

.  

i.Keep all Property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  

ii.In the Borrower’s reasonable business judgment, take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material United States
Intellectual Property owned by the Borrower or its Restricted Subsidiaries,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.  

iii.Maintain insurance with financially sound and reputable insurance companies
on all its material Property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.  All such insur

-87-

 

--------------------------------------------------------------------------------

 

ance shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) name the Administrative
Agent as insured party or loss payee.  

iv.With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages, if any) are located in an area that
has been identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazards area and in which flood insurance has been
made available under the Flood Insurance Laws, obtain flood insurance in such
reasonable total amount as the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the Flood Insurance Laws, as it
may be amended from time to time.  

 

f.

Inspection of Property; Books and Records; Discussions; Lender Meetings

.  Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
material financial dealings and transactions in relation to its business and
activities, (b) permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
upon reasonable notice and at such reasonable times during normal business hours
(provided that such visits shall be coordinated by the Administrative
Agent),  (c) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of the Borrower and its Restricted Subsidiaries with officers and employees of
the Borrower and its Restricted Subsidiaries (provided that (i) a Responsible
Officer of the Borrower shall be afforded the opportunity to be present during
such discussions, (ii) such discussions shall be coordinated by the
Administrative Agent, and (iii) such discussions shall be limited to no more
than once per fiscal year except during the continuance of an Event of Default),
and (d) permit representatives of the Administrative Agent to have reasonable
discussions regarding the business, operations, properties and financial and
other condition of the Borrower and its Restricted Subsidiaries with its
independent certified public accountants to the extent permitted by the internal
policies of such independent certified public accountants (provided that (i) a
Responsible Officer of the Borrower shall be afforded the opportunity to be
present during such discussions and (ii) such discussions shall be limited to no
more than once per calendar year except during the continuance of an Event of
Default).

Notwithstanding anything to the contrary in this Section 6.6, none of Holdings,
the Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement, (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) constitutes classified information.  

 

g.

Notices

.  Promptly upon a Responsible Officer of the Borrower or any Subsidiary
Guarantor obtaining knowledge thereof, give notice to the Administrative Agent
of:  

(a)the occurrence of any Default or Event of Default;

(b)any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any other Person,
that in either case,

-88-

 

--------------------------------------------------------------------------------

 

would reasonably be expected to have a Material Adverse Effect;

(c)the following events, that would reasonably be expected to have a Material
Adverse Effect, as soon as possible and in any event within 30 days after a
Responsible Officer of the Borrower or any Subsidiary Guarantor knows
thereof:  (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan which might constitute grounds for a termination of such Single
Employer Plan under Title IV of ERISA, a failure to make any required
contribution to a Single Employer Plan, the creation of any Lien in favor of the
PBGC or a Single Employer Plan on the assets of Holdings, the Borrower or any of
its Restricted Subsidiaries or any withdrawal from, or the termination,
Reorganization or Insolvency of, any Multiemployer Plan, (ii) the institution of
proceedings or the taking of any other action by the PBGC or Holdings or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (iii) the occurrence of any similar events with respect to
a Commonly Controlled Plan, that would reasonably be likely to result in a
direct obligation of the Borrower or any of its Restricted Subsidiaries to pay
money;

(d)any development or event that has had or would reasonably be expected to have
a Material Adverse Effect; and

(e)the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 6.8.  

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.  

 

h.

Additional Collateral, etc.

i.[Reserved].  

ii.With respect to any fee interest in any Material Real Property acquired after
the Closing Date by any Loan Party (other than Excluded Real Property), within
90 days (or such later date as may be agreed by the Administrative Agent) (i)
give notice of such acquisition to the Collateral Agent and promptly execute and
deliver a first priority Mortgage (subject to liens permitted by Section 7.3) in
favor of the Collateral Agent for the benefit of the Secured Parties, covering
such Real Property (provided that no Mortgage nor survey shall be required if
the Administrative Agent determines in consultation with the Borrower that the
costs of obtaining such Mortgage or survey are excessive in relation to the
value of the security to be afforded thereby), (ii) if reasonably requested by
the Collateral Agent (A) provide the

-89-

 

--------------------------------------------------------------------------------

 

Lenders with a lenders’ title insurance policy with extended coverage covering
such Real Property in an amount at least equal to the purchase price of such
Real Property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as a current ALTA survey thereof, together with a
surveyor’s certificate unless the title insurance policy referred to above shall
not contain an exception for any matter shown by a survey (except to the extent
an existing survey has been provided and specifically incorporated into such
title insurance policy), each in form and substance reasonably satisfactory to
the Collateral Agent, (B) use commercially reasonable efforts to obtain any
consents or estoppels reasonably deemed necessary by the Collateral Agent, in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Collateral Agent and (C) provide to the
Administrative Agent a “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination and if any portion of the improvements on
the owned Property is currently or at any time in the future identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the Flood Insurance Laws,
(x) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower or applicable Subsidiary Guarantor and
(y) certificates of coverage under, and a declaration page relating to, the
insurance policies required by Section 6.5(d) in form and substance satisfactory
to the Collateral Agent and (iii) if requested by the Collateral Agent deliver
to the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.  

iii.With respect to any new Domestic Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any Subsidiary that ceases to be an Excluded
Subsidiary) by any Loan Party, within 60 days (or such later date as may be
agreed by the Administrative Agent) (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Collateral Agent reasonably
deems necessary to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Capital Stock
of such new Subsidiary that is owned by such Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement and (B) to take such
actions necessary or advisable to grant to the Collateral Agent for the benefit
of the Secured Parties a perfected security interest (to the extent required by
the Security Documents and with the priority required by Section 4.17) in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including, without limitation, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be reasonably
requested by the Collateral Agent and (iv) upon the reasonable request of the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance similar
to the opinions delivered at the Closing Date.  

iv.With respect to any Capital Stock of any new First Tier Foreign Subsidiary or
Foreign Subsidiary Holding Company (other than Excluded Capital Stock) that is
created or acquired after the Closing Date by any Loan Party, within 60 days (or
such later date as may be agreed by the Administrative Agent) (i) give notice of
such acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Collateral Agent deems necessary
or reasonably advisable in order to grant to the Collateral Agent, for the
benefit of the Secured Parties, a perfected security interest (to the extent
required by the Security Documents and with the priority required by Section
4.17) in the Capital Stock of such new Subsidiary (other than any Excluded
Capital Stock) that is owned by such Loan Party

-90-

 

--------------------------------------------------------------------------------

 

and (ii) deliver to the Collateral Agent the certificates, if any, representing
such Capital Stock (other than any Excluded Capital Stock), together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of such Loan Party, and take such other action as may be necessary or,
in the reasonable opinion of the Collateral Agent, desirable to perfect or
ensure appropriate priority the Lien of the Collateral Agent thereon.  

v.Notwithstanding anything in this Section 6.8 to the contrary, neither the
Borrower nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest in the Collateral granted to
the Collateral Agent for the ratable benefit of the Secured Parties under the
laws of any jurisdiction outside the United States.  

vi.Notwithstanding the foregoing, to the extent any new Restricted Subsidiary is
created solely for the purpose of consummating a merger transaction pursuant to
an acquisition permitted by Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 6.8(c)
or 6.8(d), as applicable, until the respective acquisition is consummated.  

vii.From time to time the Loan Parties shall execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Collateral Agent may reasonably request for
the purposes implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Collateral Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or financing change statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created thereby.  Notwithstanding the foregoing, the provisions of
this Section 6.8 shall not apply to assets as to which the Administrative Agent
and the Borrower shall reasonably determine that the costs and burdens of
obtaining a security interest therein or perfection thereof outweigh the value
of the security afforded thereby.  

 

i.

Use of Proceeds

.  The proceeds of the Term Loans shall be used, together with the proceeds of
the Senior Notes, to (i) repay all indebtedness existing under the Existing
First Lien Credit Agreement, (ii) repay all indebtedness existing under the
Existing Second Lien Credit Agreement, (iii) fund cash to the balance sheet of
the Borrower and (iv to (i) finance the Term Loan Refinancing; provided that (x)
the proceeds of the Term B1 Loans made on the Amendment No. 1 Effective Date
shall be used for the repayment of Existing Term B1 Loans that are not Converted
Term B1 Loans and (y) the proceeds of the Term B2 Loans made on the Amendment
No. 1 Effective Date shall be used for the repayment of Existing Term B2 Loans
that are not Converted Term B2 Loans and (ii) and pay related fees and
expenses.  The proceeds of the Revolving Loans, the Swingline Loans and the
Letters of Credit shall be used to finance Permitted Acquisitions and
Investments permitted hereunder and/or for other general corporate purposes of
the Borrower and its Subsidiaries not prohibited by this Agreement.  

 

j.

Post-Closing Undertakings

.  Within the time period specified on Schedule 6.10 (or such later date to
which the Administrative Agent consents), comply with the provisions set forth
in Schedule 6.10.  

-91-

 

--------------------------------------------------------------------------------

 

 

k.

Maintenance of Ratings

.  The Borrower shall use commercially reasonable efforts (a) to obtain, to the
extent not obtained prior to the Closing Date, ratings issued by Moody’s and S&P
with respect to the senior secured debt Facility and (b) to maintain such
ratings with each of Moody’s and S&P (including meeting with Moody’s and S&P as
required and paying any commercially reasonable fees as required by such rating
agencies to maintain such ratings).

 

l.

Further Assurances

.  At any time and from time to time upon the request of the Administrative
Agent, each Loan Party will, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Loan Documents.  In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as the
Administrative Agent or the Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of the Borrower and the Guarantors
(subject to limitations contained in the Loan Documents with respect to Excluded
Collateral).

 

m.

Changes in Fiscal Periods

.  Maintain a fiscal year end of December 31 and a fiscal quarter end that is
consistent with Borrower’s current practice; provided, however, that the
Borrower may, upon written notice to the Administrative Agent change the
financial reporting convention specified above to any other financial reporting
convention reasonably acceptable to the Administrative Agent.

 

n.

Lines of Business

.  Maintain a line of business, either directly or through any of its Restricted
Subsidiaries, that is reasonably related to or reasonably extended from its line
of business as in effect on the Closing Date.  

 

o.

Compliance with Sanctions, Anti-Money Laundering and Anti-Corruption Laws

.  The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
anti-money laundering laws and applicable Sanctions. 

(i)NEGATIVE COVENANTS

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped, in each case on customary terms agreed to by the
Borrower and the applicable Issuing Bank acting reasonably) or any Loan or other
amount is owing to any Lender or any Agent hereunder (other than (i) contingent
or indemnification obligations not then due and (ii) obligations in respect of
Specified Hedge Agreements or Cash Management Obligations), Holdings and the
Borrower shall not, and shall not permit any of their Restricted Subsidiaries
to:  

-92-

 

--------------------------------------------------------------------------------

 

 

a.

Financial Covenant

.

Consolidated First Lien Net Leverage Ratio.  Permit the Consolidated First Lien
Net Leverage Ratio as atof the last day of any Test Period ending on the dates
set forth below to be in excess of the ratio set forth opposite such date below:

Period Ending

Ratio

September 30, 2016

6.125:1.00

December 31, 2016

6.125:1.00

March 31, 2017

6.125:1.00

June 30, 2017

6.125:1.00

September 29, 2017

6.125:1.00

December 31, 2017

6.125:1.00

March 30, 2018

5.625:1.00

June 29, 2018

5.625:1.00

September 28, 2018

5.625:1.00

December 31, 2018

5.625:1.00

March 29, 2019

5.125:1.00

June 28, 2019

5.125:1.00

September 27, 2019

5.125:1.00

December 31, 2019

5.125:1.00

March 27, 2020

4.625:1.00

Each Test Period ending thereafter

4.625:1.00

 

 

b.

Indebtedness

.  Create, issue, incur, assume, or permit to exist or otherwise become directly
or indirectly liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness or issue any
shares of Disqualified Capital Stock or permit any Restricted Subsidiary to
issue any shares of Disqualified Capital Stock:  

The foregoing limitations will not apply to:

(a)Indebtedness of Holdings, the Borrower and any Restricted Subsidiary pursuant
to any Loan Document or Hedge Agreement or in respect of any Cash Management
Obligations;

(b)Indebtedness (i) of Holdings to the Borrower or any Restricted Subsidiary, of
the Borrower to Holdings or any Restricted Subsidiary, or of any Subsidiary
Guarantor to Holdings, the Borrower or any Restricted Subsidiary, provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is expressly subordinated in right of payment to the Obligations
pursuant to the Subordinated Intercompany Note and (ii) of any Non-Guarantor
Subsidiary to any other Non- Guarantor Subsidiary;

-93-

 

--------------------------------------------------------------------------------

 

(c)Capital Lease Obligations and purchase money Indebtedness secured by Liens
permitted by Section 7.3(h) in an aggregate principal amount not to exceed the
greater of $50,000,000 and 2.25% of Consolidated Total Assets at any one time
outstanding;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d) and
any Permitted Refinancing thereof;

(e)Guarantee Obligations (i) by Holdings, the Borrower or any of their
respective Restricted Subsidiaries of obligations of Holdings, the Borrower or
any Subsidiary Guarantor otherwise permitted to be incurred by such Borrower or
such Subsidiary Guarantor and (ii) by any Non-Guarantor Subsidiary of
obligations of any other Non-Guarantor Subsidiary, provided in each case that if
such Indebtedness is required to be unsecured and/or subordinated to the
Obligations hereunder, such Guarantee Obligations shall also be unsecured and/or
subordinated to the Obligations;

(f)Indebtedness of Holdings, the Borrower or any of their respective Restricted
Subsidiaries arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn by Holdings, the
Borrower or such Restricted Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid;

(g)(A) Indebtedness of any joint venture or Non-Guarantor Subsidiary owing to
the Borrower or any Guarantor and (B) Guarantee Obligations of Holdings, the
Borrower or any Subsidiary Guarantor of Indebtedness of any joint venture or
Non-Guarantor Subsidiary, to the extent such Indebtedness and Guarantee
Obligations are permitted as Investments by Sections 7.7(c), (h), (k), (m), (u)
or (x);

(h)Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed);

(i)Indebtedness of the Borrower in respect of the Senior Notes in an aggregate
principal amount not to exceed $300,000,000, (ii) Guarantee Obligations of any
Guarantor in respect of such Indebtedness and (iii) any Permitted Refinancing
thereof;

-94-

 

--------------------------------------------------------------------------------

 

(j)additional Indebtedness of Holdings, the Borrower or any of their respective
Restricted Subsidiaries in an aggregate principal amount (for Holdings, the
Borrower and all Restricted Subsidiaries), not to exceed the greater of
$50,000,000 and 2.25% of Consolidated Total Assets at any time outstanding;

(k)Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business, in an aggregate principal amount not to exceed $35,000,000
at any one time outstanding which Indebtedness may be secured by assets not
constituting Collateral;

(l)Indebtedness of Holdings, the Borrower or any of their respective Restricted
Subsidiaries in respect of workers’ compensation claims, bank guarantees,
warehouse receipts or similar facilities, property casualty or liability
insurance, take-or-pay obligations in supply arrangements, self-insurance
obligations, performance, bid, customs, government, appeal and surety bonds,
completion guaranties and other obligations of a similar nature, in each case in
the ordinary course of business;

(m)Indebtedness incurred by Holdings, the Borrower or any of their respective
Restricted Subsidiaries arising from agreements providing for indemnification
related to sales of goods or adjustment of purchase price or similar obligations
in any case incurred in connection with the acquisition or Disposition of any
business, assets or Subsidiary;

(n)Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(o)Indebtedness issued in lieu of cash payments of Restricted Payments permitted
by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations pursuant to an Subordinated Intercompany Note subject to similar
terms as may be accepted by the Administrative Agent or on such other terms
reasonably satisfactory to the Administrative Agent;

(p)Indebtedness of the Borrower or any Guarantor as an account party in respect
of trade letters of credit issued in the ordinary course of business;

(q)Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums

-95-

 

--------------------------------------------------------------------------------

 

permitted by such insurance company in the ordinary course of business;

(r)(i) Guarantee Obligations made in the ordinary course of business; provided
that such Guarantee Obligations are not of Indebtedness for Borrowed Money, and
(ii) Guarantee Obligations in respect of Indebtedness of joint ventures to the
extent such Guarantee Obligations are permitted as Investments by Section 7.7;

(s)Indebtedness or Disqualified Capital Stock of (x) Holdings, the Borrower or a
Restricted Subsidiary incurred or issued to finance a Permitted Acquisition or
(y) Persons that are acquired by Holdings, the Borrower or any Restricted
Subsidiary or merged into or consolidated with the Borrower or a Restricted
Subsidiary in accordance with the terms hereof; provided that after giving
effect to such acquisition or merger, Holdings and the Borrower shall be in
compliance with the First Lien Net Leverage Test (assuming for purposes of this
clause (s) that the Indebtedness being incurred as of such date of determination
would be included in the definition of Consolidated First Net Leverage
(excluding for purposes of such calculation Indebtedness comprised of Capital
Lease Obligations and purchase money Indebtedness that could otherwise have been
incurred by the Loan Parties under Section 7.2(c) prior to such acquisition or
merger) regardless of whether or not such Indebtedness is secured by Liens on a
pari passu basis with the Obligations);

(t)Indebtedness of any Receivables Subsidiary in respect of any Receivables
Facility;

(u)(i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings, the Borrower or any Restricted Subsidiary
incurred in the ordinary course of business and (ii) Indebtedness consisting of
obligations of Holdings, the Borrower or any Restricted Subsidiary under
deferred compensation or other similar arrangements incurred in connection with
any Investment permitted hereunder;

(v)Indebtedness issued by Holdings, the Borrower or any Restricted Subsidiary to
the officers, directors and employees of Holdings, the Borrower or any
Restricted Subsidiary, in lieu of or combined with cash payments to finance the
purchase of Capital Stock of Holdings or the Borrower, in each case, to the
extent such purchase is permitted by Section 7.6(e);

(w)Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic

-96-

 

--------------------------------------------------------------------------------

 

clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;

(x)all premium (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (w) above and clauses (y) through
(dd) below;

(y)additional Indebtedness so long as, at the time of incurrence thereof,
Holdings and the Borrower shall be in compliance with the Consolidated Total Net
Leverage Test; provided that Indebtedness of Restricted Subsidiaries that are
not Guarantors incurred pursuant to this clause (y) shall not exceed $25 million
at any one time outstanding;

(z)(i) Indebtedness of Holdings, the Borrower or any of their respective
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business and (ii) Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including in respect of
intercompany self-insurance arrangements) of Holdings, the Borrower or any of
their respective Restricted Subsidiaries; and

(aa)Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 2.12(f); and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”;

(bb)Indebtedness in respect of (i) Permitted Other Indebtedness; provided that,
at the Borrower’s election, either (a) the aggregate principal amount of all
such Permitted Other Indebtedness issued or incurred pursuant to this clause
(i)(a) shall not exceed the Maximum Incremental Facilities Amount if such
Permitted Other Indebtedness is incurred under Section 2.25 or (b) if such
Permitted Other

-97-

 

--------------------------------------------------------------------------------

 

Indebtedness is unsecured or secured by a Lien ranking junior to the Lien
securing the Obligations, the Net Cash Proceeds thereof shall be applied no
later than ten (10) Business Days after receipt thereof to repurchase, repay,
redeem or otherwise defease Indebtedness permitted hereunder and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided that (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension (except
for any original issue discount thereon and the amount of fees, expenses and
premium in connection with such refinancing), (y) such Indebtedness otherwise
complies with the definition of “Permitted Other Indebtedness,” and (z) in the
case of a refinancing of Permitted Other Indebtedness incurred pursuant to
clause (i)(b) above with other Permitted Other Indebtedness (“Refinancing
Permitted Other Indebtedness”), such Refinancing Permitted Other Indebtedness,
if secured, may only be secured by a Lien ranking junior to the Lien securing
the Obligations;

(cc)(i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.28 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”; and

(dd)Indebtedness not to exceed $35,000,000 incurred pursuant to a sale and
leaseback arrangement permitted under Section 7.10.

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such item of
Indebtedness (or any portion thereof) and may include the amount and type of
such Indebtedness in one or more of the above clauses.

-98-

 

--------------------------------------------------------------------------------

 

 

c.

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except for:  

(a)Liens arising under (i) the Loan Documents securing the Obligations, (ii) the
Permitted Other Indebtedness Documents securing Permitted Other Indebtedness
Obligations permitted to be incurred under Section 7.2(aa), 7.2(bb) or 7.2(cc),
and (iii) the documents securing Indebtedness permitted to be incurred under
Section 7.2(j); provided that, in the case of Liens securing Permitted Other
Indebtedness Obligations pursuant to subclause (ii) above and Indebtedness
pursuant to subclause (iii) above, the applicable secured parties or Permitted
Other Indebtedness Secured Parties (or a representative thereof on behalf of
such holders) shall enter into security documents with terms and conditions not
materially more restrictive to the Loan Parties, taken as a whole, than the
terms and conditions of the Security Documents and the Collateral Agent, the
Administrative Agent and the representative(s) for the holders of such
Indebtedness or Permitted Other Indebtedness Obligations, as applicable, shall
have entered into customary intercreditor arrangements (taking into
consideration whether such Indebtedness or Permitted Other Indebtedness
Obligations, as applicable, are secured by a Lien ranking pari passu with or
junior to the Lien securing the Obligations); without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to execute and deliver on behalf of the Secured Parties such customary
intercreditor agreements as contemplated by this Section 7.3(a);

(b)Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of Holdings, the Borrower or any of their respective
Restricted Subsidiaries, as the case may be, to the extent required by GAAP;

(c)landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings;

(d)pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(e)deposits and other Liens to secure the performance of bids, government, trade
and other similar contracts

-99-

 

--------------------------------------------------------------------------------

 

(other than for borrowed money), leases, subleases, statutory obligations,
surety, judgment and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

(f)encumbrances shown as exceptions in the title insurance policies insuring the
Mortgages, easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of
Holdings, the Borrower or any of their respective Restricted Subsidiaries;

(g)Liens (i) in existence on the date hereof listed on Schedule 7.3(g) (or to
the extent not listed on such Schedule 7.3(g), where the fair market value of
the Property to which such Lien is attached is less than $2,500,000), and (ii)
created after the date hereof in connection with any refinancing, refundings, or
renewals or extensions thereof permitted by Section 7.2(d); provided that no
such Lien is spread to cover any additional Property of Holdings, the Borrower
or any Restricted Subsidiary after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(h)(i) Liens securing Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary incurred pursuant to Sections 7.2(c) and (q); provided that:

(A) in the case of any such Liens securing Indebtedness permitted under Sections
7.2(c), (x) such Liens shall be created substantially concurrently with, or
within 90 days after, the acquisition of the assets financed by such
Indebtedness and (y) such Liens do not at any time encumber any Property of
Holdings, the Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness and the proceeds thereof; and

(B) in the case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(q), such Liens do not encumber any Property other than cash paid to
or posted as collateral for any such insurance company in respect of such
insurance, and

(ii) any extension, refinancing, renewal or replacement of the Liens described
in clause (i) of this Section 7.3(h) in whole or in part securing such
Indebtedness as specified in clause (i); provided that such extension, renewal
or replacement shall be limited to all or a part of the property that secured
the Lien so extended, renewed or replaced (plus improvements on such property,
if any) and that the principal amount of Indebtedness secured thereby is not
increased;

(i)Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.1(h);

(j)Liens on Property or assets acquired pursuant to an acquisition permitted
under Section 7.7 (and the proceeds

-100-

 

--------------------------------------------------------------------------------

 

thereof) or assets of a Restricted Subsidiary in existence at the time such
Restricted Subsidiary is acquired pursuant to an acquisition permitted under
Section 7.7 and not created in contemplation thereof and Liens created after the
Closing Date in connection with any refinancing, refundings, or renewals or
extensions of the obligations secured thereby permitted hereunder, in each case
securing Indebtedness permitted by Section 7.2(s), provided that no such Lien is
spread to cover any additional Property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;

(k)Liens on Property of Non-Guarantor Subsidiaries or the Capital Stock of
Non-Guarantor Subsidiaries owned by any Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such entities, including Indebtedness permitted by Section 7.2(k);

(l)receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(m)(i) Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods and (ii) Liens securing obligations in respect of trade-related letters
of credit permitted under Section 7.2 and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(n)Liens arising out of consignment or similar arrangements for the sale by
Holdings, the Borrower or any of their respective Restricted Subsidiaries of
goods through third parties in the ordinary course of business;

(o)Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of their respective Restricted Subsidiaries in connection with
an Investment permitted by Section 7.7;

(p)Liens deemed to exist in connection with Investments permitted by Section
7.7(b) that constitute repurchase obligations;

(q)Liens upon specific items of inventory or other goods and proceeds of
Holdings, the Borrower or any of their respective Restricted Subsidiaries
arising in the ordinary course of business securing such Person’s obligations in
respect of bankers’ acceptances and letters of credit issued or

-101-

 

--------------------------------------------------------------------------------

 

created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(r)any interest or title of a lessor under any leases or subleases entered into
by Holdings, the Borrower or any of their respective Restricted Subsidiaries in
the ordinary course of business and any financing statement filed in connection
with any such lease;

(s)Liens on cash or cash equivalents used to defease or to satisfy and discharge
Indebtedness, provided that such defeasance or satisfaction and discharge is not
prohibited hereunder;

(t)(i) Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of set-off or similar rights (A)
relating to the establishment of depository relations in the ordinary course of
business with banks not given in connection with the issuance of Indebtedness,
(B) relating to pooled deposit or sweep accounts of Holdings, the Borrower or
any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, the
Borrower and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of Holdings, the Borrower or any
Restricted Subsidiary in the ordinary course of business and (ii) other Liens
securing cash management obligations (that do not constitute Indebtedness) in
the ordinary course of business;

(u)Liens on Capital Stock in joint ventures securing obligations of such joint
venture;

(v)Liens securing Indebtedness or other obligations of Holdings, the Borrower or
any Subsidiary in favor of Holdings, the Borrower or any Subsidiary Guarantor;

(w)Liens on Intellectual Property owned or developed by, or licensed to,
Holdings, the Borrower and any Restricted Subsidiary consisting of licenses of
such Intellectual Property to third parties in the ordinary course of business;

(x)Liens on cash deposits securing any Hedge Agreement permitted hereunder; and

(y)Liens on accounts receivable and related assets incurred in connection with a
Receivables Facility.

For purposes of determining compliance with this Section 7.3, in the event that
any Lien meets the criteria of more than one of the categories of Liens
described above, the Borrower shall, in its

-102-

 

--------------------------------------------------------------------------------

 

sole discretion, classify and reclassify or later divide, classify or reclassify
such Lien (or any portion thereof) and may include the amount and type of such
Lien in one or more of the above clauses.

 

d.

Fundamental Changes

.  Consummate any merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or Dispose of all
or substantially all of its Property or business, except that:  

(a)(i) Holdings and the Borrower may be merged, amalgamated or consolidated with
or into any other Person (other than Holdings and the Borrower) (provided that
Holdings or the Borrower, as applicable, shall be the continuing and surviving
Person or the continuing or surviving Person shall expressly assume the
obligations of Holdings or the Borrower, as applicable, including all of the
obligations under this Agreement and the other Loan Documents, in a manner
reasonably acceptable to the Administrative Agent and provided, further that, in
the case of the Borrower, (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) such merger, amalgamation or
consolidation does not result in the Borrower ceasing to be organized or
existing under the laws of the United States, any state thereof or the District
of Columbia), (ii) any wholly owned Subsidiary may be merged, amalgamated or
consolidated with or into the Borrower or Holdings (provided that the Borrower
or Holdings, as applicable, shall be the continuing or surviving corporation)
and (iii) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into any Restricted Subsidiary (provided that (x) if any party to any
such transaction is a Subsidiary Guarantor, a Subsidiary Guarantor shall be the
continuing or surviving corporation or (y) simultaneously with such transaction,
the continuing or surviving corporation shall become a Subsidiary Guarantor and
the Borrower shall comply with Section 6.8 in connection therewith);

(b)any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(c)any Restricted Subsidiary may Dispose of all or substantially all of its
assets upon voluntary liquidation or otherwise to Holdings, the Borrower or any
Restricted Subsidiary (provided that (x) if any party to any such transaction is
a Subsidiary Guarantor, a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.8 in connection therewith);

(d)any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

(e)Dispositions permitted by Section 7.5 and any merger, dissolution,
liquidation, consolidation, investment or Disposition, the purpose of which is
to effect a Disposition permitted by Section 7.5 may be consummated;

(f)any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

(g)[Reserved]; and

-103-

 

--------------------------------------------------------------------------------

 

(h)any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Section 7.4 or 7.5 (excluding Section 7.5(e)) or, in the case
of any such business, discontinued, shall be transferred to, or otherwise owned
or conducted by, a Loan Party after giving effect to such liquidation or
dissolution.  

 

e.

Dispositions of Property

.  Dispose of any of its owned Property (including receivables) whether now
owned or hereafter acquired, or, in the case of any Restricted Subsidiary, issue
or sell any shares of such Restricted Subsidiary’s Capital Stock to any Person,
in any case in any transaction or series of related transactions that yields Net
Cash Proceeds in excess of $10,000,000, except:  

(a)(i) the Disposition of surplus, obsolete or worn out Property in the ordinary
course of business, (ii) the sale of defaulted receivables in the ordinary
course of business, (iii) abandonment, cancellation or disposition of any
Intellectual Property in the ordinary course of business and (iv) sales, leases
or other dispositions of inventory determined by the management of the Borrower
to be no longer useful or necessary in the operation of the Business;

(b)(i) the sale of inventory or other property in the ordinary course of
business, (ii) the cross-licensing or licensing of Intellectual Property in the
ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a value equivalent to
the value of the Property exchanged (provided that after giving effect to such
exchange, the value of the Property of the Borrower or any Guarantor subject to
Liens in favor of the Collateral Agent under the Security Documents is not
materially reduced);

(c)Dispositions permitted by Section 7.4 (excluding 7.4(e));

(d)the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower or
any Guarantor; provided that the sale or issuance of Capital Stock of an
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Non-Guarantor
Subsidiary that is a Restricted Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iii) the Capital Stock of any Subsidiary
that is an Unrestricted Subsidiary to any other Subsidiary that is an
Unrestricted Subsidiary, in each case, including in connection with any tax
restructuring activities not otherwise prohibited hereunder;

(e)the Disposition of other assets for fair market value; provided that (i) at
least 75% of the total consideration for any such Disposition received by
Holdings, the Borrower or any of their respective Restricted Subsidiaries is in
the form of cash, Cash Equivalents or Permitted Liquid Investments ("Cash
Consideration") and (ii) the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith; provided, further, that,
notwithstanding the foregoing, Cash Consideration received for any Disposition
pursuant to this clause (e) may be in the form of (x) any liabilities, as shown
on the most recent consolidated balance sheet of the Borrower, Holdings or any
Restricted Subsidiary (other than Indebtedness or other liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets pursuant to a customary assignment and assumption agreement
that releases the Borrower, Holdings or such Restricted Subsidiary from further
liability, (y) any securities, notes, Capital

-104-

 

--------------------------------------------------------------------------------

 

Stock or other obligations received by the Borrower, Holdings or any such
Restricted Subsidiary from such transferee that are converted by the Borrower,
Holdings or such Restricted Subsidiary into cash within 180 days of their
receipt to the extent of the cash received in that conversion, and (z) any other
non-cash consideration in a total aggregate amount for all such non-cash
consideration pursuant to this subclause (z) not to exceed 2.0% of Consolidated
Total Assets;

(f)(i) any Recovery Event; provided that the requirements of Section 2.12(b) are
complied with in connection therewith and (ii) any event that would constitute a
Recovery Event but for the Dollar threshold set forth in the definition thereof;

(g)the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use of such Property by Holdings, the
Borrower or any of their respective Restricted Subsidiaries;

(h)the transfer for fair value of Property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred Property; provided that such transfer is
permitted under Section 7.7(h) or (u);

(i)the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(j)transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement;

(k)the Disposition of any Unrestricted Subsidiary for fair value;

(l)the transfer of Property (i) by the Borrower, Holdings or any Subsidiary
Guarantor to the Borrower or any other Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower, Holdings or any Guarantor for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(m)the sale of cash, Cash Equivalents or Permitted Liquid Investments in the
ordinary course of business;

(n)(i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7, (iv) payments permitted
by Section 7.8 and (v) sale and leaseback transactions permitted by Section
7.10;

(o)Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith;

(p)the transfer of Property (including Capital Stock of Subsidiaries) of the
Borrower, Holdings or any Subsidiary thereof to Borrower, Holdings or any
Subsidiary thereof for fair

-105-

 

--------------------------------------------------------------------------------

 

market value, provided that such transfer is otherwise permitted as an
Investment pursuant to Section 7.7;

(q)Dispositions of Property pursuant to a Requirement of Law issued by a
Governmental Authority;

(r)Dispositions or discounts of accounts receivable, or participations therein,
in connection with any Receivables Facility; and

(s)Dispositions of Property between or among Holdings, the Borrower and/or their
Restricted Subsidiaries as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (r) above.

For purposes of determining compliance with this Section 7.5, in the event that
any Disposition meets the criteria of more than one of the categories of
Dispositions described above, the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such Disposition
(or any portion thereof) and may include the amount and type of such Disposition
in one or more of the above clauses.

 

f.

Restricted Payments

.  Declare or pay any dividend on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
the Borrower or any Subsidiary, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or Property or in obligations of the Borrower or any Restricted
Subsidiary, or enter into any derivatives or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrower or any Restricted Subsidiary
to make payments to such Derivatives Counterparty as a result of any change in
market value of any such Capital Stock (collectively, “Restricted Payments”),
except:  

(a)any Restricted Subsidiary may make Restricted Payments to Holdings, the
Borrower or any Restricted Subsidiary;

(b)distributions or payments of Receivables Fees;

(c)the Borrower may make Restricted Payments to Holdings to permit Holdings to
pay (i) any Taxes which are due and payable by Holdings, the Borrower and the
Restricted Subsidiaries as part of a consolidated or similar group but only to
the extent such Taxes are attributable to Holdings, the Borrower and the
Restricted Subsidiaries, (ii) ordinary course corporate operating expenses and
other fees and expenses required to maintain its corporate existence, (iii)
reasonable fees and expenses in connection with compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any other Loan Document and (iv) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, reasonable fees and expenses incurred in connection with any debt or
equity offering by Holdings to the extent the proceeds thereof are (or, in the
case of an unsuccessful offering, were intended to be) used for the benefit of
the Borrower and the Restricted Subsidiaries, whether or not completed;

(d)Restricted Payments in the form of Capital Stock (other than Disqualified
Capital Stock) of the Borrower or Holdings;

-106-

 

--------------------------------------------------------------------------------

 

(e)Holdings, the Borrower or any Subsidiary may make Restricted Payments to,
directly or indirectly, purchase the Capital Stock of the Borrower or Holdings
from present or former officers, directors, consultants, agents or employees (or
their estates, trusts, family members or former spouses) of Holdings, the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of the applicable officer, director, consultant, agent or employee, or pursuant
to any equity subscription agreement, stock option or equity incentive award
agreement, shareholders’ or members’ agreement or similar agreement, plan or
arrangement; provided that the aggregate amount of payments under this clause
(e) in any fiscal year of the Borrower shall not exceed the sum of (i)
$20,000,000 in any fiscal year (which, if not used in any year, may be carried
forward to the next succeeding calendar year), plus (ii) any proceeds received
from key man life insurance policies, plus (iii) any proceeds received by the
Borrower or Holdings during such fiscal year from sales of the Capital Stock of
Holdings or the Borrower to directors, consultants, officers or employees of
Holdings, the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements, provided, further, that any Restricted
Payments permitted (but not made) pursuant to sub-clause (ii) or (iii) of this
clause (e) in any prior fiscal year may be carried forward to any subsequent
calendar year, and provided, further, that cancellation of Indebtedness owing to
Holdings, the Borrower or any Restricted Subsidiary by any member of management
of Holdings, the Borrower or its Restricted Subsidiaries in connection with a
repurchase of the Capital Stock of Holdings will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.6;

(f)noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards;

(g)[Reserved];

(h)the Borrower may make Restricted Payments to allow Holdings to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Capital Stock of any such Person;

(i)[Reserved];

(j)to the extent constituting Restricted Payments, Holdings, the Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5 (other than Section 7.5(n)) and
7.7);

(k)any non-wholly owned Restricted Subsidiary of the Borrower may declare and
pay cash dividends to its equity holders generally so long as the Borrower or
its respective Subsidiary which owns the equity interests in the Restricted
Subsidiary paying such dividend receives at least its proportional share thereof
(based upon its relative holding of the equity interests in the Restricted
Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary);

(l)any dividend paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this Section
7.6;

(m)provided that no Default or Event of Default is continuing or would result
therefrom, Holdings, the Borrower and their respective Restricted Subsidiaries
may make Restricted Payments to redeem or purchase the Capital Stock of the
Borrower or Holdings in an amount not to exceed the greater of $50,000,000 and
2.25% of Consolidated Total Assets in any fiscal year;

-107-

 

--------------------------------------------------------------------------------

 

(n)provided that no Default or Event of Default is continuing or would result
therefrom, other Restricted Payments in an amount not to exceed the Available
Amount; and

(o)Restricted Payments to repay, repurchase, redeem, defease, retire or
otherwise acquire Junior Debt, to the extent permitted pursuant to Section 7.8.

(p)provided that no Default or Event of Default is continuing or would result
therefrom, additional Restricted Payments so long as the Consolidated Total Net
Leverage Ratio is not in excess of 3.75 to 1.00 after giving effect to such
Restricted Payment.

 

g.

Investments

.  Make any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase any Capital Stock, bonds, notes,
debentures or other debt securities of, or all or substantially all of the
assets constituting an ongoing business from, or make any other similar
investment in, any other Person (all of the foregoing, “Investments”), except:  

(s)(i) extensions of trade credit in the ordinary course of business and (ii)
purchases and acquisitions of inventory, supplies, materials and equipment or
purchases of contract rights or licenses or leases of Intellectual Property in
each case in the ordinary course of business, to the extent such purchases and
acquisitions constitute Investments;

(t)Investments in Cash Equivalents and Investments that were Cash Equivalents
when made;

(u)Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Sections 7.2 to the extent arising as a result of Indebtedness
among Holdings, the Borrower or any Restricted Subsidiary and Guarantee
Obligations permitted by Section 7.2 and payments made in respect of such
Guarantee Obligations (other than Investments by a Loan Party in a Person that
is other than the Borrower or the Guarantors), (ii) the forgiveness or
conversion to equity of any Indebtedness permitted by Section 7.2 and (iii)
Guarantees by Holdings, the Borrower or any Restricted Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

(v)loans and advances to employees, consultants or directors of Holdings, the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business (excluding any reimbursement obligations in the ordinary course of
business in connection with ‘corporate credit cards’) in an aggregate amount
(for Holdings, the Borrower and all Restricted Subsidiaries) not to exceed
$5,000,000 at any one time outstanding;

(w)Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by Holdings, the Borrower or any of their
respective Restricted Subsidiaries in Holdings, the Borrower or any Person that,
prior to such Investment, is a Subsidiary Guarantor or is a Domestic Subsidiary
that becomes a Subsidiary Guarantor at the time of such Investment;

(x)Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a Subsidiary Guarantor or a part of the Borrower or any
Guarantor or becomes (whether or not such Person is a Wholly Owned Subsidiary) a
Subsidiary Guarantor in the manner contemplated by Section 6.8(c);

-108-

 

--------------------------------------------------------------------------------

 

(y)loans by Holdings, the Borrower or any of their respective Restricted
Subsidiaries to the employees, officers or directors of Holdings, the Borrower
or any of its Restricted Subsidiaries in connection with management incentive
plans; provided that such loans represent cashless transactions pursuant to
which such employees, officers or directors directly invest the proceeds of such
loans in the Capital Stock of Holdings;

(z)Investments by Holdings, the Borrower or any of their respective Restricted
Subsidiaries in joint ventures or similar arrangements and Non-Guarantor
Subsidiaries in an aggregate amount at any one time outstanding (for Holdings,
the Borrower and all Restricted Subsidiaries), not to exceed the sum of (A) $the
greater of $35,000,000 and 1.50% of Consolidated Total Assets plus (B) an amount
equal to the Available Amount; provided, that any Investment made pursuant to
this clause (h) for the purpose of funding a Permitted Acquisition permitted
under Section 7.7(f) shall not be deemed a separate Investment for the purposes
of this clause (h); provided, further, that no Investment may be made pursuant
to this clause (h) in any Unrestricted Subsidiary for the purpose of making a
Restricted Payment prohibited pursuant to Section 7.6;

(aa)Investments (including debt obligations) received in the ordinary course of
business by Holdings, the Borrower or any Restricted Subsidiary in connection
with the bankruptcy or reorganization of suppliers, customers and other Persons
and in settlement of delinquent obligations of, and other disputes with,
suppliers, customers and other Persons arising out of the ordinary course of
business;

(bb)Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary;

(cc)Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Closing Date and listed on Schedule 7.7 and, in
each case, any extensions or renewals thereof, so long as the amount of any
Investment made pursuant to this clause (k) is not increased at any time above
the amount of such Investment set forth on Schedule 7.7;

(dd)Investments of Holdings, the Borrower or any Restricted Subsidiary
consisting of Hedge Agreements permitted hereunder;

(ee)Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(ff)Investments arising as a result of payments permitted by Section 7.8(a);

(gg)Investments relating to any Receivables Subsidiary that, in the good faith
determination of the board of directors of the Borrower, are necessary or
advisable to effect such Receivables Facility or any repurchases in connection
therewith;

(hh)Investments arising directly out of the receipt by Holdings, the Borrower or
any Restricted Subsidiary of non-cash consideration for any sale of assets
permitted under Section 7.5; provided that such non-cash consideration shall in
no event exceed 25% of the total consideration received for such sale;

(ii)Investments resulting from pledges and deposits referred to in Sections
7.3(d) and (e);

-109-

 

--------------------------------------------------------------------------------

 

(jj)Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(kk)any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(ll)Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(mm)so long as no Default or Event of Default has occurred and is continuing,
additional Investments so long as the aggregate amount thereof outstanding at no
time exceeds the sum of (i) the greater of $50,000,000 and 2.25% of Consolidated
Total Assets plus (ii) an amount equal to the Available Amount; provided that no
Investment may be made pursuant to this clause (u) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment prohibited pursuant to
Section 7.6;

(nn)advances of payroll payments to employees, or fee payments to directors or
consultants, in the ordinary course of business;

(oo)Investments constituting loans or advances by the Borrower to Holdings in
lieu of Restricted Payments permitted pursuant to Section 7.6; and

(pp)so long as no Default or Event of Default has occurred and is continuing,
additional Investments so long as the Consolidated Total Net Leverage Ratio is
not in excess of 3.75 to 1.00 after giving effect to such Investment.  

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).  Notwithstanding the foregoing, no Investment in an Unrestricted
Subsidiary is permitted under this Section 7.7 unless such Investment is
permitted pursuant to clause (h) or (u) above.  

 

h.

Optional Payments and Modifications of Certain Debt Instruments

.  

i.Make any optional or voluntary payment, prepayment, repurchase or redemption
of, or otherwise voluntarily or optionally defease principal, interest or other
amounts in respect of any Permitted Subordinated Indebtedness or Junior Debt;
provided that Holdings, the Borrower or any Restricted Subsidiary may (i) so
long as no Default or Event of Default has occurred and is continuing, prepay
any Permitted Subordinated Indebtedness (or any Permitted Refinancing thereof)
or Junior Debt (or any Permitted Refinancing thereof) with amounts constituting
the Available Amount and (ii) refinance, replace or extend any Permitted
Subordinated Indebtedness (or any Permitted Refinancing thereof) or Junior Debt
to the extent permitted by Section 7.2.

ii.Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Junior Debt or
Permitted Subordinated Indebtedness, in any manner that is materially adverse to
the Lenders without the prior consent of the

-110-

 

--------------------------------------------------------------------------------

 

Administrative Agent (with the approval of the Required Lenders); provided that
nothing in this Section 7.8(b) shall prohibit the refinancing, replacement,
extension or other similar modification of Permitted Subordinated Indebtedness
to the extent otherwise permitted by Section 7.2.

 

i.

Transactions with Affiliates

.  Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of Property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than
Holdings, the Borrower or any Restricted Subsidiary) unless such transaction is
(a) otherwise not prohibited under this Agreement and (b) upon fair and
reasonable terms no less favorable to Holdings, the Borrower or such Restricted
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, Holdings, the Borrower and the Restricted Subsidiaries may (i)
undertake transactions between and among the Borrower and Guarantors, (ii) make
Restricted Payments not prohibited by Section 7.6 and any Investments not
prohibited by Section 7.7, (iii) issue any Capital Stock not prohibited
hereunder, (iv) issue any Capital Stock, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans, or indemnities provided
on behalf of employees or directors and approved by the board of directors or
senior management of the Borrower, (v) without being subject to the terms of
this Section 7.9, enter into any transaction with any Person that is an
Affiliate of Holdings or the Borrower only by reason of such Person and Holdings
or the Borrower, as applicable, having common directors and (vi) undertake
transactions in connection with Receivables Transactions.  For the avoidance of
doubt, this Section 7.9 shall not apply to employment, bonus, retention and
severance arrangements with, and payments of compensation, indemnities, cost
reimbursements or benefits to or for the benefit of, current or former
employees, consultants, officers or directors of Holdings, the Borrower or any
of their respective Restricted Subsidiaries in the ordinary course of
business.  For purposes of this Section 7.9, any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (b) of the
first sentence hereof if such transaction is approved by a majority of the
Disinterested Directors of the board of directors of Holdings, the Borrower or
such Restricted Subsidiary, as applicable.  “Disinterested Director” shall mean,
with respect to any Person and transaction, a member of the Board of Directors
of such Person who does not have any material direct or indirect financial
interest in or with respect to such transaction.  

 

j.

Sales and Leasebacks

.   Enter into any arrangement with any Person providing for the leasing by
Holdings, the Borrower or any Restricted Subsidiary of real or personal Property
which is to be sold or transferred by Holdings, the Borrower or such Restricted
Subsidiary (a) to such Person or (b) to any other Person to whom funds have been
or are to be advanced by such Person on the security of such Property or rental
obligations of Holdings, the Borrower or such Restricted Subsidiary, except for
(i) any such arrangement entered into in the ordinary course of business of
Holdings, the Borrower and its Subsidiaries, (ii) sales or transfers by the
Borrower or any Guarantor to the Borrower or any other Guarantor, (iii) sales or
transfers by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iv) any such arrangement to the extent that
the fair market value of such Property does not exceed $35,000,000 in the
aggregate for all such arrangements; provided that the Borrower and the
Subsidiary Guarantors shall comply with the requirements of Section 2.12(b), to
the extent applicable, in connection with any transaction described in the
foregoing clauses (i), (ii), (iii) and (iv).

 

k.

[Reserved]

.

-111-

 

--------------------------------------------------------------------------------

 

 

l.

Negative Pledge Clauses

.  Enter into any agreement that prohibits or limits the ability of Holdings,
the Borrower or any of their respective Restricted Subsidiaries to create,
incur, assume or suffer to exist any Lien upon any of its Property, whether now
owned or hereafter acquired, to secure the Obligations or, in the case of any
Guarantor, its obligations under the Guarantee and Collateral Agreement, other
than:  

(a)this Agreement, the other Loan Documents and the Senior Notes Indenture;

(b)any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof);

(c)software and other Intellectual Property licenses pursuant to which Holdings,
the Borrower or such Restricted Subsidiary is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets that are the subject
of the applicable license);

(d)Contractual Obligations incurred in the ordinary course of business
containing customary terms which limit Liens on the assets that are the subject
of the applicable Contractual Obligation and customary provisions restricting
assignment of such Contractual Obligations;

(e)any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

(f)prohibitions and limitations in effect on the date hereof and listed on
Schedule 7.12;

(g)customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(h)customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(i)customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder;

(j)any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(k)restrictions imposed by applicable law;

(l)restrictions imposed by any Permitted Other Indebtedness (i) that are
consistent with the definition thereof or otherwise consistent with prevailing
market practice for similar types of Indebtedness at the time such restrictions
are incurred and (ii) to which the Administrative Agent has not objected after
having been afforded a period of at least five Business Days to review such
restrictions;

-112-

 

--------------------------------------------------------------------------------

 

(m)restrictions in respect of Indebtedness secured by Liens permitted by Section
7.3(h) relating solely to the assets or proceeds thereof secured by such
Indebtedness to the extent required to be so limited by such Sections; and

(n)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.  

 

m.

Clauses Restricting Subsidiary Distributions

.  Except pursuant to the Senior Notes Indenture, enter into any consensual
encumbrance or restriction on the ability of any Restricted Subsidiary to: (i)
make Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, Holdings, the Borrower or
any Restricted Subsidiary or (ii) make Investments in the Borrower or any
Restricted Subsidiary, in either case except for such encumbrances or
restrictions existing under or by reason of:

(a)any restrictions on Investments existing under the Loan Documents or under
the documentation governing Indebtedness permitted to be incurred under Section
7.2(t) provided such restrictions are not more restrictive, taken as a whole,
than those contained herein ;

(b)any restrictions with respect to such Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary;

(c)customary net worth provisions contained in Real Property leases entered into
by Holdings, the Borrower and its Restricted Subsidiaries, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of Holdings the Borrower and its
Restricted Subsidiaries to meet their ongoing obligations;

(d)any restrictions contained in agreements related to Indebtedness of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case such
restriction shall relate only to such Indebtedness and/or such Non-Guarantor
Subsidiary and its Restricted Subsidiaries);

(e)any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary;

(f)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(g)restrictions contained in agreements related to secured Indebtedness
permitted pursuant to Sections 7.2(c), 7.2(j) or 7.2(s) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

(h)any restrictions regarding licenses or sublicenses by Holdings, the Borrower
and its Restricted Subsidiaries of Intellectual Property in the ordinary course
of business (in which case such restriction shall relate only to such
Intellectual Property);

(i)customary provisions in Contractual Obligations restricting the assignment of
any agreement incurred in the ordinary course of business;

-113-

 

--------------------------------------------------------------------------------

 

(j)customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(k)customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest; and

(l)customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder.

 

n.

[Reserved]

.  

 

o.

Limitation on Hedge Agreements

.  Enter into any Hedge Agreement other than Hedge Agreements entered into in
the ordinary course of business, and not for speculative purposes.  

 

p.

Changes in Jurisdictions of Organization; Name

.  In the case of any Loan Party, change its name or change its jurisdiction of
organization, in either case except upon prompt written notice to the Collateral
Agent and delivery to the Collateral Agent, of all additional executed financing
statements, financing change statements and other documents reasonably requested
by the Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for in the Security Documents.  

(j)EVENTS OF DEFAULT

 

a.

Events of Default

.  If any of the following events shall occur and be continuing:  

(a)The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b)Any certification, representation or warranty made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document, shall in either
case prove to have been inaccurate in any material respect and such inaccuracy
is adverse to the Lenders on or as of the date made or furnished; or

-114-

 

--------------------------------------------------------------------------------

 

(c)Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a), Section 6.7(a) or Section 7; provided
that, for the avoidance of doubt, any Event of Default under Section 7.1 remains
an Event of Default subject to cure as contemplated by Section 8.2 until so
cured; or

(d)Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after the earlier of the date
that (x) such Loan Party receives from the Administrative Agent or the Required
Lenders notice of the existence of such default or (y) a Responsible Officer of
such Loan Party has knowledge thereof; or

(e)Holdings, the Borrower or any of its Restricted Subsidiaries shall (i)
default in making any payment of any principal (or, with respect to Hedge
Agreements, any amount due following termination of such Hedge Agreement) of any
Indebtedness for Borrowed Money (excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness for
Borrowed Money beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness for Borrowed Money was created; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness for Borrowed Money or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event of default shall occur (it being understood that with respect to Hedge
Agreements, the occurrence of termination events or additional termination
events pursuant to the terms of such Hedge Agreements are not defaults in the
observance  or performance of such Hedge Agreement), the effect of which payment
or other default or other event of default is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness for Borrowed Money to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or to
become payable; provided that (A) a default, event or condition described in
this paragraph shall not at any time constitute an Event of Default unless, at
such time, one or more defaults or events of default of the type described in
this paragraph shall have occurred and be continuing with respect to
Indebtedness for Borrowed Money the outstanding amount due of which individually
exceeds $25,000,000, and in the case of Indebted

-115-

 

--------------------------------------------------------------------------------

 

ness for Borrowed Money of the types described in clauses (i) and (ii) of the
definition thereof, with respect to such Indebtedness which exceeds such amount
either individually or in the aggregate and (B) this paragraph (e) shall not
apply to (i) secured Indebtedness that becomes due as a result of the sale,
transfer, destruction or other disposition of the Property or assets securing
such Indebtedness for Borrowed Money if such sale, transfer, destruction or
other disposition is not prohibited hereunder and under the documents providing
for such Indebtedness or (ii) any Guarantee Obligations except to the extent
such Guarantee Obligations shall become due and payable by any Loan Party and
remain unpaid after any applicable grace period or period permitted following
demand for the payment thereof; or

(f)(i) Holdings, the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against substantially all of its assets that results in the entry of an
order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
Holdings, the Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall consent to or approve of, or acquiescence in, any
of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall generally not, or shall be

-116-

 

--------------------------------------------------------------------------------

 

unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)(i) Holdings, the Borrower or any of its Restricted Subsidiaries shall incur
any liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302(a) of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Holdings, the Borrower or any of its Restricted Subsidiaries, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA, (iv)
any Single Employer Plan shall terminate in a distress termination under Section
4041(c) of ERISA or in an involuntary termination by the PBGC under Section 4042
of ERISA, (v) Holdings, the Borrower or any of its Restricted Subsidiaries
shall, or is reasonably likely to, incur any liability as a result of a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan or
a Commonly Controlled Plan; and in each case in clauses (i) through (vi) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to result in a direct obligation of Holdings,
the Borrower or any of its Restricted Subsidiaries to pay money that could have
a Material Adverse Effect; or

(h)One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary if such Immaterial Subsidiary has less than $25,000,000 in
Consolidated Total Assets) involving for Holdings, the Borrower and any such
Restricted Subsidiaries taken as a whole a liability (not paid or fully covered
by third-party insurance or effective indemnity) of $25,000,000 (net of any
amounts which are covered by insurance or an effective indemnity) or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(i)(i) Any of the Loan Documents shall cease, for any reason (other than by
reason of the express release thereof in accordance with the terms thereof) to
be in full force and effect or shall be asserted in writing by any Loan

-117-

 

--------------------------------------------------------------------------------

 

Party not to be in effect or not to be a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the
Borrower and its Restricted Subsidiaries on a consolidated basis shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected security interest (having the priority required by this Agreement or
the relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from limitations of foreign laws, rules and regulations as they apply to
pledges of Capital Stock in Foreign Subsidiaries or the application thereof, or
solely from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Guarantee and Collateral Agreement or to file UCC continuation statements, or
(y) such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is solely the
result of any failure by the Collateral Agent to take any action within its
control necessary to secure the validity, perfection or priority of the liens or
(iii) the Guarantees pursuant to the Security Documents by any Loan Party of any
of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by any Loan
Party not to be in effect or not to be legal, valid and binding obligations; or

(j)(i) Holdings (or a successor to Holdings pursuant to a transaction not
prohibited hereunder) shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Borrower, (ii) the occurrence of a Change of Control (as
defined in the Senior Notes Indenture) or (iii) for any reason whatsoever, (x)
during any period of twelve (12) consecutive months, a majority of the Board of
Directors of Holdings shall cease to be Continuing Directors or (y) any “person”
or “group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the date hereof), other than the Permitted Investors, shall own, directly or
indirectly, beneficially or of record, shares representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Holdings (other than a transaction following which holders of
securities that represented 100% of such aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Holdings immediately
prior to such transaction (or other securities into which such securities are
converted as part of such transaction) own, directly or indirectly, shares
representing at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the surviving

-118-

 

--------------------------------------------------------------------------------

 

Person in such transaction immediately after such transaction) (any of the
foregoing, a “Change of Control”).

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable
in each case without presentment, demand, protest or other requirement of any
kind each of which are expressly waived by each Loan Party, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable in each case without presentment, demand,
protest or other requirement of any kind each of which are expressly waived by
each Loan Party.  In the case of all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been backstopped or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrower hereunder and under the other Loan
Documents.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrower then due and owing hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).

 

b.

Specified Equity Contributions

.  For purposes of determining compliance with Section 7.1 only (and not any
other provision of this Agreement, including any such other provision that
utilizes a calculation of Consolidated EBITDA) any equity contribution (other
than Disqualified Capital Stock) made by Holdings or any of the other direct or
indirect equityholders of the Borrower to the Borrower on or after the Closing
Date and on or prior to the day that is 10 Business Days after the day on which
financial statements are required to be delivered for such fiscal quarter
pursuant to Section 6.1 shall, at the request of the Borrower made at the time
of such contribution, be included in the calculation of Consolidated EBITDA
solely for the purposes of determining compliance with such financial covenants
at the end of such fiscal quarter and any subsequent period that includes such
fiscal quarter (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that, (a)
there shall be no more than (i) two quarters in each four consecutive fiscal
quarter period and (ii) five quarters during the term of this Agreement in
respect of which a Specified Equity Contribution is made, (b) the amount of any
Specified Equity Contribution shall be no more than the amount required to cause
the Borrower to be in pro forma compliance with the financial covenants
specified above after giving pro forma effect to the application of proceeds
required by clause (d) below, (c) all Specified Equity Contributions shall be
disregarded for purposes of determining any baskets with respect to the
covenants contained in the applicable Loan Document, for purposes of determining
pricing and for any other purpose, and may not be used to make a restricted
payment and (d) the proceeds of all Specified Equity Contributions will be
applied as a mandatory prepayment to the Term Facilities (and, solely for
purposes of calculating compliance with the Con

-119-

 

--------------------------------------------------------------------------------

 

solidated Total Net Leverage Ratio for such fiscal quarter, such prepayment
shall be deemed to have been received as of the last date of such fiscal
quarter).

If, after the making of the Specified Equity Contribution and the recalculations
of Consolidated EBITDA and Consolidated Total Net Leverage pursuant to the
preceding paragraph, the Borrower shall then be in compliance with the
requirements of Section 7.1, the Borrower shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable Event of Default that had occurred shall be deemed
cured.  

 

c.

Treatment of Certain Payments

.  Subject to the terms of any applicable intercreditor agreement, any amount
received by the Administrative Agent or the Collateral Agent from any Loan Party
(or from proceeds of any Collateral) following any acceleration of the
Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 8.1(f)(i) or (ii), in each case that is continuing, shall
be applied:  (i) first, ratably, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent or the Collateral Agent from
the Borrower (other than in connection with any Specified Hedge Agreements or
Cash Management Obligations), (ii) second, towards (x) the payment of interest
and fees then due from the Borrower hereunder and (y) the making of periodic
payments in respect of Specified Hedge Agreements then due, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (iii) third, towards payment of other Obligations
(including Cash Management Obligations and Obligations of the Loan Parties owing
under or in respect of any Specified Hedge Agreements (except as set forth in
clause (ii)(y) above) then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties and (iv) last, the balance, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
any Requirement of Law.

(k)THE AGENTS

 

a.

Appointment

.  Morgan Stanley is hereby appointed the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and each Lender
hereby authorizes Morgan Stanley to act as the Administrative Agent and the
Collateral Agent in accordance with the terms hereof and the other Loan
Documents.  The provisions of this Section 9 (other than as expressly provided
herein) are solely for the benefit of the Agents and the Lenders and no Loan
Party shall have any rights as a third party beneficiary of any of the
provisions of this Section 9 (other than as expressly provided herein).  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Holdings,
the Borrower or any of its Subsidiaries.  Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the Lead
Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents and all of the other benefits of this Section
9.  

-120-

 

--------------------------------------------------------------------------------

 

 

b.

Delegation of Duties

.  Each Agent may execute any of its duties under the applicable Loan Documents
by or through any of its branches, sub-agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Neither Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in-fact selected by it with reasonable care.  All of the
rights, benefits, and privileges (including the exculpatory and indemnification
provisions of Section 9.4 and of Section 9.8) shall apply to any such sub-agent
and to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by the Administrative Agent such sub-agent shall only have
obligations to the Administrative Agent and not to any Loan Party, Lender or any
other Person and no Loan Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

c.

Powers and Duties

.  Each Lender irrevocably authorizes each Agent to take such action on such
Lender’s behalf and to exercise such powers, rights and remedies hereunder and
under the other Loan Documents as are specifically delegated or granted to such
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto.  In the event that any
obligations (other than the Obligations) are permitted to be incurred hereunder
and secured by Liens permitted to be incurred hereunder on all or a portion of
the Collateral, each Lender authorizes the Administrative Agent to enter into
intercreditor agreements, subordination agreements and amendments to the
Security Documents to reflect such arrangements on terms acceptable to the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under the agency doctrine of
any applicable law.  Instead, such term is used merely as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.  

 

d.

Exculpatory Provisions

.  Neither any Agent nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (ii) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder or for the financial condition
or business affairs of any Loan Party or any other Person liable for the payment
of any Obligations.  The Agents shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party,
except that the Administrative Agent shall confirm the receipt of the items
expressly required to be delivered to it pursuant to Section 5 of this
Agreement.

-121-

 

--------------------------------------------------------------------------------

 

 

e.

Reliance by the Agents

.  The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by the Agents.  The Agents
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Agents shall be fully
justified in failing or refusing to take any action under the applicable Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under the applicable Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.  

 

f.

Notice of Default

.  Neither Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default unless such Agent has received written notice
from a Lender, Holdings or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default.”  In the event that an Agent receives such a notice, such Agent shall
give notice thereof to the Lenders.  The Agents shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility); provided that unless and
until such Agent shall have received such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.  

 

g.

Non-Reliance on Agents and Other Lenders

.  Each Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under the applicable Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, Property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any
Lender with any credit or other infor

-122-

 

--------------------------------------------------------------------------------

 

mation concerning the business, operations, Property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.  

 

h.

Indemnification

.  The Lenders agree to indemnify each Agent, the Swingline Lender and any
Issuing Bank in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section 9.8 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or any Issuing
Bank in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or any Issuing Bank under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s, Swingline Lender’s or such Issuing Bank’s
gross negligence or willful misconduct.  The agreements in this Section 9.8
shall survive the payment of the Loans and all other amounts payable
hereunder.  

 

i.

Agent in Its Individual Capacity

.  Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under the applicable Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.  

 

j.

Successor Administrative Agent, Collateral Agent, Swingline Lender and Issuing
Bank

.  

i.The Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to the Lenders and the Borrower, effective upon
appointment of a successor in the manner contemplated by this Section
9.10(a).  The Administrative Agent shall have the right to appoint a financial
institution to act as the Administrative Agent and/or the Collateral Agent
hereunder reasonably acceptable the Borrower (provided that Borrower approval
shall not be required if an Event of Default under Section 8.1(a) or 8.1(f) has
occurred and is continuing) and the Required Lenders, and the Administrative
Agent’s resignation shall become effective on the earlier of (i) the acceptance
of such successor the Administrative Agent by the Borrower (if applicable) and
the Required Lenders or (ii) the 60th day after such notice of
resignation.  Upon any such notice of resignation, if a successor to the
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, upon five (5)
Business Days’ notice to the Borrower, to appoint a successor to the
Administrative Agent reasonably acceptable to the Borrower (provided that
Borrower approval shall not

-123-

 

--------------------------------------------------------------------------------

 

be required if an Event of Default under Section 8.1(a) or 8.1(f) has occurred
and is continuing).  If neither Required Lenders nor the Administrative Agent
have appointed a successor Administrative Agent by the 60th day after such
notice of resignation, such resignation shall nevertheless thereupon become
effective and the Required Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent until such time, if any, as the Required Lenders appoint a
successor agent as provided for above; provided, that until a successor to the
Administrative Agent is so appointed by Required Lenders or the Administrative
Agent, the Administrative Agent, by notice to the Borrower and Required Lenders,
may retain its role as the Collateral Agent under any Security Document.  Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor to the Administrative Agent, that successor to the Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor to the
Administrative Agent all sums, Securities and other items of Collateral held
under the Security Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor to the Administrative Agent under the Loan Documents and (ii) execute
and deliver to such successor to the Administrative Agent such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor of the
Administrative Agent of the security interests created under the Security
Documents, whereupon such retiring Administrative Agent shall be discharged from
its duties and obligations hereunder.  Except as provided above, any resignation
of Morgan Stanley or its successor as the Administrative Agent pursuant to this
Section 9.10 shall also constitute the resignation of Morgan Stanley or its
successor as the Collateral Agent.  After the Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent hereunder.  Except as provided
above, any successor to the Administrative Agent appointed pursuant to this
Section 9.10, upon its acceptance of such appointment, becomes the successor to
the Collateral Agent for all purposes hereunder.  If Morgan Stanley or its
successor as the Administrative Agent pursuant to this Section 9.10 has resigned
as the Administrative Agent but retained its role as the Collateral Agent and no
successor the Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence within thirty (30) days of such resignation,
Morgan Stanley or its successor may resign as the Collateral Agent upon notice
to the Borrower and Required Lenders at any time.  

ii.The Collateral Agent may resign at any time by giving prior written notice
thereof to Lenders and the Borrower, effective upon appointment of a successor
in the manner contemplated in this Section 9.10(b).  The Administrative Agent
shall have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower (except if an
Event of Default has occurred and is continuing) and the Required Lenders, and
the Collateral Agent’s resignation shall become effective on the earlier of (i)
the acceptance of such successor Collateral Agent by the Borrower (if
applicable) and the Required Lenders or (ii) the 60th day after such notice of
resignation.  Upon any such notice of resignation, if a successor to the
Collateral Agent has not already been appointed by the Administrative Agent, the
Required Lenders shall have the right, upon five (5) Business Days’ notice to
the Administrative Agent, to appoint a successor Collateral Agent.  If no
successor agent has accepted appointment as Collateral Agent by the date that is
60 days following a retiring Collateral Agent’s notice of resignation, the
retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and the Required Lenders shall be deemed to have succeeded to and
become vested with all of the rights, powers, privileges and duties of the
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  Upon the acceptance of any
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
that the successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent under this Agreement and the Security Documents, and the retiring
Collateral Agent under this Agreement shall promptly (i) transfer to such
successor Collateral Agent all sums, Secu

-124-

 

--------------------------------------------------------------------------------

 

rities and other items of Collateral held hereunder or under the Security
Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Security Documents and (ii)
execute and deliver to such successor Collateral Agent or otherwise authorize
the filing of such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Collateral Agent of the security interests created under the
Security Documents, whereupon such retiring Collateral Agent shall be discharged
from its duties and obligations under this Agreement and the Security
Documents.  After any retiring Collateral Agent’s resignation hereunder as the
Collateral Agent, the provisions of this Agreement and the Security Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Security Documents while it was the Collateral Agent
hereunder.

iii.In connection with the execution of any intercreditor arrangements pursuant
to Section 7.3(a) and notwithstanding anything to the contrary set forth in this
Agreement, the Collateral Agent shall have the right to resign by giving prior
written notice thereof to the Lenders and the Borrower, effective upon
appointment of a successor Collateral Agent in the manner contemplated by this
Section 9.10(c).  The Collateral Agent shall have the right to appoint a
financial institution that, in the ordinary course of its business, serves as
agent for debt facilities as the Collateral Agent hereunder. The Collateral
Agent’s resignation shall become effective, unless otherwise specified by the
Collateral Agent in its notice of resignation, on the earlier of (i) the
successor Collateral Agent’s acceptance of such appointment or (ii) the
effective date of the applicable intercreditor arrangements. If no successor
agent has accepted appointment as Collateral Agent by the effective date of the
applicable intercreditor arrangements (or such later date as specified in the
notice of resignation), the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall be deemed
to have succeeded to and become vested with all of the rights, powers,
privileges and duties of the Collateral Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. Upon
the acceptance of any appointment as the Collateral Agent hereunder by a
successor Collateral Agent, the successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the Security Documents
without the consent of the Borrower, the Lenders or any other Agent hereunder,
and the retiring Collateral Agent under this Agreement shall promptly (i)
transfer to such successor Collateral Agent all sums, Securities and other items
of Collateral held hereunder or under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Security Documents and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. Each party hereto agrees to
execute and deliver any waivers or amendments with respect to any Loan Document
to which it is a party that the retiring Collateral Agent reasonably determines
is necessary in connection its resignation pursuant to this Section 9.10(c).
After any retiring Collateral Agent’s resignation hereunder as the Collateral
Agent, the provisions of this Agreement and the Security Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Security Documents while it was the Collateral Agent hereunder.

iv.Any resignation of Morgan Stanley or its successor as the Administrative
Agent pursuant to this Section shall also constitute the resignation of Morgan
Stanley or its successor as the Swingline Lender and Issuing Bank, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swingline Lender and
Issuing Bank for all purposes hereunder.  In such event (a) any outstanding
Swingline Loans made by the re

-125-

 

--------------------------------------------------------------------------------

 

tiring Administrative Agent in its capacity as Swingline Lender shall be repaid
in accordance with Section 2.7(b), (b) upon such prepayment, the retiring
Administrative Agent and Swingline Lender shall surrender any Swingline Note
held by it to the Borrower for cancellation and (c) the Borrower shall issue, if
so requested by the successor Administrative Agent and Swingline Lender, a new
Swingline Note to the successor Administrative Agent and Swingline Lender, in
the principal amount of the Swingline Loan Sublimit then in effect and with
other appropriate insertions.

 

k.

Authorization to Release Liens and Guarantees

.  The Collateral Agent is hereby irrevocably authorized by each of the Lenders
to effect any release or subordination of Liens or Guarantee Obligations
contemplated by Section 10.15.  

 

l.

Withholding Taxes

.  To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Code or any other authority of the United States or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 2.20 and without
limiting or expanding the obligation of the Borrower to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  The agreements
in this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.

(l)MISCELLANEOUS

 

a.

Amendments and Waivers

.  

i.Subject to Section 2.25, neither this Agreement, any other Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1.  The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent (and Collateral Agent
as applicable) and each Loan Party party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights or obligations of the Agents, the Swingline Lender, the Issuing Banks,
the Lenders or of the Loan Parties or their Subsidiaries hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the Agents
may specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (1) (i) forgive or reduce the principal amount or extend the
final scheduled date of maturity of

-126-

 

--------------------------------------------------------------------------------

 

any Loan, extend the scheduled date or reduce the amount of any amortization
payment in respect of any Term Loan, reduce the stated rate of any interest, fee
or premium payable hereunder (except (A) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (B) that any
amendment or modification of defined terms used in the financial ratios in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender (including
any Defaulting Lender) directly and adversely affected thereby; (ii) amend,
modify or waive any provision of this paragraph (a) of this Section 10.1 without
the written consent of all Lenders (other than any Defaulting Lender); (iii)
reduce any percentage specified in the definition of Required Lenders, consent
to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release or
subordinate the Liens on all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders (other than any Defaulting Lender); (iv) reduce the percentage
specified in the definition of Majority Facility Lenders with respect to any
Facility without the written consent of all Lenders (other than any Defaulting
Lender) under such Facility; (v) amend, modify or waive any provision of Section
9 without the consent of the Administrative Agent or Collateral Agent or any
provision of any Loan Document as the same applies to the rights and obligations
of any Agent, in each case, without the written consent of each Agent directly
and adversely affected thereby; (vi) amend, modify or waive any provision of
Section 2.6 or 2.7 with respect to Swingline Loans without the written consent
of the Swingline Lender; (vii) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Banks; (viii) amend the provisions of
Sections 2.18(a), 2.18(b), 2.18(c), 8.3 or 10.7(a) in a manner that would by its
terms alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification) or (ix) amend, modify or waive any provision of Section 5.2 with
respect to Revolving Loans without the written consent of the Majority Facility
Lenders in respect of the Revolving Facility; and (2) subject to the foregoing
clause (1), disproportionately affect a Defaulting Lender without the written
consent of such Defaulting Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing unless limited by the terms of such
waiver; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.

ii.Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (b) to include appropriately, after the effectiveness of any
such amendment (or amendment and restatement), the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders, as applicable.  

iii.[Reserved].  

-127-

 

--------------------------------------------------------------------------------

 

iv.Furthermore, notwithstanding the foregoing, if following the Closing Date,
(i) the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of this Agreement or any other Loan Document or (ii)
the Administrative Agent and the Borrower shall have jointly agreed to make
adjustments to this Agreement necessary in order to reflect a change in the
financial reporting convention pursuant to Section 6.13, then in each case the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.  

v.Furthermore, notwithstanding the foregoing, no Lender consent is required to
effect any amendment, modification or supplement to any intercreditor agreement
or arrangement permitted under this Agreement or in any document pertaining to
any Indebtedness permitted hereby that is permitted to be secured by the
Collateral, including any Incremental Loan, for the purpose of adding the
holders of such Indebtedness (or their representatives) as a party thereto and
otherwise causing such Indebtedness to be subject thereto, in each case as
contemplated by the terms of such intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and; provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

b.

Notices

.  

i.All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three Business Days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice or other electronic transmission,
when received, addressed as follows in the case of Holdings, the Borrower, the
Agents, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:  

 

Holdings:

Engility Holdings, Inc.
4803 Stonecroft Boulevard
Chantilly, VA 20151
Attention:  Legal Department
Telecopy:  (703) 449-3400
Telephone:  (703) 633-8300

 

With a copy to:

Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800

 



Nashville, TN 37201

 



Attention: Ryan Thomas

-128-

 

--------------------------------------------------------------------------------

 

Telecopy:  (615) 742-7765
Telephone:  (615) 742-2778

 

 

The Borrower:

Engility Corporation
4803 Stonecroft Boulevard
Chantilly, VA 20151
Attention:  Legal Department
Telecopy:  (703) 449-3400
Telephone:  (703) 633-8300

 

With a copy to:

Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800

 



Nashville, TN 37201

 



Attention: Ryan Thomas

Telecopy:  (615) 742-7765
Telephone:  (615) 742-2778

 

Agents:

Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036,
Attention:  MS Agency
Telecopy:  (212) 507-6680
Telephone:  (917) 260-0588
Email:  AGENCY.BORROWERS@morganstanley.com

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.  

ii.Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Agents, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Notwithstanding any other provision of this Agreement, no
Indemnitee will be responsible or liable to the Borrower or any other Person or
entity for damages arising from the use by others of any information or other
materials obtained through internet, electronic, telecommunications or other
information transmission systems except to the extent such damages have resulted
from the bad faith, willful misconduct or gross negligence of such Indemnitee or
any of its affiliates or controlling persons or any of the officers, directors,
employees, agents or members of any of the foregoing (to the extent determined
by a final, non-appealable judgment a court of competent jurisdiction).

 

c.

No Waiver; Cumulative Remedies

.  No failure to exercise and no delay in exercising, on the part of any Agent
or any Lender, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  

-129-

 

--------------------------------------------------------------------------------

 

 

d.

Survival of Representations and Warranties

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans and other extensions of credit
hereunder.  

 

e.

Payment of Expenses; Indemnification

.  Except with respect to Taxes which are addressed solely in Section 2.20, the
Borrower agrees (a) to pay or reimburse each Agent for all of its reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
syndication of the Facilities (other than fees payable to syndicate members) and
the development, preparation, execution and delivery of this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith and any amendment, supplement or modification thereto, and, as to the
Agents only, the administration of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements and other charges of a
single firm of counsel to the Agents (plus one firm of specialist counsel and,
in each case, one firm of local counsel per material jurisdiction as may
reasonably be necessary in connection with collateral matters) in connection
with all of the foregoing, (b) to pay or reimburse each Lender and each Agent
for all their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights under this Agreement
or in a bankruptcy case or insolvency proceeding, the other Loan Documents and
any such other documents, including the documented fees and disbursements of a
single firm of counsel (and, if necessary, a single firm of specialist counsel
and, in each case, a single firm of local counsel per material jurisdiction as
may reasonably be necessary, for the Agents and the Lenders, taken as a whole)
(and, in each case, in the case of an actual or perceived conflict of interest
another firm of counsel for such affected Indemnitee), and (c) to pay, indemnify
or reimburse each Lender, each Agent, each Issuing Bank and each Lead Arranger
in any capacity to which it may have been appointed by the Borrower in
connection with the Refinancing and each of their respective affiliates, and
each of their respective officers, partners, directors, employees, trustees,
advisors, agents, sub-agents, representatives, attorneys and controlling
Persons, as well as the respective heirs, successors and assigns of the
foregoing (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against, any and all other liabilities, obligations, losses, damages,
penalties, costs, expenses or disbursements, joint or several, arising out of
any actions, judgments or suits of any kind or nature whatsoever, arising out of
or in connection with any claim, action or proceeding (including any
investigations or inquiries) relating to or otherwise with respect to the
execution, delivery, enforcement, performance and administration of the
Engagement Letter, this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans, the transmission of information or other materials through the internet,
electronic, telecommunications or other information transmission systems, or the
violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of the Borrower, any of its Subsidiaries or any of
the Properties and the fees and disbursements and other charges of legal counsel
in connection with actions or proceedings (including any inquiry or
investigation) or claim (including in connection with the enforcement of the
indemnification obligations set forth herein), whether or not any Indemnitee is
a party to any action, suit, proceeding or claim out of which any such expenses
arise, by any Indemnitee against Holdings, the Borrower, the Guarantors, any of
their respective Affiliates or any other Person hereunder (all the foregoing in
this clause (c), collectively, the “Indemnified Liabilities”); provided that,
neither Holdings nor the Borrower shall have any obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are determined by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (i) the gross negligence
or willful misconduct of such Indemnitee or its Related Persons (to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction), (ii) a material breach of the Loan Documents by such Indemnitee
or its Related Persons

-130-

 

--------------------------------------------------------------------------------

 

or (iii) disputes solely among Indemnitees or their Related Persons (it being
understood that this clause (iii) shall not apply to the indemnification of an
Agent or Lead Arranger in a suit involving an Agent or Lead Arranger in its
capacity as such).  For purposes hereof, a “Related Person” of an Indemnitee
means (i) if the Indemnitee is any Agent or any of its affiliates or their
respective officers, partners, directors, employees, agents, representatives,
attorneys and controlling Persons, any of such Agent and its affiliates and
their respective officers, directors, employees, agents and controlling Persons,
and (ii) if the Indemnitee is any Lender or any of its affiliates or their
respective officers, directors, employees, agents, trustees, and controlling
Persons, any of such Lender and its affiliates and their respective officers,
directors, employees, agents, trustees, and controlling Persons.  All amounts
due under this Section 10.5 shall be due and payable promptly after receipt of a
reasonably detailed invoice therefor.  Statements payable by the Borrower
pursuant to this Section 10.5 shall be submitted to the Borrower at the address
thereof set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent.  The agreements in this Section 10.5 shall survive repayment of the
Obligations.  To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against each Lender, each
Agent, Lead Arranger and their respective Affiliates, directors, employees,
attorneys, agents or sub-agents, on any theory of liability, for special,
indirect, special, consequential or punitive damages  (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Holdings and Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

 

f.

Successors and Assigns; Participations and Assignments

.  

i.The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.  

ii.(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may, in compliance with applicable law, assign to one or more Eligible
Assignees (other than to any Disqualified Institution), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:  

(A)the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (i) a Lender or (ii) in the case of an assignment of Term
Loans, an Affiliate of a Lender or an Approved Fund (as defined below) or (iii)
if an Event of Default under Section 8.1(a) or 8.1(f) has occurred and is
continuing, any other Person, provided further the Borrower may withhold its
consent to any assignment if such assignment would require the Borrower to make
any additional filing with any Governmental Authority or qualify any Loan or
Note under the laws of any foreign jurisdiction and the Borrower shall be
entitled to request and receive such

-131-

 

--------------------------------------------------------------------------------

 

information and assurances as it may reasonably request from any Lender or any
Eligible Assignee to determine whether any such filing or qualification is
required or whether any assignment is otherwise in accordance with applicable
law; provided, further, that, solely with respect to Term Loans, the Borrower
shall be deemed to have consented to any assignment requiring its consent unless
it shall object thereto by written notice to the Administrative Agent within
fifteen (15) Business Days after having received notice thereof; and

(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to (x) a Lender, an Affiliate of a
Lender or an Approved Fund or (y) Holdings, the Borrower or a Subsidiary of the
Borrower in connection with a purchase of Term Loans pursuant to Section
2.11(b); and

(C)in the case of an assignment under the Revolving Facility, each Issuing Bank
and the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or (y)
$1,000,000, in the case of the Term Facility or the New Term Facility, unless
the Borrower and the Administrative Agent otherwise consent; provided that (1)
no such consent of the Borrower shall be required if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds, if any;

(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent and the Borrower (or, at the
Borrower’s request, manually) together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that (i) only one such fee shall be payable in
the case of contemporaneous assignments to or by two or more related Approved
Funds and (ii) such fee does not apply to assignments by the Lead Arrangers;

(C)the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms; provided that the provisions of this clause (ii) shall not apply to an
assignment to Holdings or a Subsidiary of the Borrower in connection with a
purchase of Term Loans pursuant to Section 2.11(b);

(D)the  Eligible Assignee, if a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments and participations with all
Sponsor Affiliated Lenders and to all Term Loans purchased and cancelled
pursuant to Section 2.11(b), the aggregate principal amount of all Loans and
Commitments then held by all Sponsor Affiliated Lenders (whether by assignment,
participation or other derivative transaction) shall not exceed 25% of the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the Revolving Commitments then in effect, or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, (2) shall execute a waiver in form and substance reasonably
satisfactory to Administrative Agent that it shall have no right whatsoever so

-132-

 

--------------------------------------------------------------------------------

 

long as such Person is a Sponsor Affiliated Lender (i) to consent to any
amendment, modification, waiver, consent or other such action with respect to
any of the terms of this Agreement or any other Loan Document or any departure
by any Loan Party therefrom, or to direct or require the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, (ii) to require any Agent or other Lender
to undertake any action (or refrain from taking any action) with respect to this
Agreement or any other Loan Document, (iii) otherwise vote on any matter related
to this Agreement or any other Loan Document, (iv) to attend (or receive any
notice of) any meeting, conference call or correspondence with any Agent or
Lender or receive any information from any Agent or Lender, (v) to have access
to the Platform (including, without limitation, that portion of the Platform
that has been designated for “private-side” Lenders) or (vi) to make or bring
any claim, in its capacity as Lender, against the Agent or any Lender with
respect to the duties and obligations of such Persons under the Loan Documents,
but no amendment, modification or waiver shall deprive any Sponsor Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder and (3) shall agree that it shall not exercise any
right to reject a mandatory prepayment pursuant to Section 2.12 that would
otherwise be available with respect to such Loans.  By purchasing or being
assigned the Loans and by its acceptance of the benefits of this Agreement, each
Sponsor Affiliated Lender acknowledges and agrees that the Loans owned by it
shall be non-voting under sections 1126 and 1129 of the Bankruptcy Code in the
event that any proceeding thereunder shall be instituted by or against Borrower
or any other Loan Party.  

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender.  Notwithstanding the foregoing, no Lender shall
be permitted to make assignments under this Agreement to any Disqualified
Institution.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.5).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith).  

(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  Holdings, the Borrower, the Administrative
Agent, the Issuing Banks, the Swingline Lender and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent demonstrable error for such purposes),
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Holdings, the Borrower, the Issuing Banks, the Swin

-133-

 

--------------------------------------------------------------------------------

 

gline Lender or any Lender (with respect to any entry relating to such Lender’s
Loans), at any reasonable time and from time to time upon reasonable prior
notice.  

iii.Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
administrative questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder) and all applicable tax forms, the processing and recordation
fee referred to in paragraph (b) of this Section 10.6 and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and promptly record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.  

iv.(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, in compliance with applicable law, sell participations (other than to any
Disqualified Institution) to one or more Eligible Assignees (a “Participant”),
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Banks, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) if such Participant is a Sponsor Affiliated Lender the requirements of
Section 10.6(b)(ii)(D) shall be complied with.  Any agreement pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section 10.6, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.19,
2.20 and 2.21 (if such Participant agrees to have related obligations
thereunder) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 10.6.  Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant's interest in any Commitments, Loans,
Letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form for United
States federal income tax purposes.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.  Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Institutions.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts.  A Participant shall comply with
Section 2.20(d) or (e), as (and to the extent) applicable, as if such
Participant were a Lender.  

-134-

 

--------------------------------------------------------------------------------

 

v.Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over it, and this Section 10.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Eligible Assignee for such Lender as a party hereto.

vi.The Borrower, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring the same (in the case of an assignment,
following surrender by the assigning Lender of all Notes representing its
assigned interests).

vii.Notwithstanding anything to the contrary contained herein, Holdings, the
Borrower or any of its Subsidiaries may acquire by assignment, participation or
otherwise any right to or interest in any of the Commitments or Loans hereunder
pursuant to Section 2.11(b) or through open market purchases; provided that upon
the purchase by Holdings, the Borrower or any Subsidiary of the Borrower of any
Term Loans, automatically and without the necessity of any notice or any other
action all principal and accrued and unpaid interest on the Term Loans so
repurchased shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents.

viii.Each Lender acknowledges that Affiliates of Holdings, including the
Sponsors or entities controlled by the Sponsors, are Eligible Assignees
hereunder and may purchase Loans and/or Commitments hereunder from Lenders from
time to time, subject to the restrictions set forth in this Agreement; provided,
that no Affiliate of Holdings or the Sponsors shall be an Eligible Assignee
other than a Sponsor Affiliated Lender or a Sponsor Affiliated Institutional
Lender.

ix.The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide any requesting Lender
the list of Disqualified Institutions provided to the Administrative Agent by
the Borrower and any updates thereto and the Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of loans and commitments under the
Facilities, or disclosure of confidential information, to any Disqualified
Institution.

 

g.

Adjustments; Set-off

.  

i.Except to the extent that this Agreement provides for payments to be allocated
to a particular Lender or to the Lenders under a particular Facility, if any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Obligations, or shall provide such
other Lenders with the benefits of any such collateral, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such
collat

-135-

 

--------------------------------------------------------------------------------

 

eral ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  

ii.In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any affiliate, branch or agency thereof to or
for the credit or the account of the Borrower.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  

 

h.

Counterparts

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.  

 

i.

Severability

.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  

 

j.

Integration

.  This Agreement and the other Loan Documents represent the entire agreement of
Holdings, the Borrower, the Agents and the Lenders with respect to the subject
matter hereof and thereof.  

 

k.

GOVERNING LAW

.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.  

 

l.

Submission to Jurisdiction; Waivers

.  Each party hereto hereby irrevocably and unconditionally:  

-136-

 

--------------------------------------------------------------------------------

 

(a)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.  

 

m.

Acknowledgments

.  Each of Holdings and the Borrower hereby acknowledges that:  

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)each Agent, each Lender and their respective Affiliates may have economic
interests that conflict with those of Holdings or the Borrower

(c)neither the Agents nor any Lender has any advisory or fiduciary relationship
with or duty to either of Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Lenders, on one hand, and Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor (irrespective of whether any Agent, Lender or any of
their respective Affiliates has advised or is currently advising the Borrower on
other matters); and

(d)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.  

 

n.

Confidentiality

.  The Agents and the Lenders agree to treat any and all information, regardless
of the medium or form of communication, that is disclosed, provided or
furnished, directly or indirectly, by or on behalf of Holdings or any of its
affiliates in connection with this Agreement or the transactions contemplated
hereby whether furnished before or after the Closing Date (“Confidential
Information”), strictly confidential and not to use Confidential Information for
any purpose other than negotiating, making available, syndicating, evaluating
and administering this Agreement (the “Agreed Purposes”).  Without limiting the
foregoing, each Agent and each Lender agrees to treat any and all Confidential
Information with adequate means to preserve its confidentiality, and each Agent
and each Lender agrees not to disclose Confidential Information, at any time, in
any manner whatsoever, directly or indirectly, to any other

-137-

 

--------------------------------------------------------------------------------

 

Person whomsoever, except (1) to its directors, officers, employees, counsel,
advisors, trustees, affiliates and other representatives (collectively, the
“Representatives”), to the extent necessary to permit such Representatives to
assist in connection with the Agreed Purposes (it being understood that the
Representatives to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) disclosures of such information
reasonably required by any pledgee referred to in Section 10.6(d) or any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations (provided, such pledgees,
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 10.14 or other
provisions at least as restrictive as this Section 10.14), (3) upon the request
or demand of any Governmental Authority having or purporting to have
jurisdiction over it, (4) in response to any order of any Governmental Authority
or as may otherwise be required pursuant to any Requirement of Law, (5) to the
extent reasonably required or necessary, in connection with any litigation or
similar proceeding relating to the Facilities, (6) that has been publicly
disclosed other than in breach of this Section 10.14, (7) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or in connection with examinations or audits of such Lender, or (8)
to the extent reasonably required or necessary, in connection with the exercise
of any remedy under the Loan Documents.  Each Agent and each Lender acknowledges
that (i) Confidential Information includes information that is not otherwise
publicly available and that such non-public information may constitute
confidential business information which is proprietary to the Borrower and (ii)
the Borrower has advised the Agents and the Lenders that it is relying on the
Confidential Information for its success and would not disclose the Confidential
Information to the Agents and the Lenders without the confidentiality provisions
of this Agreement.  All information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information about the
Borrower and its Affiliates and their related parties or their respective
securities.  Accordingly, each Lender acknowledges that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.  

 

o.

Release of Collateral and Guarantee Obligations; Subordination of Liens

.  

i.The Secured Parties hereby agree that the Liens granted to the Collateral
Agent by the Loan Parties on any Collateral shall be automatically released (i)
with respect to any Property constituting Collateral, upon the Disposition
(other than any lease) of such Property to a Person that is not a Loan Party
permitted by the Loan Documents, including in respect of accounts receivables
and related assets constituting Collateral upon the sale of such assets in
connection with a Receivables Facility permitted hereunder and (ii) in respect
of Property constituting Collateral that is owned by any Guarantor, upon the
release of such Guarantor from its Guarantee Obligations under the Loan
Documents in accordance with the next sentence; in each case, except to the
extent such Property secures or such Subsidiary guaranties any obligations in
respect of Senior Notes .  Additionally, the Secured Parties hereby agree that a
Subsidiary Guarantor shall be automatically released from its Guarantee
Obligations under the Loan Documents upon consummation of any transaction
permitted hereunder resulting in such Subsidiary ceasing to constitute a
Restricted Subsidiary, or otherwise becoming an Excluded Subsidiary; except to
the extent such Subsidiary guaranties any obligations in respect of Senior
Notes; provided that to the extent

-138-

 

--------------------------------------------------------------------------------

 

any Restricted Subsidiary becomes an Excluded Subsidiary and is released from
its Guarantee Obligations hereunder, any such release shall constitute an
Investment in such Excluded Subsidiary as of the date of such release.  The
Collateral Agent is hereby authorized by each Secured Party and shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Specified Hedge Agreement or Cash Management Obligations
or contingent or indemnification obligations not then due) take such actions as
may be reasonably requested by the Borrower and execute any documents or
instruments reasonably necessary to release any Collateral or any Guarantor
pursuant to the foregoing provisions of this paragraph.  In connection with any
such request, the Borrower shall deliver to the Administrative Agent, at least
five Business Days prior to the date of the proposed release (or such shorter
period agreed to by the Administrative Agent), a written request for release
identifying the relevant Collateral or Guarantor being released in reasonable
detail together with a certification by the Borrower stating that such
transaction is in compliance with this Agreement and the other Loan Documents
and that the proceeds of such Disposition, if applicable, will be applied in
accordance with this Agreement and the other Loan Documents.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Property so Disposed of (other than Property Disposed of to the
Borrower or any of its Restricted Subsidiaries) shall no longer be deemed to be
repeated once such Property is so Disposed of.  

ii.Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Specified Hedge Agreement or Cash Management Obligations and (y) any contingent
or indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or backstopped, upon request of
Holdings or the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement or documentation in respect of Cash Management
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due.  Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payment had not been made.  

iii.Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of Holdings or the Borrower in connection with any
Liens permitted by the Loan Documents, the Collateral Agent is hereby authorized
by each Secured Party and shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to subordinate the Lien on any
Collateral to any Lien permitted to be senior to the Lien of the Collateral
Agent under Section 7.3.  In connection with any such request, the Borrower
shall deliver to the Administrative Agent, at least five Business Days prior to
the date of the proposed subordination (or such shorter period agreed to by the
Administrative Agent), a written request for subordination identifying the
relevant Lien permitted under Section 7.3 in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents.  

 

p.

Accounting Changes

.  In the event that any Accounting Change (as defined below) shall occur and
such change results in a change in the method of calculation of financial
ratios, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to

-139-

 

--------------------------------------------------------------------------------

 

amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made.  Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial ratios, standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred.  “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC.  

 

q.

WAIVERS OF JURY TRIAL

.  EACH OF HOLDINGS, THE BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.  

 

r.

USA PATRIOT ACT

.  Each Lender hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Publ. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Loan Parties in accordance with the Patriot Act.  

 

s.

Effect of Certain Inaccuracies

.  In the event that any financial statement delivered pursuant to Section
6.1(a) or (b) or any Compliance Certificate delivered pursuant to Section 6.2(b)
is inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin or Applicable Commitment Fee Rate for
any period (an “Applicable Period”) than the Applicable Margin or Applicable
Commitment Fee Rate for such Applicable Period, then (i) promptly following the
correction of such financial statement by the Borrower, the Borrower shall
deliver to the Administrative Agent a corrected financial statement and a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin and Applicable Commitment Fee Rate for the twelve month period preceding
the delivery of such corrected financial statement and Compliance Certificate
shall be determined based on the corrected Compliance Certificate for such
Applicable Period and (iii) the Borrower shall promptly pay to the
Administrative Agent the accrued additional interest or commitment fees owing as
a result of such increased Applicable Margin or Applicable Commitment Fee Rate
for such twelve month period.  This Section 10.19 shall not limit the rights of
the Administrative Agent or the Lenders hereunder, including under Section
8.1.  

 

t.

Usury Savings Clause

.  Notwithstanding any other provision herein, the aggregate interest rate
charged with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  If the rate of interest (determined without
regard to the preceding sentence) under this Agreement at any time exceeds the
Highest Lawful Rate, the outstanding amount of the Loans made hereunder shall
bear interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Loans made hereunder are repaid in full the
total interest due hereunder (taking

-140-

 

--------------------------------------------------------------------------------

 

into account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrower shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid and the amount of interest
which would have been paid if the Highest Lawful Rate had at all times been in
effect.  Notwithstanding the foregoing, it is the intention of Lenders and
Borrower to conform strictly to any applicable usury laws.  Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the Highest Lawful Rate, then any such excess shall be
cancelled automatically and, if previously paid, shall at such Lender’s option
be applied to the outstanding amount of the Loans made hereunder or be refunded
to Borrower.

 

u.

Marshalling; Payments Set Aside

.  Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other Person or against or in payment
of any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

v.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

1.a reduction in full or in part or cancellation of any such liability;

2.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

3.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

-141-

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGES FOLLOWINTENTIONALLY OMITTED]

 

-142-

 

--------------------------------------------------------------------------------

 

ANNEX A‑1

TO CREDIT AGREEMENT

 

 

Term Commitments

Term B1 Commitments:

 

Lender

Term B1 Commitment

Pro
Rata Share

Morgan Stanley Senior Funding, Inc.

$2,437,673.62

100.00%

Total

$2,437,673.62

100.00%

 

 

Term B2 Commitments:

 

Lender

Term B2 Commitment

Pro
Rata Share

Morgan Stanley Senior Funding, Inc.

$46,295,610.40

100.00%

Total

$46,295,610.40

100.00%

 

ANNEX A-1

--------------------------------------------------------------------------------

 

 

ANNEX A‑2

TO CREDIT AGREEMENT

 

 

Revolving Commitments

Lender

Revolving Commitment

Pro Rata Share

Morgan Stanley Senior Funding, Inc.

$35,000,000.00

21.21%

Barclays Bank PLC

$30,000,000.00

18.18%

SunTrust Bank

$30,000,000.00

18.18%

Regions Bank

$21,000,000.00

12.72%

Deutsche Bank AG New York Branch

$18,000,000.00

10.90%

JPMorgan Chase Bank, N.A.

$16,000,000.00

9.69%

Jefferies Finance LLC

$10,000,000.00

6.06%

KKR Corporate Lending LLC

$5,000,000.00

3.03%

Total

$165,000,000.00

100%

 

 

ANNEX A-2

 